Exhibit 10.1

$575,000,000.00 REVOLVING CREDIT FACILITY

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

by and among

MSA SAFETY INCORPORATED, a Pennsylvania corporation,

THE BORROWERS PARTY HERETO,

THE GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent,

JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent,

BANK OF AMERICA, N.A., as Co-Syndication Agent,

and

PNC CAPITAL MARKETS LLC, as Joint Lead Arranger and Joint Bookrunner

J.P. MORGAN SECURITIES LLC, as Joint Lead Arranger and Joint Bookrunner

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arranger and
Joint Bookrunner

Dated December 11, 2015

CUSIP # 55349UAA5

CUSIP # 55349UAB3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

1       CERTAIN DEFINITIONS

     1   

1.1

 

CERTAIN DEFINITIONS.

     1   

1.2

 

CONSTRUCTION.

     37   

1.3

 

ACCOUNTING PRINCIPLES.

     37   

1.4

 

CURRENCY CALCULATIONS.

     38   

1.5

 

DESIGNATION OF THE US BORROWER AS BORROWER REPRESENTATIVE.

     38   

2       REVOLVING CREDIT AND SWING LOAN FACILITIES

     38   

2.1

 

REVOLVING CREDIT AND SWING LOAN COMMITMENTS.

     38   

2.1.1

 

Revolving Credit Loans; Optional Currency Loans.

     38   

2.1.2

 

Swing Loans.

     39   

2.2

 

NATURE OF LENDERS’ OBLIGATIONS WITH RESPECT TO REVOLVING CREDIT LOANS.

     39   

2.3

 

COMMITMENT FEES.

     39   

2.4

 

TERMINATION OR REDUCTION OF REVOLVING CREDIT COMMITMENTS.

     40   

2.5

 

REVOLVING CREDIT LOAN REQUESTS; SWING LOAN REQUESTS.

     40   

2.5.1

 

Revolving Credit Loan Requests.

     40   

2.5.2

 

Swing Loan Requests.

     41   

2.6

 

INCREASE IN REVOLVING CREDIT COMMITMENTS.

     41   

2.6.1

 

Increasing Lenders and New Lenders.

     41   

2.6.2

 

Treatment of Outstanding Loans.

     43   

2.7

 

MAKING REVOLVING CREDIT LOANS AND SWING LOANS; PRESUMPTIONS BY THE
ADMINISTRATIVE AGENT; REPAYMENT OF REVOLVING CREDIT LOANS; REPAYMENT OF SWING
LOANS.

     43   

2.7.1

 

Making Revolving Credit Loans.

     43   

2.7.2

 

Making Swing Loans.

     44   

2.7.3

 

Presumptions by the Administrative Agent.

     44   

2.7.4

 

Repayment of Revolving Credit Loans.

     44   

2.7.5

 

Borrowings to Repay Swing Loans.

     44   

2.7.6

 

Swing Loans Under Cash Management Agreements.

     45   

2.8

 

NOTES.

     45   

2.9

 

USE OF PROCEEDS.

     46   

2.10

 

LETTER OF CREDIT SUBFACILITY.

     46   

2.10.1

 

Issuance of Letters of Credit.

     46   

2.10.2

 

Letter of Credit Fees.

     47   

2.10.3

 

Disbursements, Reimbursement.

     48   

2.10.4

 

Repayment of Participation Advances.

     49   

2.10.5

 

Documentation.

     50   

2.10.6

 

Determinations to Honor Drawing Requests.

     50   

2.10.7

 

Nature of Participation and Reimbursement Obligations.

     50   

2.10.8

 

Indemnity.

     52   

2.10.9

 

Liability for Acts and Omissions.

     52   

2.10.10

 

Issuing Lender Reporting Requirements.

     53   

2.11

 

DEFAULTING LENDERS.

     54   

2.12

 

UTILIZATION OF COMMITMENTS IN OPTIONAL CURRENCIES.

     55   

 

i



--------------------------------------------------------------------------------

2.12.1

 

Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit Outstanding; Repayment in
Same Currency.

     55   

2.12.2

 

Notices From Lenders That Optional Currencies Are Unavailable to Fund New Loans.

     56   

2.12.3

 

Notices From Lenders That Optional Currencies Are Unavailable to Fund Renewals
of the LIBOR Rate Option.

     56   

2.12.4

 

European Monetary Union.

     57   

2.12.5

 

Non-Public Lender.

     58   

2.13

 

DESIGNATED LENDERS.

     58   

2.14

 

ILLEGALITY.

     58   

3       INTEREST RATES

     59   

3.1

 

INTEREST RATE OPTIONS.

     59   

3.1.1

 

Revolving Credit Interest Rate Options.

     60   

3.1.2

 

Swing Loan Interest Rate.

     60   

3.1.3

 

Rate Quotations.

     60   

3.2

 

INTEREST PERIODS.

     60   

3.2.1

 

Amount of Borrowing Tranche.

     61   

3.2.2

 

Renewals.

     61   

3.2.3

 

No Conversion of Optional Currency Loans.

     61   

3.3

 

INTEREST AFTER DEFAULT.

     61   

3.3.1

 

Interest Rate.

     61   

3.3.2

 

Letter of Credit Fees.

     61   

3.3.3

 

Other Obligations.

     61   

3.3.4

 

Acknowledgment.

     62   

3.4

 

LIBOR RATE UNASCERTAINABLE; ILLEGALITY; INCREASED COSTS; DEPOSITS NOT AVAILABLE.

     62   

3.4.1

 

Unascertainable.

     62   

3.4.2

 

Illegality; Increased Costs; Deposits Not Available.

     62   

3.4.3

 

Administrative Agent’s and Lender’s Rights.

     62   

3.5

 

SELECTION OF INTEREST RATE OPTIONS.

     63   

4       PAYMENTS

     63   

4.1

 

PAYMENTS.

     63   

4.2

 

PRO RATA TREATMENT OF LENDERS.

     64   

4.3

 

SHARING OF PAYMENTS BY LENDERS.

     64   

4.4

 

PRESUMPTIONS BY ADMINISTRATIVE AGENT.

     65   

4.5

 

INTEREST PAYMENT DATES.

     65   

4.6

 

VOLUNTARY PREPAYMENTS.

     66   

4.6.1

 

Right to Prepay.

     66   

4.6.2

 

Replacement of a Lender.

     67   

4.6.3

 

Designation of a Different Lending Office.

     68   

4.7

 

MANDATORY PREPAYMENTS FOR CURRENCY FLUCTUATIONS.

     68   

4.8

 

INCREASED COSTS.

     69   

4.8.1

 

Increased Costs Generally.

     69   

4.8.2

 

Capital Requirements.

     69   

 

ii



--------------------------------------------------------------------------------

4.8.3

 

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans.

     70   

4.8.4

 

Delay in Requests.

     70   

4.9

 

US TAXES.

     70   

4.9.1

 

Defined Terms and Application.

     70   

4.9.2

 

Payments Free of Taxes.

     70   

4.9.3

 

Payment of Other Taxes by the Loan Parties.

     71   

4.9.4

 

Indemnification by the Loan Parties.

     71   

4.9.5

 

Indemnification by the Lenders.

     71   

4.9.6

 

Evidence of Payments.

     72   

4.9.7

 

Status of Lenders.

     72   

4.9.8

 

Treatment of Certain Refunds.

     74   

4.9.9

 

Survival.

     74   

4.10

 

INDEMNITY.

     74   

4.11

 

SETTLEMENT DATE PROCEDURES.

     75   

4.12

 

CURRENCY CONVERSION PROCEDURES FOR JUDGMENTS.

     76   

4.13

 

INDEMNITY IN CERTAIN EVENTS.

     76   

4.14

 

UK AND DUTCH TAXES.

     76   

4.14.1

 

Application.

     76   

4.14.2

 

Tax Gross-Up.

     76   

4.14.3

 

Tax Indemnity.

     78   

4.14.4

 

Tax Credit.

     79   

4.14.5

 

Status Confirmation.

     79   

4.14.6

 

Stamp Taxes.

     80   

4.14.7

 

VAT.

     80   

4.15

 

FATCA INFORMATION.

     81   

4.16

 

FATCA DEDUCTION.

     83   

5       REPRESENTATIONS AND WARRANTIES

     83   

5.1

 

REPRESENTATIONS AND WARRANTIES.

     83   

5.1.1

 

Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default.

     83   

5.1.2

 

Subsidiaries and Owners; Investment Companies.

     84   

5.1.3

 

Validity and Binding Effect.

     84   

5.1.4

 

No Conflict; Material Agreements; Consents.

     84   

5.1.5

 

Litigation.

     85   

5.1.6

 

Financial Statements.

     85   

5.1.7

 

Margin Stock.

     86   

5.1.8

 

Full Disclosure.

     86   

5.1.9

 

Taxes.

     86   

5.1.10

 

Patents, Trademarks, Copyrights, Licenses, Etc.

     86   

5.1.11

 

Insurance.

     87   

5.1.12

 

ERISA Compliance.

     87   

5.1.13

 

[Reserved].

     88   

5.1.14

 

Senior Debt Status.

     88   

5.1.15

 

Solvency.

     88   

5.1.16

 

Anti-Terrorism Laws.

     88   

5.1.17

 

Central Administration, COMI.

     88   

 

iii



--------------------------------------------------------------------------------

6       CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

     89   

6.1

 

FIRST LOANS AND LETTERS OF CREDIT.

     89   

6.1.1

 

Deliveries.

     89   

6.1.2

 

Payment of Fees.

     91   

6.2

 

EACH LOAN OR LETTER OF CREDIT.

     91   

7       COVENANTS

     91   

7.1

 

AFFIRMATIVE COVENANTS.

     91   

7.1.1

 

Preservation of Existence, Etc.

     91   

7.1.2

 

Payment of Liabilities, Including Taxes, Etc.

     91   

7.1.3

 

Maintenance of Insurance.

     92   

7.1.4

 

Maintenance of Properties and Leases.

     92   

7.1.5

 

Visitation Rights.

     92   

7.1.6

 

Keeping of Records and Books of Account.

     93   

7.1.7

 

Compliance with Laws; Use of Proceeds.

     93   

7.1.8

 

Further Assurances.

     93   

7.1.9

 

Anti-Terrorism Laws.

     93   

7.1.10

 

Keepwell.

     93   

7.1.11

 

Most Favored Lender.

     94   

7.1.12

 

COMI.

     95   

7.2

 

NEGATIVE COVENANTS.

     95   

7.2.1

 

Indebtedness.

     95   

7.2.2

 

Liens.

     97   

7.2.3

 

Guaranties.

     97   

7.2.4

 

Loans and Investments.

     97   

7.2.5

 

Liquidations, Mergers, Consolidations, Acquisitions.

     98   

7.2.6

 

Dispositions of Assets or Subsidiaries.

     99   

7.2.7

 

Affiliate Transactions.

     99   

7.2.8

 

Subsidiaries, Partnerships and Joint Ventures.

     99   

7.2.9

 

Continuation of or Change in Business.

     100   

7.2.10

 

Fiscal Year.

     100   

7.2.11

 

[Reserved].

     100   

7.2.12

 

Changes in Organizational Documents.

     100   

7.2.13

 

[Reserved].

     100   

7.2.14

 

Minimum Fixed Charges Coverage Ratio.

     100   

7.2.15

 

[Reserved].

     100   

7.2.16

 

Maximum Leverage Ratio.

     100   

7.2.17

 

[Reserved].

     101   

7.2.18

 

Amendment, Etc. of Indebtedness.

     101   

7.2.19

 

Anti-Terrorism Laws.

     101   

7.3

 

REPORTING REQUIREMENTS.

     101   

7.3.1

 

Quarterly Financial Statements.

     101   

7.3.2

 

Annual Financial Statements.

     102   

7.3.3

 

Certificate of the Company.

     102   

7.3.4

 

Notices.

     102   

7.3.5

 

IFRS Reconciliations.

     103   

 

iv



--------------------------------------------------------------------------------

8       DEFAULT

     104   

8.1

 

EVENTS OF DEFAULT.

     104   

8.1.1

 

Payments Under Loan Documents.

     104   

8.1.2

 

Breach of Warranty.

     104   

8.1.3

 

Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.

     104   

8.1.4

 

Breach of Other Covenants.

     104   

8.1.5

 

[Reserved].

     104   

8.1.6

 

Defaults in Other Agreements or Indebtedness.

     104   

8.1.7

 

Final Judgments or Orders.

     105   

8.1.8

 

Loan Document Unenforceable.

     105   

8.1.9

 

Proceedings Against Assets.

     105   

8.1.10

 

Events Relating to Plans and Benefit Arrangements.

     105   

8.1.11

 

Change of Control.

     105   

8.1.12

 

Relief Proceedings.

     106   

8.2

 

CONSEQUENCES OF EVENT OF DEFAULT.

     106   

8.2.1

 

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

     106   

8.2.2

 

Bankruptcy, Insolvency or Reorganization Proceedings.

     106   

8.2.3

 

Set-off.

     107   

8.2.4

 

Suits, Actions, Proceedings.

     107   

8.2.5

 

Application of Proceeds.

     107   

9       THE ADMINISTRATIVE AGENT

     108   

9.1

 

APPOINTMENT AND AUTHORITY.

     108   

9.2

 

RIGHTS AS A LENDER.

     108   

9.3

 

EXCULPATORY PROVISIONS.

     109   

9.4

 

RELIANCE BY ADMINISTRATIVE AGENT.

     110   

9.5

 

DELEGATION OF DUTIES.

     110   

9.6

 

RESIGNATION OF ADMINISTRATIVE AGENT.

     110   

9.7

 

NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.

     111   

9.8

 

NO OTHER DUTIES, ETC.

     112   

9.9

 

ADMINISTRATIVE AGENT’S FEE.

     112   

9.10

 

AUTHORIZATION TO RELEASE GUARANTORS.

     112   

9.11

 

NO RELIANCE ON ADMINISTRATIVE AGENT’S CUSTOMER IDENTIFICATION PROGRAM.

     112   

10     MISCELLANEOUS

     112   

10.1

 

MODIFICATIONS, AMENDMENTS OR WAIVERS.

     112   

10.1.1

 

Increase of Commitment.

     112   

10.1.2

 

Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment.

     113   

10.1.3

 

Release of Guarantor or Borrower.

     113   

10.1.4

 

Miscellaneous.

     113   

10.2

 

NO IMPLIED WAIVERS; CUMULATIVE REMEDIES.

     114   

10.3

 

EXPENSES; INDEMNITY; DAMAGE WAIVER.

     114   

10.3.1

 

Costs and Expenses.

     114   

10.3.2

 

Indemnification by the Borrowers.

     114   

 

v



--------------------------------------------------------------------------------

10.3.3

 

Reimbursement by Lenders.

     115   

10.3.4

 

Waiver of Consequential Damages, Etc.

     116   

10.3.5

 

Payments.

     116   

10.3.6

 

Bifurcation of Obligations.

     116   

10.4

 

HOLIDAYS.

     116   

10.5

 

NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.

     117   

10.5.1

 

Notices Generally.

     117   

10.5.2

 

Electronic Communications.

     117   

10.5.3

 

Change of Address, Etc.

     118   

10.6

 

SEVERABILITY.

     118   

10.7

 

DURATION; SURVIVAL.

     118   

10.8

 

SUCCESSORS AND ASSIGNS.

     118   

10.8.1

 

Successors and Assigns Generally.

     118   

10.8.2

 

Assignments by Lenders.

     119   

10.8.3

 

Register.

     120   

10.8.4

 

Participations.

     120   

10.8.5

 

Limitations upon Participant Rights Successors and Assigns Generally.

     122   

10.8.6

 

Certain Pledges; Successors and Assigns Generally.

     122   

10.9

 

CONFIDENTIALITY.

     122   

10.9.1

 

General.

     122   

10.9.2

 

Sharing Information With Affiliates of the Lenders.

     123   

10.10

 

COUNTERPARTS; INTEGRATION; EFFECTIVENESS.

     123   

10.10.1

 

Counterparts; Integration; Effectiveness.

     123   

10.11

 

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.

     123   

10.11.1

 

Governing Law.

     123   

10.11.2

 

SUBMISSION TO JURISDICTION.

     124   

10.11.3

 

WAIVER OF VENUE.

     124   

10.11.4

 

SERVICE OF PROCESS.

     124   

10.11.5

 

WAIVER OF JURY TRIAL.

     125   

10.12

 

USA PATRIOT ACT NOTICE.

     125   

10.13

 

JOINDER OF GUARANTORS.

     125   

10.14

 

AMENDMENT AND RESTATEMENT.

     126   

10.15

 

NO ADVISORY OR FIDUCIARY RESPONSIBILITY.

     126   

 

vi



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(A)   -    PRICING GRID SCHEDULE 1.1(B)   -    COMMITMENTS OF
LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(E)   -    EXISTING LETTERS OF
CREDIT SCHEDULE 1.1(P)(1)   -    PERMITTED INVESTMENTS SCHEDULE 1.1(P)(2)   -   
PERMITTED LIENS SCHEDULE 1.1(S)   -    EXCLUDED SUBSIDIARIES SCHEDULE 5.1.2   -
   SUBSIDIARIES SCHEDULE 5.1.12   -    ERISA COMPLIANCE SCHEDULE 7.2.1   -   
PERMITTED INDEBTEDNESS SCHEDULE 7.2.3   -    EXISTING GUARANTIES

 

EXHIBITS

 

     EXHIBIT 1.1(A)   -    ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(G)(1)
  -    GUARANTOR JOINDER EXHIBIT 1.1(G)(2)   -    GUARANTY AND SURETYSHIP
AGREEMENT EXHIBIT 1.1(I)   -    INTERCOMPANY SUBORDINATION AGREEMENT EXHIBIT
1.1(N)(1)   -    REVOLVING CREDIT NOTE EXHIBIT 1.1(N)(2)   -    SWING LOAN NOTE
EXHIBIT 2.5.1   -    REVOLVING CREDIT LOAN REQUEST EXHIBIT 2.5.2   -    SWING
LOAN REQUEST EXHIBIT 4.9.7(A)   -    U.S. TAX COMPLIANCE CERTIFICATE (For
Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 4.9.7(B)   -    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 4.9.7(C)   -    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT
4.9.7(D)   -    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 7.3.3   -   
QUARTERLY COMPLIANCE CERTIFICATE

 

vii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is dated December 11, 2015 and
is made by and among MSA SAFETY INCORPORATED, a Pennsylvania corporation (the
“US Borrower” or the “Company”), MSA UK Holdings Limited, a private limited
liability company incorporated in England and Wales with registered number
09720572 (the “UK Borrower”), MSA International Holdings BV, a private company
with limited liability “besloten vennootschap met beperkte aansprakelijkheid”
incorporated under the laws of The Netherlands (the “Dutch Borrower”, and
together with the US Borrower and the UK Borrower, each a “Borrower” and
together the “Borrowers”); and the UK Borrower and the Dutch Borrower, each a
“Foreign Borrower” and together the “Foreign Borrowers”, each of the GUARANTORS
(as hereinafter defined), the LENDERS (as hereinafter defined) and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
under this Agreement (as hereinafter defined) (hereinafter referred to in such
capacity as the “Administrative Agent”).

The Borrowers have requested the Lenders to provide a revolving credit facility
(including a letter of credit subfacility) to the Borrowers in an aggregate
principal amount, subject to Section 2.6 [Increase in Revolving Credit
Commitments], not to exceed Five Hundred Seventy Five Million and 00/100 Dollars
($575,000,000.00). In consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:

1 CERTAIN DEFINITIONS

1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

2006 Note Purchase Agreement shall mean that certain Amended and Restated Note
Purchase Agreement, dated as of March 7, 2014, pursuant to which $53,333,333.33
aggregate principal amount of 5.41% Senior Notes Due December 20, 2021 were
issued by the Company, for the benefit of the Purchasers (as defined therein)
party thereto from time to time, as the same may be further amended, modified or
supplemented from time to time.

2006 Note Purchase Agreement Amendment shall mean that certain Amendment No. 1
to Amended and Restated Note Purchase Agreement, dated as of December 11, 2015,
by and among the Company, the holders of the Notes (as defined in the 2006 Note
Purchase Agreement) and the other parties party thereto.

2006 Note Purchase Guarantees shall mean, collectively, each Note Guarantee (as
defined in the 2006 Note Purchase Agreement).

2010 Note Purchase Agreement shall mean that certain Amended and Restated Note
Purchase and Private Shelf Agreement, dated as of March 7, 2014, pursuant to
which



--------------------------------------------------------------------------------

$100,000,000.00 4.00% Series A Senior Notes Due October 13, 2021 were issued by
the Company and pursuant to which a One Hundred Seventy-Five Million and 00/100
Dollar ($175,000,000.00) private shelf facility is being made available to the
Company, as the same may be further amended, modified or supplemented from time
to time.

2010 Note Purchase Agreement Amendment shall mean that certain Amendment No. 1
to Amended and Restated Note Purchase and Private Shelf Agreement, dated as of
December 11, 2015, by and among the Company, the holders of the Notes (as
defined in the 2010 Note Purchase Agreement) and the other parties party
thereto.

2010 Note Purchase Agreement Guarantees shall mean, collectively, each Note
Guarantee (as defined in the 2010 Note Purchase Agreement).

Acquisition Period shall mean a period of three consecutive fiscal quarters of
the Company beginning with a fiscal quarter during which the Company or its
Subsidiaries consummates a Permitted Acquisition for which the aggregate
consideration payable exceeds the Dollar Equivalent of $50,000,000, and
including such fiscal quarter and the immediately two succeeding fiscal
quarters. The Company may elect to designate in writing to the Administrative
Agent the commencement of an Acquisition Period (which election shall be made
prior to the last day of fiscal quarter in which the relevant Permitted
Acquisition is consummated), and only one Acquisition Period shall be designated
during the term of this Agreement.

Additional Covenant shall have the meaning specified in Section 7.1.11(i) [Most
Favored Lender].

Adjustment Date shall have the meaning specified in Schedule 1.1(A).

Administrative Agent shall have the meaning specified in the preamble of this
Agreement and shall include its successors and assigns.

Administrative Agent’s Fee shall have the meaning specified in Section 9.9
[Administrative Agent’s Fee].

Administrative Agent’s Letter shall have the meaning specified in Section 9.9
[Administrative Agent’s Fee].

Affiliate as to any Person, shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds ten percent (10%) or more of any
class of the voting or other equity interests of such Person, or (iii) ten
percent (10%) or more of any class of voting interests or other equity interests
of which is beneficially owned or held, directly or indirectly, by such Person.

Agreement shall mean this Second Amended and Restated Credit Agreement, as the
same may be further amended, supplemented, modified or restated from time to
time, including all schedules and exhibits.

 

2



--------------------------------------------------------------------------------

Alternate Currency shall mean with respect to any Letter of Credit, each
Optional Currency and any other non-Dollar currency satisfactory to the Issuing
Lender that shall issue a Letter of Credit. Each Alternate Currency must be the
lawful currency of the specified country.

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, economic or financial sanctions, import/export
licensing, money laundering, corruption or bribery, and any regulation, order,
or directive promulgated, issued or enforced pursuant to such Laws, all as
amended, supplemented or replaced from time to time.

Applicable Commercial Letter of Credit Fee Rate shall mean the percentage rate
per annum based on the Net Leverage Ratio then in effect according to the
pricing grid on Schedule 1.1(A) below the heading “Commercial Letter of Credit
Fee.”

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Net Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Commitment Fee.”

Applicable Margin shall mean, as applicable:

(A) the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Net Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Base Rate Spread,” or

(B) the percentage spread to be added to the LIBOR Rate applicable to Revolving
Credit Loans under the LIBOR Rate Option based on the Net Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit LIBOR Rate Spread.”

Applicable Standby Letter of Credit Fee Rate shall mean the percentage rate per
annum based on the Net Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading “Standby Letter of Credit Fee.”

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Asset Disposition shall mean any Transfer except (a) any Transfer (i) from a
Domestic Subsidiary to the US Borrower or another Domestic Subsidiary, (ii) from
a Foreign Subsidiary or Foreign Borrower to the US Borrower, any Foreign
Borrower, or any Domestic Subsidiary or any Foreign Subsidiary, or (iii) from
the US Borrower or any Domestic Subsidiary to any Foreign Borrower or any
Foreign Subsidiary so long as the Loan Parties are in compliance with the
covenant contained in Section 7.2.4(viii), in each case, so long as immediately
before and immediately after the consummation of any such Transfer and after
giving effect thereto, no Event of Default or Potential Default exists, (b) any
Transfer made in the ordinary course of business and involving only property
that is either (i) inventory held for sale or (ii) equipment, fixtures, supplies
or materials no longer used or useful in the operation of the business of the

 

3



--------------------------------------------------------------------------------

Company or any of its Subsidiaries or that are obsolete (c) any Transfer by the
Company or any Subsidiary constituting a Permitted Investment, (d) non-exclusive
licenses or sublicenses to use the patents, trade secrets, know-how and other
intellectual property of the Company or any of its Subsidiaries in the ordinary
course of business, (e) dispositions or discounts without recourse of accounts
receivable in connection with the compromise or collection thereof in the
ordinary course of business and (f) leases and sub-leases and licenses and
sub-licenses of property in the ordinary course of business.

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 10.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

AU Alternate Source shall have the meaning specified in the definition of LIBOR
Rate.

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Senior Vice President or
Vice President of such Loan Party or such other individuals, designated by
written notice to the Administrative Agent from the Company, authorized to
execute notices, reports and other documents on behalf of the Loan Parties
required hereunder. The Company may amend such list of individuals from time to
time by giving written notice of such amendment to the Administrative Agent.

Australian Dollars shall mean the lawful money of Australia.

Australian Dollar Rate shall mean the average bid reference rate as administered
by the Australian Financial Markets Association (or any other Person that takes
over the administration of that rate) for Australian Dollar bills of exchange.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Prime Rate, (ii) the Federal Funds Open Rate,
plus one half of one percent (0.5%) and (iii) the Daily Libor Rate plus one
percent (1.00%). Any change in the Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrowers to have Loans
denominated in Dollars bear interest at the rate and under the terms set forth
in Section 3.1.1(i) [Revolving Credit Base Rate Option].

Borrowers shall have the meaning specified in the preamble of this Agreement.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans denominated in the same currency to which a LIBOR Rate Option
applies which become subject to the same Interest Rate Option under the same
Loan Request by the Borrowers and which have the same Interest Period shall
constitute one Borrowing Tranche, and (ii) all Loans to which a Base Rate Option
applies shall constitute one Borrowing Tranche.

 

4



--------------------------------------------------------------------------------

British Pounds Sterling shall mean the official currency of the United Kingdom
of Great Britain and Northern Ireland.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the Relevant Interbank Market and if the
applicable Business Day relates to any Loan denominated in Euro, such day is not
a day on which the payment system utilized by the Administrative Agent for the
settlement of payments in Euro is not open for the settlement of payments in
Euro.

Capital Lease shall mean, at any time, a lease with respect to which the lessee
is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

Capital Lease Obligation shall mean, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

Cash Management Agreements shall have the meaning specified in Section 2.7.6
[Swing Loans Under Cash Management Agreements].

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

CIP Regulations shall have the meaning specified in Section 9.11 [No Reliance on
Administrative Agent’s Customer Identification Program].

Closing Date shall mean December 11, 2015 or such other date as may be agreed to
by the parties hereto.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

 

5



--------------------------------------------------------------------------------

Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.

Commercial Letter of Credit Fee shall have the meaning specified in
Section 2.11.2 [Letter of Credit Fees].

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, the aggregate of its Revolving Credit
Commitment and its Swing Loan Commitment, and Commitments shall mean the
aggregate of the Revolving Credit Commitments and Swing Loan Commitment of all
of the Lenders.

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

Commodity Exchange Act shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

Commodity Hedge shall mean a price protection agreement related to commodity
products and entered into by the Company or its Subsidiaries for hedging
purposes (and not for speculation).

Company shall have the meaning specified in the preamble to this Agreement.

Compliance Certificate shall have the meaning specified in Section 7.3.3
[Certificate of the Company].

Computation Date shall have the meaning specified in Section 2.12.1 [Periodic
Computations of Dollar Equivalent Amounts of Revolving Credit Loans that are
Optional Currency Loans and Letters of Credit Outstanding, Etc.].

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

Consolidated EBITDA shall mean, for any period of determination, (i) the sum of
Consolidated Net Income, depreciation, amortization, other non-cash charges,
non-cash expenses, or non-cash losses to net income (provided, however, that
cash payments made in such period or in any future period in respect of such
non-cash charges, expenses or losses shall be subtracted from Consolidated Net
Income in calculating Consolidated EBITDA in the period when such payments are
made), Interest Charges and income tax expense, plus non-recurring costs and
expenses in connection with Permitted Acquisitions (not to exceed $10,000,000 in
the aggregate for all Permitted Acquisitions including the acquisition of
Latchways plc), minus (ii) non-cash credits or non-cash gains to net income, in
each case of the Company and its Subsidiaries for such period determined and
consolidated in accordance with GAAP. For purposes of determining Consolidated
EBITDA, items related to Joint Ventures shall be excluded, except that cash
dividends paid by any Joint Venture to the Company or a wholly-owned Subsidiary
of the Company shall be included in Consolidated EBITDA. For purposes of

 

6



--------------------------------------------------------------------------------

calculating Consolidated EBITDA, (a) with respect to a business acquired by the
Loan Parties pursuant to a Permitted Acquisition, Consolidated EBITDA shall be
calculated on a pro forma basis, using historical numbers, in accordance with
GAAP as if the Permitted Acquisition had been consummated at the beginning of
such period, and (b) with respect to a business liquidated, sold or disposed of
by the Loan Parties pursuant to Section 7.2.5 [Liquidations, Mergers,
Consolidations and Acquisitions] or Section 7.2.6 [Dispositions of Assets or
Subsidiaries], Consolidated EBITDA shall be calculated on a pro forma basis,
using historical numbers, in accordance with GAAP as if such liquidation, sale
or disposition had been consummated at the beginning of such period.

Consolidated Funded Indebtedness shall mean, for any period of determination,
(i) the principal balance of the Loans and all obligations of the Company and
its Subsidiaries for borrowed money (including, without limitation, Capital
Lease Obligations, plus (ii) (without duplication) contingent liabilities
related to letters of credit and guaranties of the Company and its Subsidiaries,
plus (iii) obligations (contingent or otherwise) under any Currency Agreement,
Interest Rate Hedge or Commodity Hedge: (A) in the case of a Currency Agreement,
Interest Rate Hedge or Commodity Hedge that has been closed out, in an amount
equal to the termination value thereof and (B) in the case a Currency Agreement,
Interest Rate Hedge or Commodity Hedge that has not been closed out, in an
amount equal to the mark to market value thereof determined on the basis of
readily available quotations provided by any recognized dealer in such Currency
Agreement, Interest Rate Hedge or Commodity Hedge (provided, however, that
amounts under this subsection (iii) shall exclude net obligations under a
Currency Agreement, Interest Rate Hedge or Commodity Hedge (exclusive of any
mark to market adjustment not requiring any actual cash payment or settlement)),
in each case determined and consolidated for the Company and its Subsidiaries in
accordance with GAAP.

Consolidated Income Available for Fixed Charges shall mean, for any period of
determination, Consolidated Net Income for such period plus all amounts deducted
in the computation thereof on account of (a) Fixed Charges and (b) taxes imposed
on or measured by income or excess profits, in each case determined and
consolidated for the Company and its Subsidiaries in accordance with GAAP.

Consolidated Net Income shall mean, with respect to any period of determination,
the net income (or loss) of the Company and its Subsidiaries for such period
(taken as a cumulative whole), as determined and consolidated for the Company
and its Subsidiaries in accordance with GAAP, after eliminating all offsetting
debits and credits between the Company and its Subsidiaries and all other items
required to be eliminated in the course of preparation of consolidated financial
statements of the Company and its Subsidiaries in accordance with GAAP.

Consolidated Net Tangible Assets shall mean, at any time, the total amount of
assets of the Company and its Subsidiaries at such date as determined and
consolidated for the Company and its Subsidiaries in accordance with GAAP minus
(a) all applicable depreciation, amortization and other valuation reserves and
(b) all goodwill, tradenames, trademarks, patents, unamortized debt premium or
discount and expense and other like intangible assets of the Company and its
Subsidiaries at such date determined and consolidated for the Company and its
Subsidiaries in accordance with GAAP.

 

7



--------------------------------------------------------------------------------

Consolidated Net Worth shall mean, at any time, (a) the sum of (i) the par value
(or value stated on the books of the corporation) of the capital stock (but
excluding treasury stock and capital stock subscribed and unissued) of the
Company and its Subsidiaries plus (ii) the amount of paid-in capital and
retained earnings of the Company and its Subsidiaries, in each case as
determined and consolidated as of such time for the Company and its Subsidiaries
in accordance with GAAP, minus (b) to the extent included in clause (a) above,
all amounts properly attributable to minority interests, if any, in the stock
and surplus of the Company’s Subsidiaries.

Consolidated Total Assets shall mean, at any time, the total amount of assets
(less properly deductible reserves), which under GAAP appear on a consolidated
balance sheet of the Company and its Subsidiaries, in each case determined and
consolidated for the Company and its Subsidiaries in accordance with GAAP.

Covered Entity shall mean each Loan Party and each Subsidiary of any Loan Party.

CRR shall mean the Council Regulation (EU) No. 575/2013 of the European
Parliament and of the Council of 26 June 2013 on prudential requirements for
credit institutions and investment firms and amending Regulation (EU)
No. 648/2012.

CTA shall mean the Corporation Tax Act 2009 of the United Kingdom.

Currency Agreement shall mean any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement, among the Company or any of
its Subsidiaries, on the one hand, and one or more financial institutions, on
the other hand, designed to protect the Company or any of its Subsidiaries
against fluctuations in currency values.

Daily Libor Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Reserve Percentage on such day.

Defaulting Lender shall mean any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swing Loans or (iii) pay over to the Administrative Agent, the Issuing
Lender, PNC (as the Swing Loan Lender) or any Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Company or any other Borrower in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified a Borrower or the Administrative Agent in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within two (2) Business Days after request by the
Administrative

 

8



--------------------------------------------------------------------------------

Agent, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
certification in form and substance reasonably satisfactory to the
Administrative Agent, (d) has become the subject of a Bankruptcy Event or
(e) has failed at any time to comply with the provisions of Section 4.3 [Sharing
of Payments by Lenders] with respect to purchasing participations from the other
Lenders, whereby such Lender’s share of any payment received, whether by setoff
or otherwise, is in excess of its Ratable Share of such payments due and payable
to all of the Lenders.

As used in this definition and in Section 2.11 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

Designated Lender shall have the meaning specified in Section 2.13 [Designated
Lenders].

Disposition Value shall mean, at any time, with respect to any property, (a) in
the case of property that does not constitute Equity Interests, the book value
thereof, and (b) in the case of property that constitutes Equity Interests, an
amount equal to that percentage of the book value of the assets of the
Subsidiary that issued such Equity Interests as is equal to the percentage that
the book value of all of the outstanding Equity Interests of such Subsidiary
determined at the time of the disposition thereof, in good faith by the Company.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, on or
as of any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

Domestic Guarantor shall mean separately, and Domestic Guarantors shall mean
collectively, US Borrower, MSACL, MADL, GMTL, GMI, MSAII, MSAW, MSDL, MTL, MIL
and each other Person which joins this Agreement as a Domestic Guarantor after
the date hereof.

 

9



--------------------------------------------------------------------------------

Domestic Loan Party shall mean the US Borrower and the Domestic Guarantors.

Domestic Person shall mean an entity organized under the laws of any state of
the United States of America or the District of Columbia.

Domestic Subsidiary shall mean any Subsidiary (other than a Domestic Person that
is a Subsidiary of a non-Domestic Person) of any Loan Party that is a Domestic
Person.

Drawing Date shall have the meaning specified in Section 2.10.3.1
[Disbursements, Reimbursement].

Dutch Borrower shall have the meaning specified in the preamble of this
Agreement.

Dutch Loan Party shall mean (i) the Dutch Borrower and (ii) any other Loan Party
incorporated in The Netherlands.

Dutch Treaty Lender shall mean a Lender which: (a) is treated as a resident of a
Dutch Treaty State for the purposes of the applicable Dutch Treaty; (b) does not
carry on a business in the Netherlands through a permanent establishment with
which that Lender’s participation in the Loan is effectively connected; and
(c) fulfils all conditions of the applicable Dutch Treaty which must be
fulfilled for residents of that Dutch Treaty State to be paid interest without a
Tax Deduction (assuming the completion of all necessary procedural formalities).

Dutch Treaty State shall mean a jurisdiction having a double taxation agreement
with the Netherlands (a “Dutch Treaty”), which makes provision for full
exemption from Tax imposed by the Netherlands on interest.

Eligibility Date shall mean, with respect to each Loan Party and each Swap
Obligation, the date on which this Agreement or any other Loan Document becomes
effective with respect to such Swap Obligation (for the avoidance of doubt, the
Eligibility Date shall be the date of the execution of the Lender Provided
Interest Rate Hedge, Lender Provided Commodity Hedge or Lender Provided Foreign
Currency Agreement related to such Swap Obligation if this Agreement or any
other Loan Document is then in effect with respect to such Loan Party, and
otherwise it shall be the date of execution and delivery of this Agreement
and/or such other Loan Document(s) to which such Loan Party is a party).

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the Commodity Exchange Act and regulations thereunder.

Eligible Foreign Cash shall mean all cash maintained in the official currency of
any member of the European Union, Australia, Mexico, Canada, Switzerland and
Brazil.

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders or legally-enforceable directives,
policies or programs issued by or entered into with an Official Body pertaining
or relating to: (i) pollution or pollution control; (ii) protection of human
health

 

10



--------------------------------------------------------------------------------

from exposure to hazardous or toxic substances and occupational health and
safety; (iii) protection of the environment and/or natural resources; (iv) the
presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, packaging, transport,
storage, collection, distribution, disposal or release or threat of release of
substances regulated pursuant to Environmental Laws; (v) the presence of
contamination; (vi) the protection of endangered or threatened species; and
(vii) the protection of environmentally sensitive areas.

Equity Interests shall mean any and all shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interests.

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.

Equivalent Currency shall have the meaning specified in the definition of
“Equivalent Amount”.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with the Company and are treated as a single
employer under Section 414 of the Code.

ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by the
Company or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Company or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

 

11



--------------------------------------------------------------------------------

ERISA Group shall mean, at any time, the Company and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control and all other entities which, together with the Company,
are treated as a single employer under Section 414 of the Code.

Euro shall refer to the lawful currency of the Participating Member States.

European Interbank Market shall mean the European interbank market for Euro
operating in Participating Member States.

European Insolvency Regulation means Council Regulation (EC) No. 1346/2000 of
May 29, 2000 on Insolvency Proceedings, as amended from time to time.

Event of Default shall mean any of the events described in Section 8.1 [Events
of Default] and referred to therein as an “Event of Default.”

Excess Interest shall have the meaning assigned to that term in Section 3.1
[Interest Rate Options].

Excluded Subsidiaries shall mean Subsidiaries listed on Schedule 1.1(S). The
Excluded Subsidiaries are not required to join this Agreement as Guarantors.

Excluded Swap Obligations shall mean, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of this Agreement, any
Guaranty Agreement or any other Loan Document that relates to such Swap
Obligation (or any Guaranty thereof or the grant by such Loan Party of a
security interest to secure such Swap Obligation) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“Eligible Contract Participant” on the Eligibility Date for such Swap
Obligation. Notwithstanding anything to the contrary contained in the foregoing
or in any other provision of this Agreement or any other Loan Document, the
foregoing is subject to the following provisos: (a) if a Swap Obligation arises
under a master agreement governing more than one Swap Obligation, this
definition shall only include the portion of such Swap Obligation for which such
guaranty or security interest is or becomes illegal as a result of the failure
by such Loan Party for any reason to qualify as an Eligible Contract Participant
on the Eligibility Date for such Swap Obligation; (b) if a guarantee of a Swap
Obligation would cause such obligation to be an Excluded Swap Obligation but the
grant of a security interest would not cause such obligation to be an Excluded
Swap Obligation, such Swap Obligation shall constitute an Excluded Swap
Obligation for purposes of the guaranty but not for purposes of the grant of the
security interest; and (c) if there is more than one Loan Party executing this
Agreement or the other Loan Documents and a Swap Obligation would be an Excluded
Swap Obligation with respect to one or more of such Persons, but not all of
them, the definition of Excluded Swap Obligation with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Swap Obligation with respect to such Person, and
(ii) the particular Person with respect to which such Swap Obligations
constitute Excluded Swap Obligations.

 

12



--------------------------------------------------------------------------------

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 4.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient’s failure to comply with Section
4.9.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed
under FATCA (except to the extent imposed due to the failure of the Borrowers to
provide documentation or information to the IRS).

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Existing Credit Agreement shall mean that certain First Amended and Restated
Credit Agreement, dated March 7, 2014, by and among the US Borrower, the
guarantors party thereto, the lenders party thereto and PNC in its capacity as
administrative agent for the lenders party thereto, as may have been amended,
modified or supplemented from time to time prior to the date hereof.

Existing Letters of Credit shall mean all letters of credit set forth on
Schedule 1.1(E) which were issued under the Existing Credit Agreement prior to
the date hereof upon the application of a Loan Party and are outstanding on the
Closing Date.

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
December 11, 2020.

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

FATCA Deduction means a deduction or withholding from a payment under any Loan
Document required by FATCA.

 

13



--------------------------------------------------------------------------------

FATCA Exempt Party means a party that is entitled to receive payments free from
any FATCA Deduction.

Fair Market Value shall mean, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of three hundred sixty (360) days and actual days elapsed and rounded
upward to the nearest 1/100 of 1%) announced by the Federal Reserve Bank of New
York (or any successor) on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank (or
any successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of three hundred sixty (360) days and actual days elapsed) which is the
daily federal funds open rate as quoted by ICAP North America, Inc. (or any
successor) as set forth on the Bloomberg Screen BTMM for that day opposite the
caption “OPEN” (or on such other substitute Bloomberg Screen that displays such
rate), or as set forth on such other recognized electronic source used for the
purpose of displaying such rate as selected by the Administrative Agent (for
purposes of this definition, a “Federal Funds Open Rate Alternate Source”) (or
if such rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute screen) or on any Federal Funds Open Rate Alternate Source, or if
there shall at any time, for any reason, no longer exist a Bloomberg Screen BTMM
(or any substitute screen) or any Federal Funds Open Rate Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error); provided,
however, that if such day is not a Business Day, the Federal Funds Open Rate for
such day shall be the “open” rate on the immediately preceding Business Day. If
and when the Federal Funds Open Rate changes, the rate of interest with respect
to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to the Borrowers, effective on the date of any such
change.

Federal Funds Open Rate Alternate Source shall have the meaning specified in the
definition of Federal Funds Open Rate.

Fixed Charges shall mean, for any period of determination, the sum of
(a) Interest Charges for such period, plus (b) Lease Rentals for such period.

Fixed Charges Coverage Ratio shall mean, for any period of determination, the
ratio of (a) Consolidated Income Available for Fixed Charges, to (b) Fixed
Charges.

 

14



--------------------------------------------------------------------------------

Foreign Lender shall mean (i) if a Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the Laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

Foreign Benefit Event shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law, or in excess of the amount that would be permitted absent a
waiver from an Official Body, (b) the failure to make the required contributions
or payments, under any applicable Law, on or before the due date for such
contributions or payments, (c) the receipt of a notice by an Official Body
relating to the intention to terminate any such Foreign Plan or to appoint a
trustee or similar official to administer any such Foreign Plan, or alleging the
insolvency of any such Foreign Plan, (d) the incurrence of any liability by any
Borrower, any Subsidiary of a Borrower or any Loan Party under applicable Law on
account of the complete or partial termination of such Foreign Plan or the
complete or partial withdrawal of any participating employer therein or (e) the
occurrence of any transaction that is prohibited under any applicable Law and
that could reasonably be expected to result in the incurrence of any liability
by any Borrower or any Subsidiary of a Borrower of, any fine, excise tax or
penalty resulting from any noncompliance with any applicable Law.

Foreign Borrower shall have the meaning specified in the preamble to this
Agreement.

Foreign Borrower Sublimit means the greater of (x) $130,000,000 and (y) 15% of
Consolidated Net Worth (as defined in the Note Purchase Agreements) at any time
of determination, provided, however, that the Foreign Borrower Sublimit shall be
in effect only to the extent any “priority debt” limitation in any Note Purchase
Agreement remains in effect.

Foreign Guarantor shall mean, as to the UK Borrower, the Dutch Borrower, and as
to the Dutch Borrower, the UK Borrower.

Foreign Plan shall mean any plan, fund (including any superannuation fund),
program or policy established under the law of a jurisdiction other than the
United States (or a state or local government thereof) and/or primarily for
employees or former employees outside the United States of America, whether
formal or informal, funded or unfunded, insured or uninsured, that is
established, maintained or contributed to by a Borrower or any of its
Subsidiaries or Affiliates which provides employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, other than any state social security
arrangements, in respect of which a Borrower or any of its Subsidiaries or
Affiliates has any liability obligation or contingent liability.

Foreign Revolving Facility Usage shall mean at any time the sum of the
outstanding Dollar Equivalent amount of Revolving Credit Loans made to the
Foreign Borrowers and the Letter of Credit Obligations to the extent relating to
Letters of Credit issued for any Foreign Borrower.

 

15



--------------------------------------------------------------------------------

Foreign Subsidiary shall mean any Subsidiary of any Loan Party that is not a
Domestic Person.

GAAP shall mean either, (i) generally accepted accounting principles as are in
effect from time to time, subject to the provisions of Section 1.3 [Accounting
Principles], and applied on a consistent basis both as to classification of
items and amounts; or (ii) at the election of the Company effective as of the
end of any applicable fiscal quarter upon written notice to the Administrative
Agent, IFRS; provided that the Company may only make one such election during
the term of this Agreement.

GMI shall mean General Monitors, Inc., a Nevada corporation (f/k/a Fifty
Acquisition Corp.).

GMTL shall mean General Monitors Transnational, LLC, a Nevada limited liability
company.

Guarantor shall mean a Domestic Guarantor or Foreign Guarantor, as applicable.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in substantially the form attached hereto as Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement or Guaranty Agreements shall mean, singularly or
collectively, as the context may require, any Guaranty and Suretyship Agreement
executed and delivered by any Person to the Administrative Agent for the benefit
of the Lenders on or after the date hereof, and in the case of any Domestic
Guarantor, substantially in the form of Exhibit 1.1(G)(2), and in the case of
any Foreign Guarantor, in such form as is reasonably acceptable to the
Administrative Agent, each as amended, modified or supplemented from time to
time.

ICC shall have the meaning specified in Section 10.11.1 [Governing Law].

IFRS shall mean the body of pronouncements issued by the International
Accounting Standards Board (IASB), including International Financial Reporting
Standards and interpretations approved by the IASB, International Accounting
Standards and Standing Interpretations Committee interpretations approved by the
predecessor International Accounting Standards Committee and adapted for use in
the European Union.

Incorporated Covenant shall have the meaning specified in Section 7.1.11(ii)
[Most Favored Lender].

 

16



--------------------------------------------------------------------------------

Increasing Lender shall have the meaning specified in Section 2.6.1 [Increasing
Lenders and New Lenders].

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate management device, (iv) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due), or (v) any Guaranty of Indebtedness for borrowed money.

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

Indemnitee shall have the meaning specified in Section 10.3.2 [Indemnification
by the Borrowers].

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of such Person or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, or (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other,
similar arrangement in respect of such Person’s creditors generally or any
substantial portion of its creditors; undertaken under any Law.

Intercompany Subordination Agreement shall mean an Intercompany Subordination
Agreement made by the Loan Parties in favor of the Agent, substantially in the
form of Exhibit 1.1(I).

 

17



--------------------------------------------------------------------------------

Interest Charges shall mean, for any period of determination, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between the Company and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and its Subsidiaries in accordance with
GAAP): (a) all interest in respect of Indebtedness of the Company and its
Subsidiaries (including imputed interest on Capital Lease Obligations) deducted
in determining Consolidated Net Income for such period, together with all
interest capitalized or deferred during such period and not deducted in
determining Consolidated Net Income for such period, and (b) all debt discount
and expense amortized or required to be amortized in the determination of
Consolidated Net Income for such period.

Interest Period shall mean the period of time selected by a Borrower in
connection with (and to apply to) any election permitted hereunder by such
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one (1) Month with respect to Optional Currency Loans and one (1), two (2),
three (3) or six (6) (and nine (9) or twelve (12) if such periods are available
to all Lenders (other than a Defaulting Lender) at substantially the same cost
to each Lender) Months. Such Interest Period shall commence on the effective
date of such Interest Rate Option, which shall be (i) the Borrowing Date if a
Borrower is requesting new Loans, or (ii) the date of renewal of or conversion
to the LIBOR Rate Option if a Borrower is renewing or converting to the LIBOR
Rate Option applicable to outstanding Loans. Notwithstanding the second sentence
hereof: (A) any Interest Period which would otherwise end on a date which is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrowers shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Expiration Date.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrowers, the Guarantors and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

IRS shall mean the United States Internal Revenue Service.

ISP98 shall have the meaning specified in Section 10.11.1 [Governing Law].

Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that the US Borrower, the
Administrative Agent and such other Lender may agree may from time to time issue
Letters of Credit hereunder.

ITA means the Income Tax Act 2007 of the United Kingdom.

Joint Venture shall mean a corporation, partnership, limited liability company
or other entities (excluding any Subsidiary) in which any Person other than the
Loan Parties and their Subsidiaries holds, directly or indirectly, an equity
interest.

 

18



--------------------------------------------------------------------------------

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Official Body, foreign or domestic.

Lease Rentals shall mean, for any period of determination, the sum of the
minimum amount of rental and other obligations required to be paid during such
period by the Company or any of its Subsidiaries as lessee under all leases of
real or personal property (other than Capital Leases), excluding any amounts
required to be paid by the lessee (whether or not therein designated as rental
or additional rental) (a) which are on account of maintenance and repairs,
insurance, taxes, assessments, water rates and similar charges, or (b) which are
based on profits, revenues or sales realized by the lessee from the leased
property or otherwise based on the performance of the lessee.

Lender Provided Commodity Hedge shall mean a Commodity Hedge which is provided
by any Person that was a Lender or its Affiliate at the time such Commodity
Hedge was provided and with respect to which the Administrative Agent confirms:
(i) is documented in a standard International Swap Dealer Association Agreement
and (ii) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner.

Lender Provided Foreign Currency Agreement shall mean a Currency Agreement which
is provided by any Person that was a Lender or its Affiliate at the time of
making such Currency Agreement and with respect to which the Administrative
Agent confirms: (i) is documented in a standard International Swap Dealer
Association Agreement and (ii) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner.

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Person that was a Lender or its Affiliate at the time of making
such Interest Rate Hedge and with respect to which the Administrative Agent
confirms: (i) is documented in a standard International Swap Dealer Association
Agreement and (ii) provides for the method of calculating the reimbursable
amount of the provider’s credit exposure in a reasonable and customary manner.

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.

Letter of Credit shall have the meaning specified in Section 2.10.1 [Issuance of
Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.10.3.3
[Disbursements, Reimbursement].

Letter of Credit Fees shall mean, collectively, the Standby Letter of Credit Fee
and the Commercial Letter of Credit Fee.

 

19



--------------------------------------------------------------------------------

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent Amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.

Letter of Credit Sublimit shall have the meaning specified in Section 2.10.1
[Issuance of Letters of Credit].

Leverage Ratio shall mean, as of the end of any date of determination, the ratio
of (A) Consolidated Funded Indebtedness of the Company and its Subsidiaries on
such date to (B) Consolidated EBITDA (i) for the period equal to the four
(4) consecutive fiscal quarters then ending if such date is a fiscal quarter end
or (ii) for the period equal to the four (4) consecutive fiscal quarters most
recently ended if such date is not a fiscal quarter end.

LIBOR Quoted Currency shall mean Dollars, Euro and British Pounds Sterling.

LIBOR Quoted Currency Alternate Source shall have the meaning specified in the
definition of LIBOR Rate.

LIBOR Rate shall mean the following:

(a) with respect to Loans made in any LIBOR Quoted Currency comprising any
Borrowing Tranche to which the LIBOR Rate Option applies for any Interest
Period, the greater of (i) 0.00% and (ii) the interest rate per annum determined
by the Administrative Agent by dividing (the resulting quotient rounded upwards,
if necessary, to the nearest 1/100th of 1% per annum) (A) the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such LIBOR Quoted
Currency for a period equal in length to such Interest Period which appears on
the Bloomberg Page BBAM1 or on such other substitute Bloomberg page that
displays such rates, or the rate which is quoted by another source selected by
the Administrative Agent which has been approved by the ICE Benchmark
Administration as an authorized information vendor for the purpose of displaying
rates at which deposits in the relevant LIBOR Quoted Currency are offered by
leading banks in the Relevant Interbank Market (for purposes of this definition,
a “LIBOR Quoted Currency Alternate Source”), at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for an amount comparable to such Borrowing Tranche and having a borrowing date
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1, any substitute Bloomberg Page,
or any LIBOR Quoted Currency Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)) by (B) a number equal to 1.00 minus the
Reserve Percentage. LIBOR may also be expressed by the following formula:

 

 

 

LIBOR

Rate =

  

Relevant Interbank Market for the applicable LIBOR Quoted

Currency offered rates quoted by Bloomberg or appropriate

successor as shown on Bloomberg Page BBAM1

  

 

1.00 - Reserve Percentage

 

20



--------------------------------------------------------------------------------

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the Reserve Percentage as of such effective date. The Administrative Agent shall
give prompt notice to the Borrowers of the LIBOR Rate as determined or adjusted
in accordance herewith, which determination shall be conclusive absent manifest
error.

(b) with respect to Loans made in Australian Dollars comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
greater of (i) 0.00% and (ii) the interest rate per annum determined by
Administrative Agent by dividing (A) the Australian Dollar Rate for a period
equal in length to such Interest Period which appears on the Bloomberg Page
BTMM_AU or such other substitute Bloomberg page that displays the Australian
Dollar Rate, or the Australian Dollar Rate which is quoted by another source
selected by the Administrative Agent which has been approved by the Australian
Financial Markets Association as an authorized information vendor for the
purpose of displaying rates at which deposits in Australian Dollars are offered
by leading banks in the Relevant Interbank Market (for purposes of this
definition, an “AU Alternate Source”), at approximately 11:00 a.m., Sydney,
Australia time, two (2) Business Days prior to the commencement of such Interest
Period for an amount comparable to the principal amount of such Borrowing
Tranche and having a borrowing date comparable to such Interest Period (or if
there shall at any time, for any reason, no longer exist a Bloomberg Page
BTMM_AU, any substitute page or any AU Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error)) by (B) a number equal
to 1.00 minus the Reserve Percentage. Such LIBOR Rate may also be expressed by
the following formula:

 

 

 

LIBOR

Rate =

  

Australian Dollar Rate quoted by Bloomberg or appropriate

successor as shown on Bloomberg Page BTMM_ AU

  

 

1.00 - Reserve Percentage

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the Reserve Percentage as of such effective date. The Administrative Agent shall
give prompt notice to the Borrowers of the LIBOR Rate as determined or adjusted
in accordance herewith, which determination shall be conclusive absent manifest
error. The LIBOR Rate for any Loans shall be based upon the LIBOR Rate for the
currency in which such Loans are requested.

(c) If, at any time, the Administrative Agent and all of the Lenders approve an
additional Optional Currency pursuant to Section 2.12.4(iii) [Requests for
Additional Optional Currencies], any reference in this Agreement to the LIBOR
Rate applicable to any Optional Currency Loan in such additional Optional
Currency shall be a reference to a rate to be mutually agreed upon between the
Administrative Agent and the Borrowers.

 

21



--------------------------------------------------------------------------------

LIBOR Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 3.1.1(ii)
[Revolving Credit LIBOR Rate Option].

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreements, the Intercompany Subordination Agreement, the Notes, the
Letters of Credit and any other instruments, certificates or documents delivered
in connection herewith or therewith, as the same may be amended, modified or
supplemented from time to time in accordance herewith or therewith, and Loan
Document shall mean any of the Loan Documents.

Loan Parties shall collectively mean Borrowers and the Guarantors and Loan Party
shall mean any Borrower or any Guarantor.

Loan Request shall mean either a Revolving Credit Loan Request or a Swing Loan
Request.

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan,
respectively.

MADL shall mean MSA Advanced Detection, LLC, a Pennsylvania limited liability
company.

Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or could
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually pay or perform any of the Obligations,
or (d) impairs materially or could reasonably be expected to impair materially
the ability of the Administrative Agent or any of the Lenders, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.

Material Subsidiary shall mean any Subsidiary of a Loan Party (i) which is not
itself a Loan Party and (ii) which, as of the most recent fiscal quarter of the
Company, for the period of four (4) consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 7.3.2 [Annual
Financial Statements] or Section 7.3.1 [Quarterly Financial Statements] (or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 7.3.2 [Annual Financial Statements] or Section
7.3.1 [Quarterly Financial Statements], the most recent financial statements
referred to in Section 5.1.6(i) [Historical Statements]), (a) contributed
greater than five percent (5%) of Consolidated EBITDA for such period or
(b) contributed greater than five percent (5%) of Consolidated Total Assets as
of such date.

 

22



--------------------------------------------------------------------------------

MIL shall mean MSA Innovation, LLC, a Pennsylvania limited liability company.

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Most Favored Lender Notice means a written notice from the Company to the
Administrative Agent delivered promptly, and in any event within ten
(10) Business Days after the inclusion of any Additional Covenant in any of the
Note Purchase Agreements, as applicable (including by way of amendment or other
modification of any existing provision thereof), pursuant to Section 7.1.11
[Most Favored Lender] by an Authorized Officer in reasonable detail, including
reference to Section 7.1.11 [Most Favored Lender], a verbatim statement of such
Additional Covenant (including any defined terms used therein) and related
explanatory calculations, as applicable.

MSACL shall mean Mine Safety Appliances Company LLC, a Pennsylvania limited
liability company.

MSAII shall mean MSA International, Inc., a Delaware corporation.

MSAW shall mean MSA Worldwide, LLC, a Pennsylvania limited liability company.

MSDL shall mean MSA Safety Development, LLC, a Pennsylvania limited liability
company.

MTL shall mean MSA Technology, LLC, a Pennsylvania limited liability company.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Company or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the preceding five Plan years, has
made or had an obligation to make such contributions.

Net Leverage Ratio shall mean, as of the end of any date of determination, the
ratio of (A) the difference of (i) Consolidated Funded Indebtedness of the
Company and its Subsidiaries on such date minus (ii) the sum of (a) one hundred
percent (100%) of unencumbered U.S. Dollars plus (b) seventy percent (70%) of
unencumbered Eligible Foreign Cash on such date to (B) Consolidated EBITDA
(i) for the period equal to the four (4) consecutive fiscal quarters then ending
if such date is a fiscal quarter end or (ii) for the period equal to the four
(4) consecutive fiscal quarters most recently ended if such date is not a fiscal
quarter end.

 

23



--------------------------------------------------------------------------------

New Lender shall have the meaning specified in Section 2.6.1 [Increasing Lenders
and New Lenders].

Non-Consenting Lender shall have the meaning specified in Section 10.1
[Modifications, Amendments or Waivers].

Non-Public Lender shall mean:

(a) until interpretation of “public” as referred to in the CRR by the relevant
authority/ies, an entity that provides repayable funds to the Dutch Borrower for
a minimum amount of EUR 100,000 (or its equivalent in another currency) or an
entity otherwise qualifying as not forming part of the public); and

(b) following the publication of an interpretation of “public” as referred to in
the CRR by the relevant authority/ies, such amount or such criterion as a result
of which such entity shall qualify as not forming part of the public.

Note Purchase Agreement Amendments shall mean, collectively, (i) the 2006 Note
Purchase Agreement Amendment, (ii) the 2010 Note Purchase Agreement Amendment
and (iii) that certain Amendment No. 1 to Master Note Facility, dated as of
December 11, 2015, by and among the Company and NYL Investors LLC (“NYL”), which
amends that certain Master Note Facility, dated as of June 2, 2014, by and among
the Company, NYL and certain purchasers from time to time party thereto.

Note Purchase Agreements shall mean, collectively, the (i) 2006 Note Purchase
Agreement and (ii) 2010 Note Purchase Agreement.

Notes shall mean, collectively, the Notes in the form of Exhibit 1.1(N)(1)
evidencing the Revolving Credit Loans and in the form of Exhibit 1.1(N)(2)
evidencing the Swing Loans.

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, Lender Provided Commodity Hedge or Lender Provided Foreign Currency
Agreement and (iii) any Other Lender Provided Financial Service Product.
Notwithstanding the foregoing provisions in this definition, Obligations shall
not include Excluded Swap Obligations.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or

 

24



--------------------------------------------------------------------------------

pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).

Optional Currency shall mean any of the following lawful currencies: the Euro,
British Pounds Sterling, Australian Dollars and any other currency approved by
Administrative Agent and all of the Lenders pursuant to Section 2.12.4(iii)
[Requests for Additional Optional Currencies]. Subject to Section 2.12.4
[European Monetary Union], each Optional Currency must be the lawful currency of
the specified country.

Optional Currency Loans shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

Optional Currency Sublimit shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

Order shall have the meaning specified in Section 2.10.9 [Liability for Acts and
Omissions].

Original Currency shall have the meaning specified in Section 4.12 [Currency
Conversion Procedures for Judgments].

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

Other Currency shall have the meaning specified in Section 4.12 [Currency
Conversion Procedures for Judgments].

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Person which was a Lender or Affiliate of a Lender
at the time of providing such product or service provides any of the following
products or services to the Borrowers and any of their Subsidiaries: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.2 [Replacement of a Lender]).

 

25



--------------------------------------------------------------------------------

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

Participant has the meaning specified in Section 10.8.4 [Participations].

Participant Register shall have the meaning specified in Section 10.8.4
[Participations].

Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

Participation Advance shall have the meaning specified in Section 2.10.3.3
[Disbursements, Reimbursement].

Payment Date shall mean the first day of each July, October, January and April
after the date hereof and on the Expiration Date or upon acceleration of the
Notes.

Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder, termination of the Commitments and expiration
or termination of all Letters of Credit.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Pension Plan shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
times during the immediately preceding five plan years.

Permitted Acquisition shall have the meaning specified in Section 7.2.5(ii)
[Liquidations, Mergers, Consolidations, Acquisitions].

Permitted Investments shall mean:

(i) any investment, loan or advance existing on the date of this Agreement and
described on Schedule 1.1(P)(1);

(ii) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

 

26



--------------------------------------------------------------------------------

(iii) commercial paper maturing in two hundred seventy (270) days or less rated
not lower than A-2, by Standard & Poor’s or P-2 by Moody’s Investors Services,
Inc. on the date of acquisition;

(iv) investments in certificates of deposit maturing no later than three hundred
sixty-five (365) days from the date of acquisition and issued by a bank or trust
company that has combined capital, surplus and undivided profits of over Five
Hundred Million and 00/100 Dollars ($500,000,000.00);

(v) investments in mutual funds that invest only in either (A) money market
securities or (B) whose investments are limited to those types of investments
described in clauses (ii)-(iv) above;

(vi) investments made under agreements regarding the management and investment
of deposit, sweep and other similar accounts with any commercial bank that
satisfies the requirements of (iv) above; and

(vii) in the case of Foreign Subsidiaries, investments denominated in the
currency of the jurisdiction in which such Subsidiary is organized or has its
principal place of business which are similar to the investments specified in
clauses (ii) through (vi) of this definition made in the ordinary course of
business.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workers’ compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv) Liens consisting of bankers’ Liens encumbering deposit accounts (including,
without limitation, rights of setoff) and any statutory or civil law Lien
arising in The Netherlands under Dutch General Banking Conditions;

(v) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business, provided that
the aggregate amount secured by appeal bonds together with the Liens referred to
in clause (x)(4) below shall not at any time exceed five percent (5.0%) of
Consolidated Total Assets;

 

27



--------------------------------------------------------------------------------

(vi) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
actual or intended use by the Company or its Subsidiaries of such property or
the value thereof, and none of which is violated in any material respect by
existing or proposed structures or land use;

(vii) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under capital and operating leases securing obligations of such Loan Party or
Subsidiary to the lessor under such leases;

(viii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P)(2), provided that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien;

(ix) Purchase Money Security Interests, provided that (A) any such Lien shall
extend solely to the item or items of such property (or improvements thereon)
which is an improvement to or is acquired for specific use in connection with
such acquired or constructed property (or improvement thereon) or which is real
property being improved by such acquired or constructed property (or improvement
thereon), (B) the aggregate value of the assets subject to such Purchase Money
Security Interest securing such Indebtedness shall not exceed an amount equal to
the lesser of (x) the cost of such property (or improvement thereon) and (y) the
Fair Market Value (as determined in good faith by the board of directors of the
Company) of such property (or improvement thereon) at the time of such
acquisition (excluding for the purpose of this computation any loans or deferred
payments secured by Liens described on Schedule 1.1(P)(2)) and (C) any such Lien
shall be created contemporaneously with, or within one hundred eighty (180) days
after the acquisition or construction of such property;

(x) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in any case they do not, in the aggregate, materially
impair the ability of any Loan Party to perform its Obligations hereunder or
under the other Loan Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 8.1.7
[Final Judgments or Orders], that the aggregate amount secured by all such Liens
under this subsection (4) together with the Liens referred to in clause (v)
above shall not at any time exceed five percent (5.0%) of Consolidated Total
Assets;

 

28



--------------------------------------------------------------------------------

(xi) Any interest or title of a lessor, sublessor, licensor or sublicensor under
any leases (other than Capital Leases), subleases, licenses or sublicenses
entered into by the Company or any Subsidiary of the Company as lessee,
sublessee, licensee or sublicensee in the ordinary course of business;

(xii) Liens existing on property or any asset at the time of acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary on or after the Closing Date prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary (other than proceeds) and
(iii) such Lien shall secure only those obligations which it secured on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals, refinancings and replacements thereof that do
not increase the outstanding principal amount thereof (other than by an amount
not in excess of fees and expenses, including premium and defeasance costs
associated therewith) or result in a decreased average weighted life thereof;
and

(xiii) Liens not otherwise described by the foregoing clauses in this definition
on assets of the Loan Parties securing obligations not exceeding Twenty Million
and 00/100 Dollars ($20,000,000.00) in the aggregate.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code and either (i) is maintained by any member of the ERISA
Group for employees of any member of the ERISA Group or (ii) has at any time
within the preceding five (5) years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or a determination by the Administrative Agent or the Required Lenders,
or any combination of the foregoing, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

 

29



--------------------------------------------------------------------------------

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Protected Party means a Recipient which is or will be subject to any liability
or required to make any payment for or on account of Tax in relation to a sum
received or receivable (or any sum deemed for the purposes of Tax to be receive
or receivable) under a Loan Document.

Projections shall have the meaning specified in Section 5.1.6(ii) [Financial
Projections].

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one (1) month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. Dollar deposits are offered by leading banks in the London interbank
deposit market for a one (1) month period as published in another publication
selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

Qualifying Dutch Lender means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance to a Dutch Loan Party
under a Loan Document and is:

(a) a Lender: (i) which is a bank making an advance to a Dutch Loan Party under
a Loan Document and is within the charge to Dutch corporation tax as respects
any payments of interest made in respect of that advance; or (ii) in respect of
an advance made to a Dutch Loan Party under a Loan Document by a person that was
a bank at the time that advance was made and within the charge to Dutch
corporation tax as respects any payments of interest made in respect of that
advance; or

(b) a Lender which is: (i) a company resident in the Netherlands for Dutch tax
purposes; (ii) a tax transparent partnership each member of which is: (A) a
company so resident in the Netherlands; or (B) a company not so resident in the
Netherlands which carries on a business in the Netherlands through a permanent
establishment and which brings into account in computing its chargeable profits
the whole of any share of interest payable in respect of that advance that falls
to it; or (iii) a company not so resident in the Netherlands which carries on a
business in the Netherlands through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits of that company; or

(c) a Dutch Treaty Lender.

Qualifying Lender means a Qualifying Dutch Lender or a Qualifying UK Lender as
the case may be.

 

30



--------------------------------------------------------------------------------

Qualifying UK Lender means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance to a UK Loan Party under a Loan
Document and is:

(a) a Lender: (i) which is a bank (as defined for the purpose of s879 ITA)
making an advance to a UK Loan Party under a Loan Document and is within the
charge to United Kingdom corporation tax as respects any payments of interest
made in respect of that advance or would be within such charge as respects such
payment apart from s18A CTA; or (ii) in respect of an advance made to a UK Loan
Party under a Loan Document by a person that was a bank (as defined for the
purpose of s879 ITA) at the time that advance was made and within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance; or

(b) a Lender which is: (i) a company resident in the United Kingdom for United
Kingdom tax purposes; (ii) a partnership each member of which is: (A) a company
so resident in the United Kingdom; or (B) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of s19 CTA) the whole of any share of
interest payable in respect of that advance that falls to it by reason of Part
17 CTA; or (iii) a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of s19 CTA) of that company; or

(c) a UK Treaty Lender; or

(d) a building society (as defined for the purposes of s880 ITA) making an
advance to a UK Loan Party under a Loan Document.

Qualified ECP Loan Party shall mean, in respect of any Swap Obligation of a Loan
Party, each Loan Party that has total assets exceeding Ten Million and 00/100
Dollars ($10,000,000.00) on the applicable Eligibility Date or such other Loan
Party as constitutes an Eligible Contract Participant and can cause another Loan
Party to qualify as an Eligible Contract Participant at such time by entering
into a “letter of credit or keepwell, support, or other agreement” under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Ratable Share shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders, provided that in the case of Section 2.11
[Defaulting Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Ratable Share shall be determined based upon the
Commitments (excluding the Swing Loan Commitment) most recently in effect,
giving effect to any assignments.

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.

 

31



--------------------------------------------------------------------------------

Reference Currency shall have the meaning specified in the definition of
“Equivalent Amount.”

Reimbursement Obligation shall have the meaning specified in Section 2.10.3.1
[Disbursements, Reimbursement].

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Relevant Interbank Market shall mean in relation to Euro, the European Interbank
Market, in relation to Australian Dollars, the Australian Financial Markets
Association, and, in relation to any other currency, the London interbank market
or other applicable offshore interbank market.

Relief Proceeding shall mean any case (whether voluntary or involuntary),
proceeding or action in relation to any Loan Party or Material Subsidiary of a
Loan Party (including, without limitation, by way of scheme of arrangement or
otherwise) under any applicable bankruptcy, judicial management, insolvency,
reorganization, relief of debtors legislation or other similar law now or
hereafter in effect, whether for (a) a decree or order for relief in respect of
any Loan Party or Subsidiary of a Loan Party, (b) the appointment of a receiver,
rehabilitator, receiver and manager, administrator, liquidator, assignee,
custodian, trustee, sequestrator, creditor representative, conservator (or
similar official, officer or fiduciary) of any Loan Party or Subsidiary of a
Loan Party for any substantial part of its property, (c) the winding-up or
liquidation of its affairs, or an assignment for the benefit of its creditors.

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than fifty percent (50%) of the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender).

Required Share shall have the meaning assigned to such term in Section 4.11
[Settlement Date Procedures].

Reserve Percentage shall mean as of any day the maximum percentage in effect on
such day to be maintained by a Lender as required for reserve liquidity, special
deposit, or similar purpose by any governmental or monetary authority of any
country or political subdivision thereof (including any central bank), against
(i) any category of liabilities that includes deposits by reference to which a
LIBOR Rate is to be determined, or (ii) any category of extension of credit or
other assets that includes Loans or Borrowing Tranches to which a LIBOR Rate
applies.

 

32



--------------------------------------------------------------------------------

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loan Request shall have the meaning specified in Section 2.5.1
[Revolving Credit Loan Requests].

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1
[Revolving Credit and Swing Loan Commitments] or Section 2.10.3 [Disbursements,
Reimbursement].

Revolving Facility Usage shall mean at any time the sum of the outstanding
Dollar Equivalent amount of Revolving Credit Loans, the outstanding Swing Loans
and the Letter of Credit Obligations.

Sanctioned Country shall mean a country, territory or region subject to a
sanctions program maintained under any Anti-Terrorism Law.

Sanctioned Person shall mean any Person, group, regime, or thing listed or
otherwise recognized as a specially designated, prohibited, sanctioned or
debarred person, group, regime, entity or thing, or subject to any limitations
or prohibitions (including but not limited to the blocking of property or
rejection of transactions), under any Anti-Terrorism Law.

Settlement Dates shall mean any Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 4.11 [Settlement Date
Procedures].

Solvent shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in the ordinary course of business, (v) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged, (vi) such Person has
not entered into a moratorium or standstill arrangement in relation to its
Indebtedness and is not taken to have failed to comply with a statutory demand
(or otherwise be presumed to be solvent by applicable law), (vii) such

 

33



--------------------------------------------------------------------------------

Person is “solvent” within the meaning given to that term and similar terms
under Laws applicable to such Person relating to fraudulent transfers and
conveyances, transactions at undervalue, unfair preferences or equivalent
concepts, (viii) in respect of a Person incorporated under the laws of England
and Wales, such Person is not unable to pay its debts within the meaning of
section 123 of the Insolvency Act 1986, and (ix) in respect of a Person
incorporated under the laws of The Netherlands such Person has not stopped
paying its debts (verkeert niet in een toestand dat hij is opgehouden te
betalen). In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability, or, if
a different methodology is prescribed by applicable Laws, as prescribed by those
Laws.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Standby Letter of Credit shall mean a Letter of Credit (including a direct pay
letter of credit) issued to support obligations of one or more of the Loan
Parties, contingent or otherwise, which finance the working capital and business
needs of the Loan Parties, but excluding any Letter of Credit (a) under which
the stated amount of such Letter of Credit increases automatically over time or
(b) that is a Commercial Letter of Credit.

Standby Letter of Credit Fee shall have the meaning specified in Section 2.10.2
[Letter of Credit Fees].

Statements shall have the meaning specified in Section 5.1.6(i) [Historical
Statements].

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity of which more
than fifty percent (50%) of the outstanding voting securities or other interests
normally entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries.

Subsidiary Equity Interests shall have the meaning specified in Section 5.1.2
[Subsidiaries and Owners; Investment Companies].

Swap Obligation shall mean, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act, and
the regulations thereunder.

Swing Loan Commitment shall have the meaning specified in Section 2.1.2 [Swing
Loans].

Swing Loan Request shall have the meaning specified in Section 2.5.2 [Swing Loan
Requests].

 

34



--------------------------------------------------------------------------------

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the US Borrower pursuant to
Section 2.1.2 [Swing Loans] hereof.

Tax Confirmation shall mean a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either (i) a company resident in the United
Kingdom for United Kingdom tax purposes, (ii) a partnership each member of which
is (x) a company so resident in the United Kingdom or (y) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of s19 CTA) the whole of any share of
interest payable in respect o that advance that falls to it by reason of Part 17
of the CTA or (iii) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account interest payable in respect of that advance in
computing the chargeable profits (within the meaning of s19 CTA) of that
company.

Tax Credit shall mean a credit against, relief or remission for, or repayment
of, any Tax.

Tax Deduction shall mean a deduction or withholding for or on account of Tax
from a payment under a Loan Document other than a FATCA Deduction.

Tax Payment shall mean either the increase in a payment made by a Loan Party to
a Lender under Section 4.14.2(iii) or a payment under Section 4.14.3.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including any backup withholding), assessments, fees
or other charges imposed by any Official Body, including any interest, additions
to tax or penalties applicable thereto.

Transfer shall mean, with respect to the Company or any Subsidiary of the
Company, any transaction in which such Person sells, conveys, transfers or
leases (as lessor) any of its property, including, without limitation, Equity
Interests.

Treaty shall mean a UK Treaty or a Dutch Treaty.

Treaty Lender shall mean a Dutch Treaty Lender or a UK Treaty Lender.

UCP shall have the meaning specified in Section 10.11.1 [Governing Law].

UK Borrower shall have the meaning specified in the preamble of this Agreement.

UK Borrower DTTP Filing shall mean a HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant UK Loan Party, which:

(a) where it relates to a UK Treaty Lender that is a Lender on the Closing Date,
contains the scheme reference number and jurisdiction of tax residence stated
opposite that Lender’s name in Schedule 1.1(B), and is filed with HM Revenue &
Customs within 30 days of the date of this Agreement; or

(b) where it relates to a UK Treaty Lender that becomes a Lender after the
Closing Date, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the relevant Assignment, and is
filed with HM Revenue & Customs within 30 days of the relevant Assignment date.

 

35



--------------------------------------------------------------------------------

UK Credit Agreement shall mean that certain Credit Agreement, dated as of
August 31, 2015, by and among MSA II, the UK Borrower, the guarantors party
thereto, the lenders party thereto, and Bank of America Merrill Lynch
International Limited, as administrative agent.

UK Loan Party shall mean (a) the UK Borrower and (b) any other Loan Party
(i) that is resident for Tax purposes in the United Kingdom or (ii) payments
from which under a Loan Document are subject to withholding Tax imposed by the
United Kingdom.

UK Non-Bank Lender shall mean (i) where a Lender becomes a Lender on the day
this Agreement is entered into, a Lender listed in the column headed “UK
Non-Bank Lenders” in Schedule 1.1(B) and (ii) where a Lender becomes a Lender
after the day this Agreement is entered into, a Lender which gives a Tax
Confirmation in the Assignment Agreement or Transfer Certificate which it
executes on becoming a Lender.

UK Treaty Lender shall mean a Lender which: (a) is treated as a resident of a UK
Treaty State for the purposes of the applicable UK Treaty; (b) does not carry on
a business in the United Kingdom through a permanent establishment with which
that Lender’s participation in the Loan is effectively connected; and
(c) fulfils all conditions of the applicable UK Treaty which must be fulfilled
for residents of that UK Treaty State to be paid interest without a Tax
Deduction (assuming the completion of all necessary procedural formalities).

UK Treaty State shall mean a jurisdiction having a double taxation agreement
with the United Kingdom (a “UK Treaty”), which makes provision for full
exemption from Tax imposed by the United Kingdom on interest.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 4.9.7 [Status of Lenders].

VAT shall mean: (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in clause (a) above, or imposed elsewhere.

Withholding Agent shall mean any Loan Party and the Administrative Agent.

 

36



--------------------------------------------------------------------------------

1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”; (ii) the words
“hereof,” “herein,” “hereunder,” “hereto” and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person’s
successors and assigns; (v) reference to any agreement, including this Agreement
and any other Loan Document together with the schedules and exhibits hereto or
thereto, document or instrument means such agreement, document or instrument as
amended, modified, replaced, substituted for, superseded or restated;
(vi) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; (vii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights;
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document; and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.

1.3 Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 7.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 7.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
the Statements referred to in Section 5.1.6(i) [Historical Statements]. In the
event of any change after the date hereof in GAAP, and if such change would
affect the computation of any of the financial covenants set forth in
Section 7.2 [Negative Covenants], then the parties hereto agree to endeavor, in
good faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would preserve the original intent thereof,
but would allow compliance therewith to be determined in accordance with the
Company’s financial statements at that time, provided that, until so amended,
such financial covenants shall continue to be computed in accordance with GAAP
prior to such change therein.

 

37



--------------------------------------------------------------------------------

1.4 Currency Calculations.

All financial statements and Compliance Certificates shall be set forth in
Dollars. For purposes of preparing the financial statements, calculating
financial covenants and determining compliance with covenants expressed in
Dollars, Optional Currencies, Alternate Currencies and other non-Dollar
currencies shall be converted to Dollars on a weighted average basis in
accordance with GAAP.

1.5 Designation of the US Borrower as Borrower Representative.

For purposes of this Agreement and the other Loan Documents, each Borrower
(i) authorizes the US Borrower to make such requests, give such notices or
furnish such certificates to the Administrative Agent or any Lender as may be
required or permitted by this Agreement and any other Loan Document for the
benefit of such Borrower and (ii) authorizes the Administrative Agent and each
Lender to treat such requests, notices, certificates or consents given or made
by the US Borrower to have been made, given or furnished by the applicable
Borrower for purposes of this Agreement and any other Loan Document. Any
request, notice, certificate, or consent required to be given by or to the
Borrowers shall be satisfied if the request, notice, certificate or consent is
given to or by the US Borrower, whether or not specifying to be given to or by
the US Borrower on behalf of any other Borrower. The Administrative Agent and
each Lender shall be entitled to rely on each such request, notice, certificate
or consent made, given or furnished by the US Borrower pursuant to the
provisions of this Agreement or any other Loan Document as being made or
furnished on behalf of, and with the effect of irrevocably binding, each
Borrower. Each warranty, covenant, agreement and undertaking made on its behalf
by the US Borrower shall be deemed for all purposes to have been made by each
Borrower and shall be binding upon and enforceable against each Borrower to the
same extent as if the same had been made directly by each Borrower. In
accordance with the foregoing, the term “Borrower Representative” as used in any
Loan Document shall be deemed to refer to the US Borrower acting in the capacity
set forth in this Section 1.5.

2 REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Revolving Credit and Swing Loan Commitments.

2.1.1 Revolving Credit Loans; Optional Currency Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans in either Dollars or one or more Optional Currencies to the
Borrowers at any time or from time to time on or after the date hereof to the
Expiration Date; provided that after giving effect to each such Revolving Credit
Loan (i) the aggregate Dollar Equivalent amount of all Revolving Credit Loans
from such Lender shall not exceed such Lender’s Revolving Credit Commitment
minus such Lender’s Ratable Share of the outstanding Swing Loans and Letter of
Credit Obligations, (ii) the Revolving Facility Usage shall not exceed the
Revolving Credit Commitments, (iii) no Revolving Credit Loan to which the Base
Rate Option applies shall be made in an Optional Currency, (iv) to the extent
the Foreign Borrower Sublimit is in effect, the aggregate Dollar Equivalent
amount of all Revolving Credit Loans made to the Foreign Borrowers shall not

 

38



--------------------------------------------------------------------------------

exceed the Foreign Borrower Sublimit, and (v) the aggregate Dollar Equivalent
principal amount of Revolving Credit Loans made in an Optional Currency (each an
“Optional Currency Loan”) plus the aggregate Dollar Equivalent amount of all
Letter of Credit Obligations denominated in Alternate Currency shall not exceed
Three Hundred Million and 00/100 Dollars ($300,000,000.00) (the “Optional
Currency Sublimit”). Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1.1 [Revolving Credit Loans; Optional Currency
Loans].

2.1.2 Swing Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC may, at its option, cancelable at any time for any
reason whatsoever, make swing loans in Dollars (the “Swing Loans”) to the US
Borrower at any time or from time to time after the date hereof to, but not
including, the Expiration Date, in an aggregate principal amount up to but not
in excess of Forty Million and 00/100 Dollars ($40,000,000.00) (the “Swing Loan
Commitment”), provided that after giving effect to such Loan, the Revolving
Facility Usage shall not exceed the aggregate Revolving Credit Commitments of
the Lenders. Within such limits of time and amount and subject to the other
provisions of this Agreement, the US Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.2 [Swing Loans].

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5.1 [Revolving Credit Loan Requests] in
accordance with its Ratable Share. The aggregate Dollar Equivalent of each
Lender’s Revolving Credit Loans outstanding hereunder to the Borrowers at any
time shall never exceed its Revolving Credit Commitment minus its Ratable Share
of the outstanding Swing Loans and Letter of Credit Obligations. The obligations
of each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrowers to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.

2.3 Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrowers agree to
pay to the Administrative Agent for the account of each Lender, according to its
Ratable Share, a nonrefundable commitment fee (the “Commitment Fee”) equal to
the Applicable Commitment Fee Rate (computed on the basis of a year of three
hundred sixty five (365) or three hundred sixty six (366) days, as the case may
be, and actual days elapsed) multiplied by the average daily difference between
the amount of (i) the Revolving Credit Commitments and (ii) the Revolving
Facility Usage (provided, however, that solely in connection with determining
the share of each Lender in the Commitment Fee, the Revolving Facility Usage
with respect to the portion of the Commitment Fee allocated to PNC shall include
the full amount of the outstanding Swing Loans, and with respect to the portion
of the Commitment Fee allocated by the Administrative Agent to all of the
Lenders other than PNC, such portion of the Commitment Fee shall be calculated

 

39



--------------------------------------------------------------------------------

(according to each such Lender’s Ratable Share) as if the Revolving Facility
Usage excludes the outstanding Swing Loans); provided, however, that any
Commitment Fee accrued with respect to the Revolving Credit Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrowers
prior to such time; and, provided, further, that no Commitment Fee shall accrue
with respect to the Revolving Credit Commitment of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender. Subject to the proviso in the
directly preceding sentence, all Commitment Fees shall be payable in arrears on
each Payment Date in Dollars.

2.4 Termination or Reduction of Revolving Credit Commitments.

The Borrowers shall have the right, upon not less than three (3) Business Days’
notice to the Administrative Agent, to terminate the Revolving Credit
Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments (ratably among the Lenders in proportion to their
Ratable Shares); provided that no such termination or reduction of Revolving
Credit Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Revolving Facility Usage would exceed the aggregate Revolving Credit
Commitments of the Lenders. Any such reduction shall be in an amount equal to
Twenty-Five Million and 00/100 Dollars ($25,000,000.00), or a whole multiple
thereof, and shall reduce permanently the Revolving Credit Commitments then in
effect. Any such reduction or termination shall be accompanied by prepayment of
the Notes, together with outstanding Commitment Fees, and the full amount of
interest accrued on the principal sum to be prepaid (and all amounts referred to
in Section 4.10 [Indemnity] hereof) to the extent necessary to cause the
aggregate Revolving Facility Usage after giving effect to such prepayments to be
equal to or less than the Revolving Credit Commitments as so reduced or
terminated. Any notice to reduce the Revolving Credit Commitments under this
Section 2.4 [Termination or Reduction of Revolving Credit Commitments] shall be
irrevocable.

2.5 Revolving Credit Loan Requests; Swing Loan Requests.

2.5.1 Revolving Credit Loan Requests.

Except as otherwise provided herein, a Borrower may from time to time prior to
the Expiration Date request the Lenders to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 3.2 [Interest Periods], by delivering to the
Administrative Agent, not later than 10:00 a.m., (i) three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of Revolving
Credit Loans in Dollars to which the LIBOR Rate Option applies or the date of
conversion to or the renewal of the LIBOR Rate Option for any Loans in Dollars;
(ii) not later than 10:00 a.m., four (4) Business Days prior to the proposed
Borrowing Date with respect to the making of Optional Currency Loans or the date
of renewal of the LIBOR Rate Option for any Optional Currency Loan, and
(iii) the same Business Day of the proposed Borrowing Date with respect to the
making of a Revolving Credit Loan to which the Base Rate Option applies or the
last day of the preceding Interest Period with respect to the conversion to the
Base Rate Option for any

 

40



--------------------------------------------------------------------------------

Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.5.1 or a request by telephone immediately confirmed in writing by
letter, facsimile or telex in such form (each, a “Revolving Credit Loan
Request”), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Revolving Credit Loan
Request shall be irrevocable and shall specify (A) the Borrower requesting the
Revolving Loan, (B) proposed Borrowing Date, (C) the aggregate amount of the
proposed Loans comprising each Borrowing Tranche, which amount shall be in
integral multiples of One Million and 00/100 Dollars ($1,000,000.00) (or the
Dollar Equivalent thereof) and not less than Five Million and 00/100 Dollars
($5,000,000.00) (or the Dollar Equivalent thereof) for each Borrowing Tranche
under the LIBOR Rate Option, and in integral multiples of Five Hundred Thousand
and 00/100 Dollars ($500,000.00) and not less than the lesser of One Million and
00/100 Dollars ($1,000,000.00) or the maximum amount available for each
Borrowing Tranche under the Base Rate Option, (D) whether the LIBOR Rate Option
or Base Rate Option shall apply to the proposed Loans comprising the applicable
Borrowing Tranche, (E) the currency in which such Revolving Credit Loans shall
be funded if the applicable Borrower elects the LIBOR Rate Option, and (F) in
the case of a Borrowing Tranche to which the LIBOR Rate Option applies, an
appropriate Interest Period for the Loans comprising such Borrowing Tranche.

Notwithstanding the requirement under this Section 2.5.1 [Revolving Credit Loan
Requests] that a Borrower deliver a Loan Request three (3) Business Days prior
to a proposed Borrowing Date with respect to the making of Revolving Credit
Loans to which the LIBOR Rate Option applies, the Lenders agree that the
Borrowers may deliver a Loan Request on the same Business Day as the proposed
Borrowing Date with respect to a Revolving Credit Loan Request made on the
Closing Date.

2.5.2 Swing Loan Requests.

Except as otherwise provided herein, the US Borrower may from time to time prior
to the Expiration Date request PNC to make Swing Loans by delivery to PNC not
later than 1:00 p.m. on the proposed Borrowing Date of a duly completed request
therefor substantially in the form of Exhibit 2.5.2 or a request by telephone
immediately confirmed in writing by letter, facsimile or telex, in such form
(each, a “Swing Loan Request”), it being understood that the Administrative
Agent may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation. Each
Swing Loan Request shall be irrevocable and shall specify (i) the proposed
Borrowing Date and (ii) the principal amount of such Swing Loan, which shall be
in integral multiples of One Hundred Thousand and 00/100 Dollars ($100,000.00)
and not less than Five Hundred Thousand and 00/100 Dollars ($500,000.00).

2.6 Increase in Revolving Credit Commitments.

2.6.1 Increasing Lenders and New Lenders.

The Borrowers may, at any time and from time to time after the Closing Date,
request that (1) the current Lenders increase their Revolving Credit Commitments
(any current Lender which elects to increase its Revolving Credit Commitment
shall be referred to as an

 

41



--------------------------------------------------------------------------------

“Increasing Lender”) or (2) one or more new lenders (each, a “New Lender”) join
this Agreement and provide a Revolving Credit Commitment hereunder, subject to
the following terms and conditions:

(i) No Obligation to Increase. No current Lender shall be obligated to increase
its Revolving Credit Commitment and any increase in the Revolving Credit
Commitment by any current Lender shall be in the sole discretion of such current
Lender.

(ii) Defaults. There shall exist no Event of Default or Potential Default on the
effective date of such increase after giving effect to such increase.

(iii) Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed Seven Hundred
Twenty Five Million and 00/100 Dollars ($725,000,000.00).

(iv) Multiple Options. The Borrowers may request an increase pursuant to this
Section 2.6 [Increase in Revolving Credit Commitments] up to three (3) times
after the Closing Date during the term of this Agreement; provided, however,
subject to the other terms of this Section 2.6 [Increase in Revolving Credit
Commitments], each such increase shall be in an amount equal to or greater than
Fifty Million and 00/100 Dollars ($50,000,000.00) (or, if less, the difference
of (a) One Hundred Fifty Million and 00/100 Dollars ($150,000,000.00) minus
(b) the aggregate increases in the Revolving Credit Commitments theretofore
requested).

(v) Resolutions; Opinion. The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries with attached resolutions certifying that the
increase in the Revolving Credit Commitment has been approved by such Loan
Parties, and (2) an opinion of counsel addressed to the Administrative Agent and
the Lenders addressing the authorization and execution of the Loan Documents by,
and enforceability of the Loan Documents against, the Loan Parties.

(vi) Notes and Other Documents. The Borrowers shall execute and deliver (1) to
each Increasing Lender a replacement revolving credit Note reflecting the new
amount of such Increasing Lender’s Revolving Credit Commitment after giving
effect to the increase (and any prior Note issued to such Increasing Lender
shall be deemed to be terminated and returned to the Borrowers), (2) to each New
Lender a revolving credit Note reflecting the amount of such New Lender’s
Revolving Credit Commitment and (3) an amendment or modification to this
Agreement providing for such increased or additional Revolving Credit
Commitments, to be executed by the Borrowers, the Administrative Agent and any
Lenders (including any New Lender) agreeing to increase their existing Revolving
Credit Commitment or extend a new Revolving Credit Commitment, as the case may
be, along with such additional Loan Documents as shall be required by the
Administrative Agent in its reasonable discretion.

(vii) Approval of New Lenders. Any New Lender shall be subject to the approval
of the Administrative Agent, which approval shall not be unreasonably withheld.

 

42



--------------------------------------------------------------------------------

(viii) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrowers and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.

(ix) New Lenders; Joinder. Each New Lender shall execute a lender joinder in
form and substance reasonably satisfactory to the Administrative Agent pursuant
to which such New Lender shall join and become a party to this Agreement and the
other Loan Documents with a Revolving Credit Commitment in the amount set forth
in such lender joinder.

2.6.2 Treatment of Outstanding Loans.

2.6.2.1 Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase, the Borrowers shall repay all Loans then outstanding,
subject to the Borrowers’ indemnity obligations under Section 4.10 [Indemnity];
provided that it may borrow new Loans with a Borrowing Date on such date. Each
of the Lenders shall participate in any new Loans made on or after such date in
accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section 2.6
[Increase in Revolving Credit Commitments].

2.6.2.2 Outstanding Letters of Credit; Repayment of Outstanding Loans; Borrowing
of New Loans. On the effective date of such increase, each Increasing Lender and
each New Lender (i) will be deemed to have purchased a participation in each
then outstanding Letter of Credit equal to its Ratable Share of such Letter of
Credit and the participation of each other Lender in such Letter of Credit shall
be adjusted accordingly and (ii) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.

2.7 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Repayment of Swing
Loans.

2.7.1 Making Revolving Credit Loans.

The Administrative Agent shall, promptly after receipt by it of a Revolving
Credit Loan Request pursuant to Section 2.5.1 [Revolving Credit Loan Requests],
notify the Lenders of its receipt of such Revolving Credit Loan Request
specifying the information provided by the applicable Borrower, including the
currency in which the Revolving Credit Loan is requested, and the apportionment
among the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders’
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan in Dollars or the requested
Optional Currency to the Administrative Agent such that the Administrative Agent
is able to, and the Administrative Agent shall, to the extent the Lenders have
made funds available to it for such purpose and subject to Section 6.2 [Each
Loan or Letter of Credit], fund such Revolving Credit Loans to the applicable
Borrower in U.S. Dollars or the requested Optional Currency (as applicable) and
immediately available funds at the Principal Office prior to 2:00 p.m., on the
applicable

 

43



--------------------------------------------------------------------------------

Borrowing Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds, including funds in the requested
Optional Currency, the Revolving Credit Loans of such Lender on such Borrowing
Date, and such Lender shall be subject to the repayment obligation in
Section 2.7.3 [Presumptions by the Administrative Agent].

2.7.2 Making Swing Loans.

So long as PNC elects to make Swing Loans, PNC shall, after receipt by it of a
Swing Loan Request pursuant to Section 2.5.2 [Swing Loan Requests], fund such
Swing Loan to the US Borrower in U.S. Dollars in immediately available funds at
the Principal Office prior to 2:00 p.m. on the Borrowing Date.

2.7.3 Presumptions by the Administrative Agent.

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.7.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by a Borrower, the
interest rate applicable to Loans under the Base Rate Option. If such Lender
pays its share of the applicable Loan to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan. Any payment by any Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

2.7.4 Repayment of Revolving Credit Loans.

The Borrowers shall repay the Revolving Credit Loans together with all
outstanding interest thereon on the Expiration Date.

2.7.5 Borrowings to Repay Swing Loans.

PNC may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender’s Ratable Share of the aggregate
principal amount of the outstanding Swing Loans, plus, if PNC so requests,
accrued interest thereon, provided that no Lender shall be obligated in any
event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of the Letter of Credit Obligations.
Revolving Credit Loans made pursuant to the preceding sentence shall bear
interest at the Base

 

44



--------------------------------------------------------------------------------

Rate Option and shall be deemed to have been properly requested in accordance
with Section 2.5.1 [Revolving Credit Loan Requests] without regard to any of the
requirements of that provision. PNC shall provide notice to the Lenders (which
may be telephonic or written, facsimile or telex) that such Revolving Credit
Loans are to be made under this Section 2.7.5 [Borrowings to Repay Swing Loans]
and of the apportionment among the Lenders, and the Lenders shall be
unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 2.5.1 [Revolving Credit Loan Requests] are
then satisfied) by the time PNC so requests, which shall not be earlier than
2:00 p.m. on the next Business Day after the date the Lenders receive such
notice from PNC.

2.7.6 Swing Loans Under Cash Management Agreements.

In addition to making Swing Loans pursuant to the foregoing provisions of
Section 2.7.2 [Making Swing Loans], without the requirement for a specific
request from the US Borrower pursuant to Section 2.5.2 [Swing Loan Requests],
PNC may make Swing Loans to the US Borrower in accordance with the provisions of
the agreements between the US Borrower and PNC relating to the US Borrower’s
deposit, sweep and other accounts at PNC and related arrangements and agreements
regarding the management and investment of the US Borrower’s cash assets as in
effect from time to time (the “Cash Management Agreements”) to the extent of the
daily aggregate net negative balance in the US Borrower’s accounts which are
subject to the provisions of the Cash Management Agreements. Swing Loans made
pursuant to this Section 2.7.6 [Swing Loans Under Cash Management Agreements] in
accordance with the provisions of the Cash Management Agreements shall (i) be
subject to the limitations as to aggregate amount set forth in Section 2.1.2
[Swing Loans], (ii) not be subject to the limitations as to individual amount
set forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by the US
Borrower, both as to principal and interest, at the rates and times set forth in
the Cash Management Agreements (but in no event later than the Expiration Date),
(iv) not be made at any time after PNC has received written notice of the
occurrence of an Event of Default and so long as such shall continue to exist,
or, unless consented to by the Required Lenders, a Potential Default and so long
as such shall continue to exist, (v) if not repaid by the US Borrower in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender’s obligation pursuant to Section 2.7.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2 [Revolving
Credit and Swing Loan Facilities].

2.8 Notes.

The Obligation of the Borrowers to repay the aggregate unpaid principal amount
of the Revolving Credit Loans and Swing Loans made to it by each Lender,
together with interest thereon, shall, at the option of such Lender, be
evidenced by a revolving credit Note and a swing loan Note dated the Closing
Date payable to the order of such Lender in a face amount equal to the Revolving
Credit Commitment or Swing Loan Commitment, as applicable, of such Lender.

 

45



--------------------------------------------------------------------------------

2.9 Use of Proceeds.

The proceeds of the Loans shall be used (i) to pay fees and expenses in
connection with this transaction, (ii) to refinance Indebtedness outstanding
under the Existing Credit Agreement and under the UK Credit Agreement, (iii) to
provide working capital, and (iv) for general corporate purposes, including
retirement or repayment of outstanding indebtedness, capital expenditures and
Permitted Acquisitions.

2.10 Letter of Credit Subfacility.

2.10.1 Issuance of Letters of Credit.

The US Borrower may at any time prior to the Expiration Date request the
issuance of a letter of credit (each, a “Letter of Credit”), which may be
denominated in either Dollars or an Alternate Currency, on behalf of itself or
another Loan Party or Subsidiary of any Loan Party, or the amendment or
extension of an existing Letter of Credit, by delivering or having such other
Loan Party deliver to the Issuing Lender (with a copy to the Administrative
Agent) a completed application and agreement for letters of credit, or request
for such amendment or extension, as applicable, in such form as the Issuing
Lender may specify from time to time by no later than 10:00 a.m. at least five
(5) Business Days, or such shorter period as may be agreed to by the Issuing
Lender, in advance of the proposed date of issuance. Each Letter of Credit shall
be a Standby Letter of Credit or a Commercial Letter of Credit. Promptly after
receipt of any Letter of Credit application, the Issuing Lender shall confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Lender will provide Administrative Agent with a copy
thereof. Unless the Issuing Lender has received notice from any Lender,
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 6 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.10 [Letter of Credit Subfacility], the Issuing Lender or
any of the Issuing Lender’s Affiliates will issue a Letter of Credit or agree to
such amendment or extension, provided that each Letter of Credit and all time
drafts drawn under any Commercial Letter of Credit shall in no event expire
later than the Expiration Date (except that a Letter of Credit may expire up to
one year beyond the Expiration Date if such Letter of Credit has been cash
collateralized by the US Borrower in an amount equal to one hundred five percent
(105%) of the face amount of such Letter of Credit on terms and conditions
acceptable to the Administrative Agent and the Issuing Lender, each in its sole
discretion, at least thirty (30) days prior to the Expiration Date) and provided
further that in no event shall (i) the Letter of Credit Obligations exceed, at
any one time, Twenty Five Million and 00/100 Dollars ($25,000,000.00) (the
“Letter of Credit Sublimit”), (ii) the Revolving Facility Usage exceed, at any
one time, the Revolving Credit Commitments, (iii) the Revolving Facility Usage
for any individual Lender exceed such Lender’s Revolving Credit Commitment,
(iv) the Foreign Revolving Facility Usage exceed the Foreign Borrower Sublimit,
or (v) the aggregate Dollar Equivalent principal amount of Optional Currency
Loans plus the aggregate Dollar Equivalent amount of all Letter of Credit
Obligations denominated in Alternate Currency exceed the Optional Currency
Sublimit. Each request by the US Borrower for the issuance, amendment or
extension of a Letter of Credit shall

 

46



--------------------------------------------------------------------------------

be deemed to be a representation by the Borrowers that they shall be in
compliance with the preceding sentence and with Section 6 [Conditions of Lending
and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the US
Borrower and Administrative Agent a true and complete copy of such Letter of
Credit or amendment. Each of the Existing Letters of Credit shall be deemed to
have been issued hereunder on the Closing Date by PNC as the Issuing Lender.
Each of the Existing Letters of Credit shall be deemed to be a Letter of Credit
for all purposes of this Agreement.

Notwithstanding Section 2.10.1 [Issuance of Letters of Credit], no Issuing
Lender shall be under any obligation to issue any Letter of Credit if (i) any
order, judgment or decree of any Official Body or arbitrator shall by its terms
purport to enjoin or restrain such Issuing Lender from issuing the Letter of
Credit, or any Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Official Body with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which such Issuing Lender is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon such Issuing Lender any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Lender in good faith deems material to it, or (ii) the
issuance of the Letter of Credit would violate one or more policies of such
Issuing Lender applicable to letters of credit generally.

2.10.2 Letter of Credit Fees.

The US Borrower shall pay in Dollars or, at the Administrative Agent’s option,
the Alternate Currency in which the applicable Letter of Credit is issued
(a) (i) to the Administrative Agent for the ratable account of the Lenders a fee
with respect to Standby Letters of Credit (the “Standby Letter of Credit Fee”)
equal to the Applicable Standby Letter of Credit Fee Rate and (ii) to the
Administrative Agent for the ratable account of the Lenders a fee with respect
to Commercial Letters of Credit (the “Commercial Letter of Credit Fee”) equal to
the Applicable Commercial Letter of Credit Fee Rate, and (b) to the Issuing
Lender for its own account a fronting fee equal to one hundred twenty five
thousandths of one percent (0.125%) per annum (in each case computed on the
basis of a year of three hundred sixty (360) days and actual days elapsed),
which fees shall, in each case, be computed on the daily average amount of the
respective Letter of Credit Obligations and shall be payable quarterly in
arrears on each Payment Date following issuance of each Letter of Credit. The US
Borrower shall also pay in Dollars to the Issuing Lender for the Issuing
Lender’s sole account the Issuing Lender’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit.

 

47



--------------------------------------------------------------------------------

2.10.3 Disbursements, Reimbursement.

Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a participation in such Letter of Credit and each drawing
thereunder in a Dollar Equivalent amount equal to such Lender’s Ratable Share of
the maximum amount available to be drawn under such Letter of Credit and the
amount of such drawing, respectively.

2.10.3.1 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the US Borrower and the Administrative Agent thereof. Provided that it shall
have received such notice, the US Borrower shall reimburse (such obligation to
reimburse the Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuing Lender prior to 12:00 noon time on each date that an
amount is paid by the Issuing Lender under any Letter of Credit (each such date,
a “Drawing Date”) by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender in
the same currency as paid, unless otherwise required by the Administrative Agent
or the Issuing Lender. In the event the US Borrower fails to reimburse the
Issuing Lender (through the Administrative Agent) for the full amount of any
drawing under any Letter of Credit by 12:00 noon on the Drawing Date, the
Administrative Agent will promptly notify each Lender thereof, and the US
Borrower shall be deemed to have requested that Revolving Credit Loans in the
Dollar Equivalent amount of such drawing be made by the Lenders under the Base
Rate Option to be disbursed on the Drawing Date under such Letter of Credit,
subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 6.2 [Each Loan or
Letter of Credit] other than any notice requirements. Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.10.3.1
[Disbursements, Reimbursements] may be oral if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

2.10.3.2 Each Lender shall upon any notice pursuant to Section 2.10.3.1
[Disbursements, Reimbursements] make available to the Administrative Agent for
the account of the Issuing Lender an amount in Dollars in immediately available
funds equal to its Ratable Share of the amount of the drawing, whereupon the
participating Lenders shall (subject to Section 2.10.3 [Disbursements;
Reimbursement]) each be deemed to have made a Revolving Credit Loan under the
Base Rate Option to the US Borrower in that amount. If any Lender so notified
fails to make available in Dollars to the Administrative Agent for the account
of the Issuing Lender the amount of such Lender’s Ratable Share of such amount
by no later than 2:00 p.m. on the Drawing Date, then interest shall accrue on
such Lender’s obligation to make such payment, from the Drawing Date to the date
on which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to Loans
under the Revolving Credit Base Rate Option on and after the fourth (4th) day
following the Drawing Date. The Administrative Agent and the Issuing Lender will
promptly give notice (as described in Section 2.10.3.1 [Disbursements,
Reimbursements] above) of the occurrence of the Drawing Date, but failure of the
Administrative Agent or the Issuing Lender to give any such notice on the
Drawing Date or in sufficient time to enable any Lender to effect such payment
on such date shall not relieve such Lender from its obligation under this
Section 2.10.3.2 [Disbursements, Reimbursements].

 

48



--------------------------------------------------------------------------------

2.10.3.3 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the US Borrower
in whole or in part as contemplated by Section 2.10.3.1 [Disbursements,
Reimbursements], because of the US Borrower’s failure to satisfy the conditions
set forth in Section 6.2 [Each Loan or Letter of Credit] other than any notice
requirements, or for any other reason, the US Borrower shall be deemed to have
incurred from the Issuing Lender a borrowing in Dollars (each a “Letter of
Credit Borrowing”) in the amount of such drawing (or for drawings in an
Alternate Currency, in the Dollar Equivalent amount of such drawing). Such
Letter of Credit Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at the rate per annum applicable to the
Revolving Credit Loans under the Base Rate Option. Each Lender’s payment to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 2.10.3 [Disbursements, Reimbursement] shall be deemed to be a payment in
respect of its participation in such Letter of Credit Borrowing (each a
“Participation Advance”) from such Lender in satisfaction of its participation
obligation under this Section 2.10.3.3 [Disbursements, Reimbursements].

2.10.4 Repayment of Participation Advances.

2.10.4.1 Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the US
Borrower (i) in reimbursement of any payment made by the Issuing Lender under
the Letter of Credit with respect to which any Lender has made a Participation
Advance to the Administrative Agent, or (ii) in payment of interest on such a
payment made by the Issuing Lender under such a Letter of Credit, the
Administrative Agent on behalf of the Issuing Lender will pay to each Lender, in
the same funds as those received by the Administrative Agent, the amount of such
Lender’s Ratable Share of such funds, except the Administrative Agent shall
retain for the account of the Issuing Lender the amount of the Ratable Share of
such funds of any Lender that did not make a Participation Advance in respect of
such payment by the Issuing Lender.

2.10.4.2 If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section 2.10.4.2 [Repayment of Participation Advances] in reimbursement of a
payment made under the Letter of Credit or interest or fee thereon, each Lender
shall, on demand of the Administrative Agent, forthwith return to the
Administrative Agent for the account of the Issuing Lender the amount of its
Ratable Share of any amounts so returned by the Administrative Agent plus
interest thereon from the date such demand is made to the date such amounts are
returned by such Lender to the Administrative Agent, at a rate per annum equal
to the Federal Funds Effective Rate (or, for any payment in an Optional
Currency, the Overnight Rate) in effect from time to time.

 

49



--------------------------------------------------------------------------------

2.10.5 Documentation.

Each Loan Party agrees to be bound by the terms of the Issuing Lender’s
application and agreement for letters of credit and the Issuing Lender’s written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party’s own. In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct, the Issuing Lender shall not be liable
for any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

2.10.6 Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Lender shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

2.10.7 Nature of Participation and Reimbursement Obligations.

Each Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.10.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the US Borrower to reimburse the Issuing Lender
upon a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.10 [Letter of Credit Subfacility] under all circumstances,
including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, any
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in
Section 2.1.1 [Revolving Credit and Swing Loan Commitments], Section 2.5.1
[Revolving Credit Loan Requests; Swing Loan Requests], Section 2.7.1 [Making
Revolving Credit Loans] or Section 6.2 [Each Loan or Letter of Credit] or as
otherwise set forth in this Agreement for the making of a Revolving Credit Loan,
it being acknowledged that such conditions are not required for the making of a
Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.10.3 [Disbursements, Reimbursement];

(iii) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein;

 

50



--------------------------------------------------------------------------------

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three (3) Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

 

51



--------------------------------------------------------------------------------

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.10.7
[Nature of Participation and Reimbursement Obligations], constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrowers’
Obligations hereunder.

2.10.8 Indemnity.

The Loan Parties hereby agree to protect, indemnify, pay and save harmless the
Issuing Lender and any of its Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel) which the Issuing Lender or any of
its Affiliates may incur or be subject to as a consequence, direct or indirect,
of the issuance of any Letter of Credit, other than as a result of the gross
negligence or willful misconduct of the Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction.

2.10.9 Liability for Acts and Omissions.

As between any Loan Party and the Issuing Lender, or the Issuing Lender’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender shall not be responsible for any of the following, including any losses
or damages to any Loan Party or other Person or property relating therefrom:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the Issuing Lender or its Affiliates shall have been notified thereof);
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or any of its Affiliates, as applicable, including any act or omission of
any Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates’ rights or powers
hereunder. Nothing in the preceding sentence

 

52



--------------------------------------------------------------------------------

shall relieve the Issuing Lender from liability for the Issuing Lender’s gross
negligence or willful misconduct in connection with actions or omissions
described in such clauses (i) through (viii) of such sentence. In no event shall
the Issuing Lender or its Affiliates be liable to any Loan Party for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant Loan Party for a Letter of Credit; (ii) may
honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by the Issuing Lender or its Affiliate;
(iv) may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on the Issuing Lender or its
Affiliate in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to any Borrower or any Lender.

2.10.10 Issuing Lender Reporting Requirements.

Each Issuing Lender shall, on the first Business Day of each month, provide to
Administrative Agent and the Borrowers a schedule of the Letters of Credit
issued by it, in form and substance reasonably satisfactory to Administrative
Agent, showing the date of issuance of each Letter of Credit, the account party,
the original face amount (if any), the applicable Alternate Currency if not in
Dollars, and the expiration date of any Letter of Credit outstanding at any time
during the preceding month, and any other information relating to such Letter of
Credit that the Administrative Agent may request.

 

53



--------------------------------------------------------------------------------

2.11 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(A) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the US Borrower shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such outstanding
Swing Loans, and (y) second, cash collateralize for the benefit of the Issuing
Lender the US Borrower’s obligations corresponding to such Defaulting Lender’s
Letter of Credit Obligations (after giving effect to any partial reallocation
pursuant to clause (A) above) in a deposit account held at the Administrative
Agent for so long as such Letter of Credit Obligations are outstanding;

(C) if the US Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Obligations pursuant to clause (B) above, the US
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.10.2 [Letter of Credit Fees] with respect to such
Defaulting Lender’s Letter of Credit Obligations during the period such
Defaulting Lender’s Letter of Credit Obligations are cash collateralized;

(D) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (A) above, then the fees payable to the Lenders
pursuant to Section 2.10.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

 

54



--------------------------------------------------------------------------------

(E) if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to
clause (A) or (B) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all Letter of Credit Fees
payable under Section 2.10.2 [Letter of Credit Fees] with respect to such
Defaulting Lender’s Letter of Credit Obligations shall be payable to the Issuing
Lender (and not to such Defaulting Lender) until and to the extent that such
Letter of Credit Obligations are reallocated and/or cash collateralized; and

(iv) so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless the Issuing Lender is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the US
Borrower in accordance with Section 2.11(iii) [Defaulting Lenders], and
participating interests in any newly made Swing Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.11(iii)(A) [Defaulting Lenders] (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrowers or such Lender,
reasonably satisfactory to PNC or the Issuing Lender, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the US Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

2.12 Utilization of Commitments in Optional Currencies.

2.12.1 Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency. For purposes of determining utilization of the
Revolving Credit Commitments and the Foreign Revolving Facility Usage, the
Administrative Agent will determine the Dollar Equivalent amount of (i) the
proposed Revolving Credit Loans that are Optional Currency Loans and Letters of
Credit to be denominated in an Alternate Currency as of the requested Borrowing
Date or date of issuance thereof, as the case may be, (ii) the outstanding
Letter of Credit Obligations denominated in an Alternate Currency as of the last
Business Day of each month,

 

55



--------------------------------------------------------------------------------

(iii) the outstanding Revolving Credit Loans denominated in an Optional Currency
as of the end of each Interest Period and (iv) any Revolving Credit Loan, Letter
of Credit Obligation, fee, payment or other obligation under this Agreement or
any other Loan Document on any date on which the Administrative Agent reasonably
determines it is necessary or advisable to make such computation in its sole
discretion (each such date under clauses (i) through (iv) is referred to as a
“Computation Date”). Unless otherwise provided in this Agreement or agreed to by
the Administrative Agent and the applicable Borrower, each Revolving Credit Loan
and Reimbursement Obligation shall be repaid or prepaid in the same currency in
which the Loan or Reimbursement Obligation was made.

2.12.2 Notices From Lenders That Optional Currencies Are Unavailable to Fund New
Loans.

The Lenders shall be under no obligation to make the Revolving Credit Loans
requested by a Borrower which are denominated in an Optional Currency if any
Lender notifies the Administrative Agent by 5:00 p.m. four (4) Business Days
prior to the Borrowing Date for such Revolving Credit Loans that such Lender
cannot provide its Ratable Share of such Revolving Credit Loans in such Optional
Currency. In the event the Administrative Agent timely receives a notice from a
Lender pursuant to the preceding sentence, the Administrative Agent will notify
the applicable Borrower no later than 12:00 noon three (3) Business Days prior
to the Borrowing Date for such Revolving Credit Loans that the Optional Currency
is not then available for such Revolving Credit Loans, and the Administrative
Agent shall promptly thereafter notify the Lenders of the same and the Lenders
shall not make such Revolving Credit Loans requested by the applicable Borrower
under its Revolving Credit Loan Request.

2.12.3 Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the LIBOR Rate Option.

If a Borrower delivers a Revolving Credit Loan Request requesting that the
Lenders renew the LIBOR Rate Option with respect to an outstanding Borrowing
Tranche of Revolving Credit Loans denominated in an Optional Currency, the
Lenders shall be under no obligation to renew such LIBOR Rate Option if any
Lender delivers to the Administrative Agent a notice by 5:00 p.m. four
(4) Business Days prior to the effective date of such renewal that such Lender
cannot continue to provide Revolving Credit Loans in such Optional Currency. In
the event the Administrative Agent timely receives a notice from a Lender
pursuant to the preceding sentence, the Administrative Agent will notify the
applicable Borrower no later than 12:00 noon three (3) Business Days prior to
the renewal date that the renewal of such Revolving Credit Loans in such
Optional Currency is not then available, and the Administrative Agent shall
promptly thereafter notify the Lenders of the same. If the Administrative Agent
shall have so notified a Borrower that any such continuation of such Revolving
Credit Loans in such Optional Currency is not then available, any notice of
renewal with respect thereto shall be deemed withdrawn, and such Loans shall be
redenominated into Loans in Dollars at the Base Rate Option or LIBOR Rate
Option, at the applicable Borrower’s option (subject, in the case of the LIBOR
Rate Option, to compliance with Section 2.7.1 [Making Revolving Credit Loans,
Etc.] and Section 3.1 [Interest Rate Options]), with effect from the last day of
the Interest Period with respect to any such Loans. The Administrative Agent
will promptly notify the applicable Borrower and the Lenders of any such
redenomination, and in such notice, the Administrative

 

56



--------------------------------------------------------------------------------

Agent will state the aggregate Dollar Equivalent amount of the redenominated
Revolving Credit Loans in an Optional Currency as of the applicable Computation
Date with respect thereto and such Lender’s Ratable Share thereof.

2.12.4 European Monetary Union.

(i) Payments In Euro Under Certain Circumstances. If (i) any Optional Currency
ceases to be lawful currency of the nation issuing the same and is replaced by
the Euro or (ii) any Optional Currency and the Euro are at the same time
recognized by any governmental authority of the nation issuing such currency as
lawful currency of such nation and the Administrative Agent or the Required
Lenders shall so request in a notice delivered to the US Borrower, then any
amount payable hereunder by any party hereto in such Optional Currency shall
instead be payable in the Euro and the amount so payable shall be determined by
translating the amount payable in such Optional Currency to the Euro at the
exchange rate established by that nation for the purpose of implementing the
replacement of the relevant Optional Currency by the Euro (and the provisions
governing payments in Optional Currencies in this Agreement shall apply to such
payment in the Euro as if such payment in the Euro were a payment in an Optional
Currency). Prior to the occurrence of the event or events described in clause
(i) or (ii) of the preceding sentence, each amount payable hereunder in any
Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.

(ii) Additional Compensation Under Certain Circumstances. Each Borrower agrees,
at the request of any Lender, to compensate such Lender for any loss, cost,
expense or reduction in return that such Lender shall reasonably determine shall
be incurred or sustained by such Lender as a result of the replacement of any
Optional Currency by the Euro and that would not have been incurred or sustained
but for the transactions provided for herein. A certificate of any Lender
setting forth such Lender’s determination of the amount or amounts necessary to
compensate such Lender shall be delivered to the Borrowers and shall be
conclusive absent manifest error so long as such determination is made on a
reasonable basis. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

(iii) Requests for Additional Optional Currencies. The US Borrower may deliver
to the Administrative Agent a written request that Revolving Credit Loans
hereunder also be permitted to be made and Letters of Credit permitted to be
issued in any other lawful currency (other than Dollars), in addition to the
currencies specified in the definition of “Optional Currency” herein, provided
(A) such written request must be delivered to the Administrative Agent not later
than (i) four (4) Business Days prior to the date on which the Borrowers intend
to request a Revolving Credit Loan denominated in the new currency, or (ii) five
(5) Business Days on which the Loan Parties intend a Letter of Credit to be
issued in the new currency, and (B) that such currency must be freely traded in
the offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Lenders or the Issuing Lender, as
applicable, in the Relevant Interbank Market. The Administrative Agent will
promptly notify the Lenders or the Issuing Lender, as applicable, of any such
request promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify the Borrowers of the acceptance or
rejection by the Administrative Agent and each of the Lenders or the Issuing
Lender, as applicable, of the

 

57



--------------------------------------------------------------------------------

Borrower’s request. The requested currency shall be approved as an Optional
Currency hereunder only if the Administrative Agent and all of the Lenders or
the Issuing Lender, as applicable, approve of the Borrowers’ request.

2.12.5 Non-Public Lender.

Any Loan extended to or for the account of the Dutch Borrower shall at all times
be provided by a Lender that is a Non-Public Lender.

2.13 Designated Lenders.

Notwithstanding anything herein to the contrary, each of the Administrative
Agent, the Issuing Lender and each other Lender at its option may make any Loan
or otherwise perform its obligations hereunder through any Lending Office (each,
a “Designated Lender”); provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay any Loan in accordance with the
terms of this Agreement. Any Designated Lender shall be considered a Lender;
provided that in the case of an Affiliate or branch of a Lender, all provisions
applicable to a Lender shall apply to such Affiliate or branch of such Lender to
the same extent as such Lender. For purposes of this Section 2.13, “Lending
Office” shall mean, as to the Administrative Agent, the Issuing Bank or any
other Lender, the office or offices of such Person described as such in such
Person’s administrative questionnaire, or such other office or offices as such
Person may from time to time notify the Borrowers and the Administrative Agent;
which office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.

2.14 Illegality.

If, in any applicable jurisdiction, the Administrative Agent, the Issuing
Lender, any other Lender or its applicable Designated Lender determines that any
Law has made it unlawful, or that any Official Body has asserted that it is
unlawful, for the Administrative Agent, the Issuing Lender, any other Lender or
its applicable Designated Lender to (i) perform any of its obligations hereunder
or under any other Loan Document, (ii) fund or maintain its participation in any
Loan, or (iii) issue, make, maintain, fund or charge interest with respect to
any Loan or other extension of credit hereunder to any Foreign Borrower, such
Person shall promptly notify the Administrative Agent, then, upon the
Administrative Agent notifying the Borrowers, and until such notice by such
Person is revoked, any obligation of such Person to issue, make, maintain, fund
or charge interest with respect to any such Loan or other extension of credit
hereunder shall be suspended, and to the extent required by applicable Law,
cancelled. Upon receipt of such notice, the Loan Parties shall, (A) repay that
Person’s participation in the Loans or other applicable Obligations on the last
day of the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Borrowers or, if earlier, the date
specified by such Person in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
applicable Law) and (B) take all reasonable actions requested by such Person to
mitigate or avoid such illegality.

 

58



--------------------------------------------------------------------------------

3 INTEREST RATES

3.1 Interest Rate Options.

The Borrowers shall pay interest in respect of the outstanding unpaid principal
amount of (a) Loans denominated in Dollars as selected by it from the Base Rate
Option or LIBOR Rate Option set forth in Section 3.1.1(i) [Revolving Credit Base
Rate Option] or Section 3.1.1(ii) [Revolving Credit LIBOR Rate Option], and
(b) Optional Currency Loans pursuant to the LIBOR Rate Option set forth in
Section 3.1.1(ii) [Revolving Credit LIBOR Rate Option]; it being understood
that, subject to the provisions of this Agreement, the Borrowers may select
different Interest Rate Options and different Interest Periods to apply
simultaneously to the Loans comprising different Borrowing Tranches and may
convert to or renew one or more Interest Rate Options with respect to all or any
portion of the Loans comprising any Borrowing Tranche; provided that there shall
not be at any one time outstanding more than twelve (12) Borrowing Tranches in
the aggregate among all of the Loans (including a Borrowing Tranche to which the
Base Rate Option Applies); and provided further that if an Event of Default or
Potential Default exists and is continuing, the Borrowers may not request,
convert to, or renew the LIBOR Rate Option for any Loans and the Required
Lenders may demand that all existing Borrowing Tranches bearing interest under
the LIBOR Rate Option shall be converted immediately to the Base Rate Option as
to Loans advanced in Dollars and to Loans bearing interest at the Overnight Rate
plus the Applicable Margin for LIBOR Rate Loans as to any Loans advanced in an
Optional Currency, subject to the obligation of the Borrowers to pay any
indemnity under Section 4.10 [Indemnity] in connection with such conversion. If
at any time the designated rate applicable to any Loan made by any Lender
exceeds such Lender’s highest lawful rate, the rate of interest on such Lender’s
Loan shall be limited to such Lender’s highest lawful rate. Interest on the
principal amount of each Optional Currency Loan shall be paid by the Borrowers
in such Optional Currency. Notwithstanding any provisions to the contrary
contained in this Agreement or any other Loan Document, the Borrowers shall not
be required to pay, and the Lenders shall not be permitted to collect, any
amount of interest in excess of the maximum amount of interest permitted by
applicable Law (“Excess Interest”). If any Excess Interest is provided for or
determined by a court of competent jurisdiction to have been provided for in
this Agreement or in any other Loan Document, then, in such event: (1) the
provisions of this subsection shall govern and control; (2) the Borrowers shall
not be obligated to pay any Excess Interest; (3) any Excess Interest that the
Lenders may have received hereunder shall be, at the option of the Required
Lenders, (a) applied as a credit against the outstanding principal balance of
the Obligations or accrued and unpaid interest (not to exceed the maximum amount
permitted by Law), (b) refunded to the payor thereof, or (c) any combination of
the foregoing; (4) the interest rates provided for herein shall be automatically
reduced to the maximum lawful rate allowed from time to time under applicable
Law, and this Agreement and the other Loan Documents shall be deemed to have
been and shall be reformed and modified to reflect such reduction; and (5) the
Borrowers shall have no action against the Administrative Agent or any Lender
for any damages arising out of the payment or collection of any Excess Interest
(other than to enforce this Section 3.1 [Interest Rate Options]).

 

59



--------------------------------------------------------------------------------

3.1.1 Revolving Credit Interest Rate Options.

The Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans denominated in Dollars and
Optional Currency Loans, as applicable:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum applicable
to Loans denominated in Dollars (computed on the basis of a year of three
hundred sixty-five (365) or three hundred sixty-six (366) days, as the case may
be, and actual days elapsed) equal to the Base Rate plus the Applicable Margin,
such interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or

(ii) Revolving Credit LIBOR Rate Option: A rate per annum applicable to Loans
denominated in Dollars and Optional Currency Loans (computed on the basis of
(a) in the case of Loans denominated in Dollars and Euro, a year of three
hundred sixty (360) days and actual days elapsed, (b) in the case of Loans
denominated in British Pounds Sterling, a year of three hundred sixty-five
(365) days and actual days elapsed, and (c) in the case of Loans denominated in
Australian Dollars, a year of three hundred sixty-five (365) or three hundred
sixty-six (366) days, as the case may be, and actual days elapsed) equal to the
LIBOR Rate plus the Applicable Margin.

3.1.2 Swing Loan Interest Rate.

Each Swing Loan shall bear interest at a rate per annum equal to (i) the Base
Rate (computed on the basis of a year of three hundred sixty-five (365) or three
hundred sixty-six (366) days, as the case may be, and actual days elapsed) plus
the Applicable Margin, such interest rate to change automatically from time to
time effective as of the effective date of each change in the Base Rate, (ii) an
interest rate per annum (computed on the basis of a year of three hundred sixty
(360) days and actual days elapsed) as agreed to by PNC and US Borrower from
time to time, or (iii) if applicable, at the applicable rate set forth in any
Cash Management Agreement.

3.1.3 Rate Quotations.

Any Borrower may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the rates then in
effect, but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.

3.2 Interest Periods.

At any time when a Borrower shall select, convert to or renew a LIBOR Rate
Option, such Borrower shall notify the Administrative Agent thereof by
delivering the appropriate Loan Request to the Administrative Agent (i) at least
three (3) Business Days prior to the effective date of such LIBOR Rate Option
with respect to a Loan denominated in Dollars, and (ii) at least four
(4) Business Days prior to the effective date of such LIBOR Rate Option

 

60



--------------------------------------------------------------------------------

with respect to an Optional Currency Loan. The notice shall specify an Interest
Period during which such Interest Rate Option shall apply. Notwithstanding the
preceding sentence, the following provisions shall apply to any selection of,
renewal of, or conversion to a LIBOR Rate Option:

3.2.1 Amount of Borrowing Tranche.

Each Borrowing Tranche of Loans under the LIBOR Rate Option shall be in integral
multiples of One Million and 00/100 Dollars ($1,000,000.00) and not less than
Five Million and 00/100 Dollars ($5,000,000.00) (or in each case, the Dollar
Equivalent thereof); and

3.2.2 Renewals.

In the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

3.2.3 No Conversion of Optional Currency Loans.

Notwithstanding anything to the contrary herein, no Optional Currency Loan may
be converted into a Loan with a different Interest Rate Option or a Loan
denominated in a different currency unless otherwise permitted herein

3.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, and at
the discretion of the Administrative Agent or upon written demand by the
Required Lenders to the Administrative Agent:

3.3.1 Interest Rate.

The rate of interest for each Loan otherwise applicable pursuant to Section 3.1
[Interest Rate Options] shall be increased by two percent (2.0%) per annum;

3.3.2 Letter of Credit Fees.

The Letter of Credit Fees otherwise applicable pursuant to Section 2.10.2
[Letter of Credit Fees], shall be increased by two percent (2.0%) per annum;

3.3.3 Other Obligations.

Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Revolving Credit Base Rate Option plus an additional two percent (2.0%) per
annum from the time such Obligation becomes due and payable and until it is Paid
in Full; and

 

61



--------------------------------------------------------------------------------

3.3.4 Acknowledgment.

The Borrowers acknowledge that the increase in rates referred to in this
Section 3.3 [Interest After Default] reflects, among other things, the fact that
such Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrowers upon demand by
Administrative Agent.

3.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

3.4.1 Unascertainable.

If on any date on which a LIBOR Rate would otherwise be determined, the
Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the LIBOR Rate, the Administrative Agent
shall have the rights specified in Section 3.4.3 [Administrative Agent’s and
Lender’s Rights].

3.4.2 Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars or in the Optional Currency, as applicable, for the relevant Interest
Period for a Loan, or to banks generally, to which a LIBOR Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the Relevant Interbank Market,

then the Administrative Agent shall have the rights specified in Section 3.4.3
[Administrative Agent’s and Lender’s Rights].

3.4.3 Administrative Agent’s and Lender’s Rights.

In the case of any event specified in Section 3.4.1 [Unascertainable] above, the
Administrative Agent shall promptly so notify the Lenders and the Borrowers
thereof,

 

62



--------------------------------------------------------------------------------

and in the case of an event specified in Section 3.4.2 [Illegality; Increased
Costs; Deposits Not Available] above, such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrowers.
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of (A) the Lenders, in the
case of such notice given by the Administrative Agent, or (B) such Lender, in
the case of such notice given by such Lender, to allow the Borrowers to select,
convert to or renew a LIBOR Rate Option or select an Optional Currency, as
applicable, shall be suspended until the Administrative Agent shall have later
notified the Borrowers, or such Lender shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination under Section 3.4.1 [Unascertainable] and the Borrowers have
previously notified the Administrative Agent of the selection of, conversion to
or renewal of a LIBOR Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for the selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If any Lender notifies the Administrative Agent of a
determination under Section 3.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrowers shall, subject to the Borrowers’ indemnification
Obligations under Section 4.10 [Indemnity], as to any Loan of the Lender to
which a LIBOR Rate Option applies, on the date specified in such notice either
(i) as applicable, convert such Loan to the Base Rate Option otherwise available
with respect to such Loan or select a different Optional Currency or Dollars or
(ii) prepay such Loan in accordance with Section 4.6 [Voluntary Prepayments].
Absent due notice from the Borrowers of conversion or prepayment, such Loan
shall automatically be converted to the Base Rate Option otherwise available
with respect to such Loan upon such specified date.

3.5 Selection of Interest Rate Options.

If the Borrowers fail to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBOR Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 3.2 [Interest Periods], the applicable Borrower shall be
deemed to have converted such Borrowing Tranche to the Base Rate Option
commencing upon the last day of the existing Interest Period.

4 PAYMENTS

4.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees
or amounts due from the Borrowers hereunder shall be payable prior to 11:00 a.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrowers, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans in immediately

 

63



--------------------------------------------------------------------------------

available funds, and the Administrative Agent shall promptly distribute such
amounts to the Lenders, as applicable, in immediately available funds; provided
that in the event payments are received by 11:00 a.m. by the Administrative
Agent with respect to the Revolving Credit Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders interest at the Federal Funds
Effective Rate in the case of Loans or other amounts due in Dollars, or the
Overnight Rate in the case of Loans or other amounts due in an Optional
Currency, with respect to the amount of such payments for each day held by the
Administrative Agent and not distributed to the Lenders. The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement (including the Equivalent Amounts of the applicable currencies
where such computations are required) and shall be deemed an “account stated”.
All payments of principal and interest made in respect of the Loans must be
repaid in the same currency (whether Dollars or the applicable Optional
Currency) in which such Loan was made (subject to the Borrowers’ indemnity
obligations under Section 4.8 [Increased Costs] and Section 4.10 [Indemnity])
and all Reimbursement Obligations with respect to each Letter of Credit shall be
made in the same currency (whether Dollars or the applicable Alternate Currency)
in which such Letter of Credit was issued.

4.2 Pro Rata Treatment of Lenders.

Each borrowing of Revolving Credit Loans shall be allocated to each Lender
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrowers with
respect to principal, interest, Commitment Fees, Letter of Credit Fees, or other
fees (except for the Administrative Agent’s Fee and the Issuing Lender’s
fronting fee) or amounts due from the Borrowers hereunder to the Lenders with
respect to the Commitments and Loans, shall (except as otherwise may be provided
with respect to a Defaulting Lender and except as provided in Section 3.4.3
[Administrative Agent’s and Lender’s Rights] in the case of an event specified
in Section 3.4 [LIBOR Rate Unascertainable; Etc.], Section 4.6.2 [Replacement of
a Lender] or 4.8 [Increased Costs; Indemnity]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees, Letter of Credit Fees and other fees or amounts then
due or payable such Lenders as set forth in this Agreement. Notwithstanding any
of the foregoing, each borrowing or payment or pre-payment by the US Borrower of
principal, interest, fees or other amounts from the US Borrower with respect to
Swing Loans shall be made by or to PNC according to Article 2 [Revolving Credit
and Swing Loan Facilities].

4.3 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff, counterclaim or banker’s
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or

 

64



--------------------------------------------------------------------------------

make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 4.3 [Sharing of Payments by Lenders] shall
not be construed to apply to (x) any payment made by the Loan Parties pursuant
to and in accordance with the express terms of the Loan Documents or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or Participation Advances to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section 4.3 [Sharing of Payments by Lenders] shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

4.4 Presumptions by Administrative Agent.

Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the Issuing Lender hereunder that the applicable
Borrower will not make such payment, the Administrative Agent may assume that
the applicable Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
or the Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate (or, for payments in an Optional Currency, the Overnight Rate)
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

4.5 Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on each Payment Date. Interest on Loans to which the LIBOR Rate
Option applies shall be due and payable on the last day of each Interest Period
for those Loans and, if such Interest Period is longer than three (3) Months,
also on the 90th day of such Interest Period.

 

65



--------------------------------------------------------------------------------

Interest on mandatory prepayments of principal under Section 4.7 [Mandatory
Prepayments for Currency Fluctuations] shall be due on the date such mandatory
prepayment is due. Interest on the principal amount of each Loan or other
monetary Obligation shall be due and payable on demand after such principal
amount or other monetary Obligation becomes due and payable (whether on the
stated Expiration Date, upon acceleration or otherwise).

4.6 Voluntary Prepayments.

4.6.1 Right to Prepay.

The Borrowers shall have the right at their option from time to time to prepay
the Loans in whole or part without premium or penalty (except as provided in
Section 4.6.2 [Replacement of a Lender] below or in Section 4.8 [Increased
Costs] and Section 4.10 [Indemnity]. Whenever the Borrowers desire to prepay any
part of the Loans, the Borrowers shall provide a prepayment notice to the
Administrative Agent by 1:00 p.m. at least one (1) Business Day prior to the
date of prepayment of the Revolving Credit Loans denominated in Dollars and at
least four (4) Business Days prior to the date of prepayment of any Optional
Currency Loans or no later than 11:00 a.m. on the date of prepayment of Swing
Loans, setting forth the following information:

(u) the applicable Borrower making the prepayment;

(v) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(w) the currency in which such prepayment shall be made;

(x) if such prepayment is to be made in Dollars, a statement indicating the
application of the prepayment between the Swing Loans (if the applicable
Borrower is the US Borrower) and the Revolving Credit Loans;

(y) if such prepayment is to be made in Dollars, a statement indicating the
application of the prepayment between Loans to which the Base Rate Option
applies and Loans to which the LIBOR Rate Option applies; and

(z) the total principal amount of such prepayment, which (i) with respect to
Revolving Credit Loans shall be in integral multiples of One Million and 00/100
Dollars ($1,000,000.00) and not less than Five Million and 00/100 Dollars
($5,000,000.00) (or in each case, the Dollar Equivalent thereof) for each
Borrowing Tranche to which the LIBOR Rate Option applies and in integral
multiples of One Million and 00/100 Dollars ($1,000,000.00) and not less than
the lesser of Five Million and 00/100 Dollars ($5,000,000.00) or the outstanding
principal amount of Revolving Credit Loans to which the Base Rate Option applies
and (ii) with respect to Swing Loans, in integral multiples of One Hundred
Thousand and 00/100 Dollars ($100,000.00) and not less than the lesser of Five
Hundred Thousand and 00/100 Dollars ($500,000.00) or the outstanding principal
amount of the Swing Loans.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount

 

66



--------------------------------------------------------------------------------

except with respect to Loans to which the Base Rate Option applies, shall be due
and payable on the date specified in such prepayment notice as the date on which
the proposed prepayment is to be made. Except as provided in Section 3.4.3
[Administrative Agent’s and Lender’s Rights], if a Borrower prepays a Loan but
fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied first to Revolving Credit Loans to
which the Base Rate Option applies, then to Revolving Credit Loans which are not
Optional Currency Loans to which the LIBOR Rate Option applies, then to Optional
Currency Loans, then to Swing Loans. Any prepayment hereunder shall be subject
to the Borrowers’ Obligation to indemnify the Lenders under Section 4.10
[Indemnity]. Prepayments shall be made in the currency in which such Loan was
made unless otherwise directed by the Administrative Agent.

4.6.2 Replacement of a Lender.

In the event any Lender (i) gives notice under Section 3.4 [LIBOR Rate
Unascertainable, Etc.], (ii) requests compensation under Section 4.8 [Increased
Costs], or requires the Borrowers to pay any Indemnified Taxes or additional
amount to any Lender or any Official Body for the account of any Lender pursuant
to Section 4.9 [US Taxes] or Section 4.14 [UK and Dutch Taxes], (iii) is a
Defaulting Lender, (iv) becomes subject to the control of an Official Body
(other than normal and customary supervision), or (v) is a Non-Consenting Lender
referred to in Section 10.1 [Modifications, Amendments or Waivers] then in any
such event the Borrowers may, at their sole expense, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.8 [Successors and Assigns]), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.8 [Successors and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 4.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 4.9 [US Taxes] or Section 4.14 [UK and Dutch Taxes], such
assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

67



--------------------------------------------------------------------------------

4.6.3 Designation of a Different Lending Office.

If any Lender requests compensation under Section 4.8 [Increased Costs], or the
Borrowers are or will be required to pay any Indemnified Taxes or additional
amounts to any Lender or any Official Body for the account of any Lender
pursuant to Section 4.9 [US Taxes] or Section 4.14 [UK and Dutch Taxes], then
such Lender shall (at the request of the Borrowers) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.8 [Increased Costs] or Section 4.9 [US Taxes] or Section 4.14 [UK
and Dutch Taxes], as the case may be, in the future, and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

4.7 Mandatory Prepayments for Currency Fluctuations.

If on any Computation Date, the aggregate Dollar Equivalent amount of Optional
Currency Loans exceeds one hundred five percent (105%) of the Optional Currency
Sublimit as a result of a change in the exchange rates between one or more
Optional Currencies and Dollars, then the Administrative Agent shall notify the
Borrowers of the same and the Borrowers shall pay or prepay (subject to the
Borrowers’ indemnity obligations under Sections 4.8 [Increased Costs] and
Section 4.10 [Indemnity]) the Optional Currency Loans within one (1) Business
Day after receiving such notice in an amount such that the aggregate Dollar
Equivalent amount of Optional Currency Loans shall not exceed the Optional
Currency Sublimit after giving effect to such payments or prepayments.
Notwithstanding the foregoing, if on any Computation Date (i) the Revolving
Facility Usage is equal to or greater than the Revolving Credit Commitments as a
result of a change in exchange rates between one or more Optional Currencies and
Dollars, then the Administrative Agent shall notify the Borrowers of the same
and the Borrowers shall pay or prepay (subject to the Borrowers’ indemnity
obligations under Sections 4.8 [Increased Costs] and Section 4.10 [Indemnity])
within one (1) Business Day after receiving such notice in an amount such that
the Revolving Facility Usage shall not exceed the aggregate Revolving Credit
Commitments after giving effect to such payments or prepayments or (ii) the
Foreign Revolving Facility Usage is equal to or greater than the Foreign
Borrower Sublimit as a result of a change in exchange rates between one or more
Optional Currencies and Dollars, then the Administrative Agent shall notify the
Borrowers of the same and the Borrowers shall pay or prepay (subject to the
Borrowers’ indemnity obligations under Sections 4.8 [Increased Costs] and
Section 4.10 [Indemnity]) within one (1) Business Day after receiving such
notice in an amount such that the Foreign Revolving Facility Usage shall not
exceed the Foreign Borrower Sublimit after giving effect to such payments and
prepayments. All prepayments required pursuant to the immediately preceding
sentence shall first be applied among the Interest Rate Options to the principal
amount of the Revolving Credit Loans subject to the Base Rate Option, then to
Revolving Credit Loans denominated in Dollars and subject to a LIBOR Rate
Option, then to Optional Currency Loans.

 

68



--------------------------------------------------------------------------------

4.8 Increased Costs.

4.8.1 Increased Costs Generally.

If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes, (C) Connection Income Taxes, and (D) United Kingdom withholding tax where
the relevant Lender is not a UK Treaty Lender and has not declared to the
Borrower that is entitled to receive payments free of United Kingdom withholding
tax under United Kingdom domestic law or H.M. Revenue & Customs has given (and
not revoked) a direction (a “Direction”) under s931 ITA) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender, the Issuing Lender or the Relevant Interbank Market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrowers will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

4.8.2 Capital Requirements.

If any Lender or the Issuing Lender determines that any Change in Law affecting
such Lender or the Issuing Lender or any lending office of such Lender or such
Lender’s or the Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Lender’s capital or on the capital of
such Lender’s or the Issuing Lender’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s

 

69



--------------------------------------------------------------------------------

policies and the policies of such Lender’s or the Issuing Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrowers will pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

4.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans.

A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Sections 4.8.1 [Increased Costs
Generally] or 4.8.2 [Capital Requirements] and delivered to the Borrowers shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.

4.8.4 Delay in Requests.

Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section 4.8 [Increased Costs] shall not constitute
a waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section 4.8 [Increased Costs] for
any increased costs incurred or reductions suffered more than nine (9) months
prior to the date that such Lender or the Issuing Lender, as the case may be,
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

4.9 US Taxes.

4.9.1 Defined Terms and Application.

For purposes of this Section 4.9 [US Taxes], the term “Lender” includes the
Issuing Lender and the term “applicable Law” includes FATCA. This Section 4.9
shall not apply in any way in respect of any UK Loan Parties or Dutch Loan
Parties. The obligations of the parties in respect of any Tax that is required
by the United Kingdom to be withheld from a payment of interest by any UK Loan
Party shall be determined exclusively in accordance with Section 4.14 [UK and
Dutch Taxes].

4.9.2 Payments Free of Taxes.

Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be without deduction or withholding for any Taxes,
except as required by applicable Law. If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled

 

70



--------------------------------------------------------------------------------

to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Official Body in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 4.9 [US
Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

4.9.3 Payment of Other Taxes by the Loan Parties.

The Loan Parties shall timely pay to the relevant Official Body in accordance
with applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

4.9.4 Indemnification by the Loan Parties.

The Loan Parties shall jointly and severally indemnify each Recipient, within
thirty(30) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 4.9 [US Taxes]) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

4.9.5 Indemnification by the Lenders.

Each Lender shall severally indemnify the Administrative Agent, within thirty
(30) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of any of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.8.4 [Participations] relating to the maintenance of a Participant Register,
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 4.9.5 [Indemnification by the
Lenders].

 

71



--------------------------------------------------------------------------------

4.9.6 Evidence of Payments.

As soon as practicable after any payment of Taxes by any Loan Party to an
Official Body pursuant to this Section 4.9 [US Taxes], such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

4.9.7 Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article

 

72



--------------------------------------------------------------------------------

of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 4.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 4.9.7(B) or
Exhibit 4.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 4.9.7(D) on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

73



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

4.9.8 Treatment of Certain Refunds.

If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 4.9 [US Taxes] (including by the payment of additional amounts
pursuant to this Section 4.9 [US Taxes]), it shall pay to the indemnifying party
an amount equal to such refund (but only to the extent of indemnity payments
made under this Section 4.9 [US Taxes] with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Official Body with respect to such refund). Such indemnifying party,
upon the request of such indemnified party incurred in connection with obtaining
such refund, shall repay to such indemnified party the amount paid over pursuant
to this Section 4.9.8 [Treatment of Certain Refunds] (plus any penalties,
interest or other charges imposed by the relevant Official Body) in the event
that such indemnified party is required to repay such refund to such Official
Body. Notwithstanding anything to the contrary in this Section 4.9.8 [Treatment
of Certain Refunds]), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 4.9.8 [Treatment of
Certain Refunds] the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

4.9.9 Survival.

Each party’s obligations under this Section 4.9 [US Taxes] shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations.

4.10 Indemnity.

In addition to the compensation or payments required by Section 4.8 [Increased
Costs], Section 4.9 [US Taxes], or Section 4.14 [UK and Dutch Taxes], the
Borrowers shall indemnify each Lender against all liabilities, losses or
expenses (excluding any anticipated profits, but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract) which such Lender sustains or incurs as a consequence
of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

 

74



--------------------------------------------------------------------------------

(ii) attempt by a Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 3.2 [Interest Periods] or
notice relating to prepayments under Section 4.6 [Voluntary Prepayments], or

(iii) default by any Borrower in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of a Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender thirty (30) days after such notice is given.

4.11 Settlement Date Procedures.

In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the US Borrower may borrow, repay and reborrow Swing Loans
and PNC may make Swing Loans as provided in Section 2.1.2 [Swing Loans] hereof
during the period between Settlement Dates. The Administrative Agent shall
notify each Lender of its Ratable Share of the total of the Revolving Credit
Loans (each a “Required Share”). On such Settlement Date, each Lender shall pay
to the Administrative Agent the amount equal to the difference between its
Required Share and its Revolving Credit Loans, and the Administrative Agent
shall pay to each Lender its Ratable Share of all payments made by the US
Borrower to the Administrative Agent with respect to the Revolving Credit Loans.
The Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 4.11 [Settlement Date Procedures] shall relieve the
Lenders of their obligations to fund Revolving Credit Loans on dates other than
a Settlement Date pursuant to Section 2.1.1 [Revolving Credit Loans; Optional
Currency Loans]. The Administrative Agent may at any time at its option for any
reason whatsoever require each Lender to pay immediately to the Administrative
Agent such Lender’s Ratable Share of the outstanding Revolving Credit Loans and
each Lender may at any time require the Administrative Agent to pay immediately
to such Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans.

 

75



--------------------------------------------------------------------------------

4.12 Currency Conversion Procedures for Judgments.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties hereby agree, to the
fullest extent permitted by Law, that the rate of exchange used shall be that at
which in accordance with normal lending procedures each Lender could purchase
the Original Currency with the Other Currency after any premium and costs of
exchange on the Business Day preceding that on which final judgment is given.

4.13 Indemnity in Certain Events.

The obligation of the Borrowers in respect of any sum due from any Borrower to
any Lender hereunder shall, notwithstanding any judgment in an Other Currency,
whether pursuant to a judgment or otherwise, be discharged only to the extent
that, on the Business Day following receipt by any Lender of any sum adjudged to
be so due in such Other Currency, such Lender may in accordance with normal
lending procedures purchase the Original Currency with such Other Currency. If
the amount of the Original Currency so purchased is less than the sum originally
due to such Lender in the Original Currency, the Borrowers agree, as a separate
obligation and notwithstanding any such judgment or payment, to indemnify such
Lender against such loss.

4.14 UK and Dutch Taxes.

4.14.1 Application. Section 4.9 of this Agreement shall not apply and, with the
exception of Section 4.14.7 [VAT] which shall also apply in respect of Loan
Parties that are not UK Loan Parties or Dutch Loan Parties, this Section 4.14,
Section 4.15, and Section 4.16 shall only apply, in respect of Loans made to a
Dutch Loan Party or a UK Loan Party or in respect of any Loan Party (other than
a US Loan Party which shall be subject to Section 4.9) required to make payments
for or on account of any Dutch Loan Party or UK Loan Party. In this
Section 4.14, references to “Lender” include the Issuing Lender and a reference
to “determines” or “determined” means, unless a contrary indication appears, a
determination made in the absolute discretion of the person making the
determination.

4.14.2 Tax Gross-Up.

(i) Each Dutch Loan Party and each UK Loan Party shall make all payments to be
made by it to a Recipient without any Tax Deduction, unless a Tax Deduction is
required by law.

(ii) Each Dutch Loan Party and each UK Loan Party shall promptly upon becoming
aware that it must make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify the Administrative Agent accordingly.
Similarly, a Lender shall notify the Administrative Agent on becoming so aware
in respect of a payment payable to that Lender. If the Administrative Agent
receives such notification from a Lender it shall notify the relevant Dutch Loan
Party or UK Loan Party, as the case may be.

(iii) If a Tax Deduction is required by law to be made by a Dutch Loan Party or
a UK Loan Party, the amount of the payment due from that Dutch Loan

 

76



--------------------------------------------------------------------------------

Party or UK Loan Party, as the case may be shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.

(iv) A Dutch Loan Party or a UK Loan Party is not required to make an increased
payment under Section 4.14.2(iii) for a Tax Deduction in respect of Tax imposed
by the Netherlands from a payment of interest on a Loan to a Dutch Loan Party
or, as the case may be, by the United Kingdom from a payment of interest on a
Loan to a UK Loan Party, if on the date on which the payment falls due: (A) the
payment could have been made to the relevant Lender without a Tax Deduction if
it had been a Qualifying Lender, but on that date that Lender is not or has
ceased to be a Qualifying Lender other than as a result of any change after the
date it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty, or any published practice
or concession of any relevant taxing authority; (B) the relevant Lender is a
Treaty Lender and the relevant Dutch Loan Party or UK Loan Party (as applicable)
is able to demonstrate that the payment could have been made to the Lender
without the Tax Deduction had that Lender complied with its obligations under
Section 4.14.2(vii) or 4.14.2(viii) (as applicable); (C) the relevant Lender is
a Qualifying UK Lender solely by virtue of paragraph (b) of the definition of
Qualifying UK Lender and (x) an officer of H.M. Revenue & Customs has given (and
not revoked) a Direction under s931 ITA which relates to the payment and that
Lender has received from the UK Loan Party a certified copy of that Direction
and (y) the payment could have been made to the Lender without any Tax Deduction
if that Direction had not been made; or (D) the relevant Lender is a Qualifying
UK Lender solely by virtue of paragraph (b) of the definition of Qualifying UK
Lender and (x) the relevant Lender has not given a Tax Confirmation to the UK
Loan Party and (y) the payment could have been made to the Lender without any
Tax Deduction if the Lender had given a Tax Confirmation to the UK Loan Party,
on the basis that the Tax Confirmation would have enabled the UK Loan Party to
have formed a reasonable belief that the payment was an “excepted payment” for
the purpose of s930 ITA.

(v) If a UK Loan Party or a Dutch Loan Party is required to make a Tax
Deduction, that UK Loan Party or Dutch Loan Party shall make that Tax Deduction
and any payment required in connection with that Tax Deduction within the time
allowed and in the minimum amount required by law.

(vi) Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the UK Loan Party or Dutch Loan Party making
that Tax Deduction shall deliver to the Administrative Agent for the Recipient
entitled to the payment either a statement under s975 ITA, in the case of a UK
Loan Party, or other evidence reasonably satisfactory to that Recipient, that
the Tax Deduction has been made or (as applicable) any appropriate payment paid
to the relevant taxing authority.

(vii) (A) Subject to part (B) below, a Treaty Lender and each UK Loan Party or
Dutch Loan Party which makes a payment to which that Treaty Lender is entitled
shall co-operate in completing any procedural formalities necessary for the UK
Loan Party or Dutch Loan Party, as the case may be, to obtain authorisation to
make that payment without a Tax Deduction; (B)(1) a UK Treaty Lender which
becomes a party on the day on which this Agreement is entered into that holds a
passport under the HM Revenue & Customs

 

77



--------------------------------------------------------------------------------

DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement in respect of any advance to a UK Loan Party, shall confirm its scheme
reference number and its jurisdiction of Tax residence opposite its name in
Schedule 1.1(B); and (2) a Lender that is a UK Treaty Lender which becomes a
party after the day on which this Agreement is entered into that holds a
passport under the HM Revenue & Customs DT Treaty Passport scheme, and which
wishes that scheme to apply to this Agreement in respect of any advance to a UK
Loan Party, shall confirm its scheme reference number and its jurisdiction of
tax residence in the Assignment which it executes, and, in the case of (1) and
(2) above, having done so, that Lender shall be under no obligation pursuant to
part (A) above.

(viii) If a UK Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (vii) above and a UK
Loan Party making a payment to that Lender has made a UK Borrower DTTP Filing in
respect of that Lender but: (A) that UK Borrower DTTP Filing has been rejected
by HM Revenue & Customs; or (B) HM Revenue & Customs has not given that UK Loan
Party authority to make payments to that Lender without a Tax Deduction within
60 days of the date of the UK Borrower DTTP Filing, and in each case, that UK
Loan Party has notified that Lender in writing, that Lender and that UK Loan
Party shall co-operate in completing any additional procedural formalities
necessary for that UK Loan Party to obtain authorisation to make that payment
without a Tax Deduction.

(ix) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (vii) above no UK Loan Party shall
make a UK Borrower DTTP Filing or file any other form relating to the HM
Revenue & Customs DT Treaty Passport scheme in respect of that Lender’s
Revolving Credit Commitment(s) or its participation in any Loan unless the
Lender otherwise agrees.

(x) A UK Loan Party shall, promptly on making a UK Borrower DTTP Filing, deliver
a copy of that UK Borrower DTTP Filing to the Administrative Agent for delivery
to the relevant Lender.

4.14.3 Tax Indemnity.

(i) Each UK Loan Party and each Dutch Loan Party shall (within three Business
Days of demand by the Administrative Agent) pay to a Protected Party an amount
equal to the loss, liability or cost which that Protected Party determines will
be or has been (directly or indirectly) suffered for or on account of Tax by
that Protected Party in respect of a Loan Document.

(ii) Section 4.14.3(i) shall not apply: (A) with respect to any Tax assessed on
a Lender: (x) under the law of the jurisdiction in which that Lender is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Lender is treated as resident for Tax purposes or as having a permanent
establishment for Tax purposes; or (y) under the law of the jurisdiction in
which that Lender’s facility office is located in respect of amounts received or
receivable in that jurisdiction, in each case, if that Tax is imposed on or
calculated by reference to the net income, profits or gains received or
receivable (but not any sum deemed to be received or receivable) by that Lender;
(B) to the extent a loss, liability or cost: (x) is

 

78



--------------------------------------------------------------------------------

compensated for by an increased payment under Section 4.14.2(iii); or (y) would
have been compensated for by an increased payment under Section 4.14.2(iii) but
was not so compensated solely because one of the exclusions in
Section 4.14.2(iv) applied; or (C) in respect of any FATCA Deduction.

(iii) A Protected Party making, or intending to make a claim under
Section 4.14.3(i) shall promptly notify the Administrative Agent of the event
which will give, or has given, rise to the claim, following which the
Administrative Agent shall notify the Dutch Loan Party or the UK Loan Party, as
applicable.

(iv) A Protected Party shall, on receiving a payment from a Loan Party under
this Section 4.14.3, notify the Administrative Agent.

4.14.4 Tax Credit.

If a UK Loan Party or a Dutch Loan Party makes a Tax Payment and the relevant
Recipient determines that (i) a Tax Credit is attributable either to an
increased payment of which that Tax Payment forms part or to that Tax Payment;
and (ii) that Recipient has obtained, utilised and retained that Tax Credit, the
Recipient shall pay an amount to the relevant Dutch Loan Party or UK Loan Party,
as the case may be, which that Recipient determines will leave it (after that
payment) in the same after-Tax position as it would have been in had the Tax
Payment not been required to be made by the relevant Dutch Loan Party or UK Loan
Party, as the case may be.

4.14.5 Status Confirmation.

Each Lender to a Dutch Loan Party or a UK Loan Party that becomes a party to
this Agreement on the day this Agreement is entered into confirms on such date
that it is a Qualifying Lender. A UK Non-Bank Lender which becomes a party on
the day this Agreement is entered into gives a Tax Confirmation by entering into
this Agreement. A UK Non-Bank Lender shall promptly notify the UK Loan Party and
the Agent if there is any change in the position from that set out in the Tax
Confirmation. Each Lender to a Dutch Loan Party or a UK Loan Party which becomes
a party to this Agreement after the date of this Agreement shall indicate, in
the Assignment which it executes on becoming a party, and for the benefit of the
Administrative Agent and without liability to any Dutch Loan Party or UK Loan
Party, which of the following categories it falls in: (i) not a Qualifying
Lender; (ii) a Qualifying Dutch Lender (other than a Dutch Treaty Lender),
(iii) a Qualifying UK Lender (other than a UK Non-Bank Lender or a UK Treaty
Lender); (iv) a UK Non-Bank Lender; (v) a Dutch Treaty Lender or (vi) a UK
Treaty Lender. If any such Lender fails to indicate its status in accordance
with this Section 4.14.5, then such Lender shall be treated for the purposes of
this Agreement (including by each Dutch Loan Party or UK Loan Party) as if it is
not a Qualifying Lender until such time as it notifies the Administrative Agent
which category applies (and the Administrative Agent, upon receipt of such
notification, shall inform the Dutch Loan Party or the UK Loan Party, as
applicable). For the avoidance of doubt, an Assignment shall not be invalidated
by any failure of a Lender to comply with this Section 4.14.5.

 

79



--------------------------------------------------------------------------------

4.14.6 Stamp Taxes.

Each Dutch Loan Party and each UK Loan Party shall pay and, within three
Business Days of demand, indemnify each Recipient and the Administrative Agent
against any cost, loss or liability that Recipient or the Administrative Agent
incurs in relation to all stamp duty, registration and other similar Taxes
payable in respect of any Loan Document.

4.14.7 VAT.

(i) All amounts expressed to be payable under a Loan Document by any party to a
Recipient which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to Section 4.14.7(ii), if
VAT is or becomes chargeable on any supply made by any Recipient to any party
under a Loan Document and such Recipient is required to account to the relevant
tax authority for the VAT, that party must pay to such Lender (in addition to
and at the same time as paying any other consideration for such supply) an
amount equal to the amount of the VAT or, if later, on presentation of an
appropriate VAT invoice by such Recipient.

(ii) If VAT is or becomes chargeable on any supply made by any Recipient (the
“Supplier”) to any other Recipient (the “Supply Recipient”) under a Loan
Document, and any party other than the Supply Recipient (the “Relevant Party”)
is required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Supply Recipient in respect of that consideration):

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Supply Recipient must (where this Section 4.14.7(ii)(A) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Supply Recipient receives from the relevant tax authority which the Supply
Recipient reasonably determines relates to the VAT chargeable on that supply;
and

(B) (where the Supply Recipient is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must promptly, following
demand from the Supply Recipient, pay to the Supply Recipient an amount equal to
the VAT chargeable on that supply but only to the extent that the Supply
Recipient reasonably determines that it is not entitled to credit or repayment
from the relevant tax authority in respect of that VAT.

(iii) Where a Loan Document requires any party to reimburse or indemnify a
Recipient for any cost or expense, that party shall reimburse or indemnify (as
the case may be) such Recipient for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Recipient reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.

 

80



--------------------------------------------------------------------------------

(iv) Any reference in this Section 4.14.7 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994 of the
United Kingdom or equivalent non-UK law).

(v) In relation to any supply made by a Recipient to any party under a Loan
Document, if reasonably requested by such Recipient, that party must promptly
provide such Recipient with details of that party’s VAT registration and such
other information as is reasonably requested in connection with such Recipient’s
VAT reporting requirements in relation to such supply.

4.15 FATCA Information.

(i) Subject to Section 4.15(i)(B) below, in respect of Loans made to a Dutch
Loan Party or a UK Loan Party or in respect of any Loan Party (other than a US
Loan Party which shall be subject to Section 4.9), each party to such Loan
shall, within 10 Business Days of a reasonable request by a Dutch Loan Party or
a UK Loan Party, or the Administrative Agent:

(A) confirm to such Dutch Loan Party, UK Loan Party, or the Administrative
Agent, as applicable, whether it is:

(i) a FATCA Exempt Party; or

(ii) not a FATCA Exempt Party;

(B) supply to such Dutch Loan Party, UK Loan Party, or the Administrative Agent,
as applicable, such forms, documentation and other information relating to its
status under FATCA as that other party reasonably requests for the purposes of
that other party’s compliance with FATCA or for the purposes of complying with a
request in respect of (a); and

(C) supply to such Dutch Loan Party, UK Loan Party, or the Administrative Agent,
as applicable, such forms, documentation and other information relating to its
status as that other party reasonably requests for the purposes of that other
party’s compliance with any other law, regulation, or exchange of information
regime.

(ii) If a party confirms to a Dutch Loan Party, UK Loan Party, or the
Administrative Agent pursuant to Section 4.15(i)(A)(i) above that it is a FATCA
Exempt Party and it subsequently becomes aware that it is not or has ceased to
be a FATCA Exempt Party, that party shall notify that other party reasonably
promptly.

(iii) Section 4.15 shall not oblige any Recipient to do anything, and Section
4.15 shall not oblige any other party to do anything, which would or might in
its reasonable opinion constitute a breach of:

(A) any law or regulation;

 

81



--------------------------------------------------------------------------------

(B) any fiduciary duty; or

(C) any duty of confidentiality.

(iv) If a party subject to Section 4.15(i) above fails to confirm whether or not
it is a FATCA Exempt Party or to supply forms, documentation or other
information requested in accordance with Section 4.15(i)A) or 4.15(i)(B) above
(including, for the avoidance of doubt, where Section 4.15(iii) above applies),
then such party shall be treated for the purposes of payments for or on account
of any Dutch Loan Party or UK Loan Party under the Loan Documents as if it is
not a FATCA Exempt Party until such time as the party in question provides the
requested confirmation, forms, documentation or other information.

(v) Each Lender in respect of a Dutch Loan Party or a UK Loan Party shall,
within 10 Business Days of the date of request from the Administrative Agent,
supply to the Administrative Agent:

(A) a withholding certificate on Form W-8, Form W-9 or any other relevant form;
or

(B) any withholding statement or other document, authorisation or waiver as the
Administrative Agent may require to certify or establish the status of such
Lender under FATCA.

(vi) The Administrative Agent shall provide any withholding certificate,
withholding statement, document, authorisation or waiver it receives from a
Lender pursuant to Section 4.15(v) above to the Dutch Loan Party or UK Loan
Party, as applicable.

(vii) If any withholding certificate, withholding statement, document,
authorisation or waiver provided to the Administrative Agent by a Lender
pursuant to Section 4.15(v) above is or becomes materially inaccurate or
incomplete, that Lender shall promptly update it and provide such updated
withholding certificate, withholding statement, document, authorisation or
waiver to the Administrative Agent unless it is unlawful for the Lender to do so
(in which case the Lender shall promptly notify the Administrative Agent). The
Administrative Agent shall provide any such updated withholding certificate,
withholding statement, document, authorisation or waiver to the Dutch Loan Party
or UK Loan Party, as applicable.

(viii) The Administrative Agent may rely on any withholding certificate,
withholding statement, document, authorisation or waiver it receives from a
Lender pursuant to Section 4.15(v) above without further verification. The
Administrative Agent shall not be liable for any action taken by it under or in
connection with Sections 4.15(v), 4.15(vi) and 4.15(vii) above.

(ix) Without prejudice to any other term of this Agreement, if a Lender fails to
supply any withholding certificate, withholding statement, document,
authorisation, waiver or information in accordance with Sections 4.15(i),
4.15(v) or 4.15(vii) above, or any withholding certificate, withholding
statement, document, authorisation, waiver or information provided by a Lender
to the Administrative Agent is or becomes materially

 

82



--------------------------------------------------------------------------------

inaccurate or incomplete, then such Lender shall indemnify the Administrative
Agent, within three Business Days of demand, against any cost, loss, Tax or
liability (including, without limitation, for negligence or any other category
of liability whatsoever) incurred by the Administrative Agent (including any
related interest and penalties) in acting as Administrative Agent under the Loan
Documents as a result of such failure.

4.16 FATCA Deduction.

(i) Each Dutch Loan Party, each UK Loan Party, and the Administrative Agent may
make any FATCA Deduction it is required to make by FATCA in respect of any
payments for or on account of any Dutch Loan Party or UK Loan Party, and any
payment required in connection with that FATCA Deduction, and no party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(ii) Each Dutch Loan Party, each UK Loan Party, and the Administrative Agent
shall promptly, upon becoming aware that it must make a FATCA Deduction under
Section 4.16(i) (or that there is any change in the rate or the basis of such
FATCA Deduction), and in any event at least three Business Days prior to making
such FATCA Deduction, notify the party to whom it is making the payment and, on
or prior to the day on which it notifies that party, shall also notify the
Administrative Agent.

5 REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties.

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

5.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default.

Each Loan Party and each Subsidiary of each Loan Party (i) is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing (or its equivalent, to the extent such concept is applicable in
the relevant jurisdiction) under the laws of its jurisdiction of organization,
(ii) has the lawful power to own or lease its properties and to engage in the
business it presently conducts or proposes to conduct, (iii) except where the
failure to do so would not constitute a Material Adverse Change, is duly
licensed or qualified and in good standing (or its equivalent, to the extent
such concept is applicable in the relevant jurisdiction) in each jurisdiction
where the property owned or leased by it or the nature of the business
transacted by it or both makes such licensing or qualification necessary,
(iv) has full power to enter into, execute, deliver and carry out this
Agreement, the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party and the Note Purchase
Agreements, as applicable, and all such actions have been duly authorized by all
necessary proceedings on its part, (v) is in compliance in all material respects
with all applicable Laws (including Environmental Laws) applicable to it except
where the failure to do so would not constitute a Material Adverse Change, and
(vi) has good and marketable title to or valid

 

83



--------------------------------------------------------------------------------

leasehold interest in all properties, assets and other rights which it purports
to own or lease or which are reflected as owned or leased on its books and
records, free and clear of all Liens and encumbrances except Permitted Liens and
except for such defects in title as could not reasonably be expected to
constitute a Material Adverse Change. No Event of Default or Potential Default
exists or is continuing.

5.1.2 Subsidiaries and Owners; Investment Companies.

Schedule 5.1.2 states, as of the Closing Date (i) the name of each of the
Company’s Subsidiaries, its jurisdiction of organization and the amount,
percentage and type of equity interests in such Subsidiary (the “Subsidiary
Equity Interests”), (ii) the name of each holder of an equity interest in each
such Subsidiary, the amount, percentage and type of such equity interest, and
(iii) any options, warrants or other rights outstanding to purchase any such
equity interests referred to in clause (i) or (iii). The Company and each
Subsidiary of the Company has good and marketable title to all of the Subsidiary
Equity Interests it purports to own, free and clear in each case of any Lien
(other than Permitted Liens or, in the case of any Foreign Subsidiary, any
restriction imposed by local Law) and all such Subsidiary Equity Interests have
been validly issued, fully paid and nonassessable. None of the Loan Parties or
Subsidiaries of any Loan Party is an “investment company” registered or required
to be registered under the Investment Company Act of 1940 or under the “control”
of an “investment company” as such terms are defined in the Investment Company
Act of 1940.

5.1.3 Validity and Binding Effect.

This Agreement and each of the other Loan Documents (i) has been duly and
validly executed and delivered by the applicable Loan Party or Loan Parties
party thereto, and (ii) constitutes, or will constitute, legal, valid and
binding obligations of each Loan Party which is or will be a party thereto,
enforceable against such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
or by equitable principles relating to enforceability.

5.1.4 No Conflict; Material Agreements; Consents.

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will (i) contravene or breach any of the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party, (ii) contravene
or violate any Law to which any Loan Party or any of its Subsidiaries is subject
or (iii) constitute a default under or result in a breach of any material
agreement or instrument or order, writ, judgment, injunction or decree to which
any Loan Party or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries is bound or to which it is subject, or result in the creation
or enforcement of any Lien, charge or encumbrance whatsoever upon any property
of any Loan Party or any of its Subsidiaries. There is no default under such
material agreement (referred to above) and none of the Loan Parties or their
Subsidiaries is bound by any contractual

 

84



--------------------------------------------------------------------------------

obligation, or subject to any restriction in any organization document, or any
requirement of Law which could reasonably be expected to result in a Material
Adverse Change. No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents other than those
obtained and in full force and effect.

5.1.5 Litigation.

Except as disclosed in the Company’s Annual Reports or Quarterly Reports filed
with the Securities and Exchange Commission prior to the Closing Date, which
such documents are filed for public availability on the EDGAR website, there are
no actions, suits, proceedings or investigations pending or, to the knowledge of
any Loan Party, threatened against such Loan Party or any Subsidiary of such
Loan Party at law or in equity before any Official Body which individually or in
the aggregate could reasonably be expected to result in a Material Adverse
Change. None of the Loan Parties or any Subsidiaries of any Loan Party is in
violation of any order, writ, injunction or any decree of any Official Body
which could reasonably be expected to result in a Material Adverse Change.

5.1.6 Financial Statements.

(i) Historical Statements. The Company has delivered to the Administrative Agent
copies of its audited consolidated year-end financial statements for and as of
the end of the fiscal year ended December 31, 2014 (all such annual statements
being collectively referred to as the “Statements”). The Statements were
compiled from the books and records maintained by the Company’s management, are
correct and complete in all material respects and fairly represent in all
material respects the consolidated financial condition of the Company and its
Subsidiaries as of their dates and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied, subject (in the case of the interim statements) to the absence of
footnotes required by GAAP and normal year-end audit adjustments.

(ii) Financial Projections. The Company has delivered to the Administrative
Agent projected financial consolidated statements of the Company and its
Subsidiaries for the period from the Closing Date through December 31, 2019
derived from various assumptions of the Company’s management (the
“Projections”). The Projections represent a reasonable range of possible results
in light of the history of the business, present and foreseeable conditions and
the intentions of the Loan Parties’ management, it being understood that
(i) such projections are not to be viewed as facts or a guarantee of performance
and are subject to significant uncertainties and contingencies, many of which
are beyond the Company’s control, and (ii) no assurance can be given that any
particular financial projections will be realized, actual results during the
period(s) covered by any such projections may differ from the projected results,
and such differences may be material.

(iii) Absence of Material Adverse Change. Since December 31, 2014, no Material
Adverse Change has occurred.

 

85



--------------------------------------------------------------------------------

5.1.7 Margin Stock.

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System. None of the Loan Parties
or any Subsidiary of any Loan Party holds or intends to hold margin stock in
such amounts that more than twenty five percent (25%) of the reasonable value of
the assets of any Loan Party or Subsidiary of any Loan Party are or will be
represented by margin stock.

5.1.8 Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith (other than the Projections and
information of a general and economic nature or industry-specific nature),
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein, in
light of the circumstances under which they were made, not misleading.

5.1.9 Taxes.

All federal, state, local and other material income tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.

5.1.10 Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Subsidiary of each Loan Party owns or possesses all
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others, except to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Change.

 

86



--------------------------------------------------------------------------------

5.1.11 Insurance.

The properties of each Loan Party and each of its Subsidiaries are insured
pursuant to policies and other bonds which are valid and in full force and
effect and which provide adequate coverage from reputable and financially sound
insurers in amounts sufficient to insure the assets and risks of each such Loan
Party and Subsidiary, subject to customary deductibles and self-insurance
retention programs, in accordance with prudent business practice in the industry
of such Loan Parties and Subsidiaries.

5.1.12 ERISA Compliance.

(i) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Company, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Company and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(ii) Except as disclosed in Schedule 5.1.12, (a) no ERISA Event has occurred or
is reasonably expected to occur; (b) no Pension Plan has any unfunded pension
liability (i.e. excess of benefit liabilities over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan for the applicable plan year); (c) neither the Company
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (d) neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (e) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

(iii) Each Foreign Plan is duly registered under all applicable Laws which
require registration and are approved for tax purposes by the relevant tax
authorities in the jurisdiction in which such Foreign Plans are registered. Each
Loan Party and any Subsidiary thereof have complied with and performed all of
its obligations under and in respect of the Foreign Plans under the terms
thereof, any funding agreements and all applicable Laws (including any
fiduciary, funding, investment and administration obligations) except to the
extent as, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Change. All employer and employee payments,
contributions or premiums to be remitted, paid to or in respect of each Foreign
Plan have been paid in a timely fashion in accordance with the terms thereof,
any funding agreement and all applicable Laws except to the extent the failure
to do so, either individually or in the agreement, would not reasonably be
expected to have a Material Adverse Change. There are no outstanding actions or
suits concerning the assets of the Foreign Plans. Each of the Foreign Plans is
fully funded on an

 

87



--------------------------------------------------------------------------------

ongoing basis (using actuational methods and assumptions as of the date of the
valuations last filed with the applicable Official Bodies and that are
consistent with generally accepted actuarial principles).

(iv) With respect to each Foreign Plan, (a) none of the Borrowers, any
Subsidiary of a Borrower or any Loan Party or any of their respective directors,
officers, employees or agents has engaged in a transaction that could subject
any Borrower, any Subsidiary of a Borrower or any Loan Party, directly or
indirectly, to any tax or civil penalty, and (b) no Foreign Benefit Event has
occurred and no Borrower, no Subsidiary of a Borrower or any Loan Party is aware
of any fact, event or circumstance that could reasonably be expected to
constitute or result in a Foreign Benefit Event.

5.1.13 [Reserved].

5.1.14 Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreements and each of the other Loan Documents to which any Loan Party is a
party do rank and will rank at least pari passu in priority of payment with all
other Indebtedness of such Loan Party except Indebtedness of such Loan Party to
the extent secured by Permitted Liens.

5.1.15 Solvency.

Before and after giving effect to the initial Loans hereunder, the Loan Parties,
taken as a whole, are Solvent.

5.1.16 Anti-Terrorism Laws.

(i) No Covered Entity is a Sanctioned Person, (ii) no Covered Entity, either in
its own right or, to its knowledge, through any third party, (A) has any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (B) does business in
or with, or derives any of its income from investments in or transactions with,
any Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law; or (C) engages in any dealings or transactions prohibited by any
Anti-Terrorism Law and (iii) the Company has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Terrorism Laws and applicable sanctions, and the Company, its Subsidiaries
and their respective officers and employees and to the knowledge of the Company
its directors and agents, are in compliance with Anti-Terrorism Laws and
applicable sanctions in all material respects.

5.1.17 Central Administration, COMI.

For the purposes of the European Insolvency Regulation, each Loan Party’s
administrative centre and centre of main interest (as that term is used in
Article 3(1) of the European Insolvency Regulation) is situated in its
jurisdiction of organization and it has no “establishment” (as that term is used
in Article 2(h) of the European Insolvency Regulation) in any other
jurisdiction. No

 

88



--------------------------------------------------------------------------------

Loan Party incorporated under the laws of The Netherlands has a permanent
establishment (aste inrichting) (as that term is used in Dutch fiscal
legislation) in a jurisdiction other than its jurisdiction of organization.

6 CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

6.1 First Loans and Letters of Credit.

6.1.1 Deliveries.

On the Closing Date or such later date as agreed to by the Administrative Agent,
the Administrative Agent shall have received each of the following in form and
substance reasonably satisfactory to the Administrative Agent:

(i) A closing certificate of the Company signed by an Authorized Officer as to
(i) accuracy in all material respects (or with respect to Representations and
Warranties subject to a materiality qualifier, in all respects) of
representations and warranties contained in the Loan Documents made by the Loan
Parties, (ii) compliance with covenants under the Loan Documents, and
(iii) absence of an Event of Default or Potential Default.

(ii) A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary (and, in relation to a UK Loan Party, a Director or
Secretary, and in relation to a Dutch Loan Party, a director or manager), of
each Loan Party, certifying as appropriate as to: (a) all action taken by such
Loan Party in connection with this Agreement and the other Loan Documents;
(b) the names of the Authorized Officers authorized to sign the Loan Documents
on behalf of such Loan Party and their true signatures; and (c) copies of its
organizational or constitutional documents as in effect on the Closing Date
certified by the appropriate state official where such documents are filed in a
state office together with certificates from the appropriate state officials,
dated not more than sixty (60) days prior to the Closing Date, as to the
formation, incorporation, continued existence and good standing of such Loan
Party in such Loan Party’s jurisdiction of organization, formation or
incorporation (as applicable) and each state in which it is registered to do
business as a foreign entity; provided, however, that with respect to MSACL such
foreign jurisdictions shall be limited to (1) North Carolina, (2) Vermont,
(3) Kentucky, (4) Colorado and (5) California.

(iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer.

(iv) A written opinion of counsel for the Loan Parties, dated the Closing Date
for the benefit of the Administrative Agent and each Lender and in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

89



--------------------------------------------------------------------------------

(v) Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(vi) Financial projections of the Company and its Subsidiaries for fiscal year
2014 through fiscal year 2019, in form and substance acceptable to the
Administrative Agent;

(vii) Evidence, in form and substance reasonably satisfactory to the
Administrative Agent, that all regulatory approvals and licenses have been
received with respect to, and the absence of any legal or regulatory
prohibitions or restrictions to the execution of and performance under the Loan
Documents by the Loan Parties;

(viii) A Lien search in acceptable scope and with results to the reasonable
satisfaction of the Administrative Agent;

(ix) An extract of the chamber of commerce for each Dutch Loan Party dated as of
a recent date;

(x) A Compliance Certificate, dated as of the Closing Date, demonstrating
compliance with the covenant contained in Section 7.2.14 [Minimum Fixed Charges
Coverage Ratio] and pro forma compliance with the covenant contained in
Section 7.2.16 [Maximum Leverage Ratio], each as of September 30, 2015; provided
that for purposes of calculating pro forma Consolidated EBITDA with respect to
Latchways plc, Consolidated EBITDA shall be calculated using historical numbers,
in accordance with IFRS.

(xi) Evidence that there is no litigation, investigation or proceeding before or
by any arbitrator or Official Body which is continuing or threatened against any
Loan Party or against the officers or directors of any Loan Party (1) in
connection with this Agreement and the other Loan Documents or (2) which could
reasonably be expected to result in a Material Adverse Change;

(xii) All documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the USA Patriot Act;

(xiii) An executed copy of the payoff letter evidencing repayment in full of the
obligations under the UK Credit Agreement and termination of all agreements in
connection therewith;

(xiv) executed copies of the Note Purchase Agreement Amendments; and

(xv) Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

 

90



--------------------------------------------------------------------------------

6.1.2 Payment of Fees.

The Borrowers shall have paid all fees payable on or before the Closing Date as
required by this Agreement, the Administrative Agent’s Letter or any other Loan
Document.

6.2 Each Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit and after
giving effect to the proposed extensions of credit: (i) the representations and
warranties of the Loan Parties shall then be true and correct in all material
respects (without duplication of any materiality qualifier contained therein)
except (a) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date and (b) for purposes of this Section 6.2 [Each Loan or Letter
of Credit], the representations and warranties contained in Sections 5.1.6(i)
[Historical Statements] and (iii) [Accuracy of Financial Statements] shall be
deemed to refer to the most recent statements furnished pursuant to Sections
7.3.1 [Quarterly Financial Statements] and 7.3.2 [Annual Financial Statements],
respectively; (ii) no Event of Default or Potential Default shall have occurred
and be continuing; (iii) the making of the Loans or issuance, extension or
increase of such Letter of Credit shall not contravene any Law applicable to any
Loan Party or Subsidiary of any Loan Party or any of the Lenders; and (iv) the
applicable Borrower shall have delivered to the Administrative Agent a duly
executed and completed Loan Request or to the Issuing Lender an application for
a Letter of Credit, as the case may be.

7 COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
in Full, the Loan Parties shall comply at all times with the following
covenants:

7.1 Affirmative Covenants.

7.1.1 Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, partnership or limited liability company, as
the case may be, and its license or qualification and good standing (or its
equivalent, to the extent such concept is applicable in the relevant
jurisdiction) in each jurisdiction in which its ownership or lease of property
or the nature of its business makes such license or qualification necessary,
except as otherwise expressly permitted in Section 7.2.5 [Liquidations, Mergers,
Consolidations, Acquisitions] and except, in the case of good standing (or its
equivalent, to the extent such concept is applicable in the relevant
jurisdiction), where such failure could not reasonably be expected to result in
a Material Adverse Change.

7.1.2 Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental

 

91



--------------------------------------------------------------------------------

charges upon it or any of its properties, assets, income or profits, prior to
the date on which penalties attach thereto, except to the extent that (i) such
liabilities, including taxes, assessments or charges, are being contested in
good faith and by appropriate and lawful proceedings diligently conducted and
for which such reserve or other appropriate provisions, if any, as shall be
required by GAAP shall have been made or (ii) the failure to pay any such
liability would not constitute an Event of Default and would not reasonably be
expected to result in a Material Adverse Change.

7.1.3 Maintenance of Insurance.

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
deemed prudent by the Company’s board of directors.

7.1.4 Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties necessary to operate its business, and from
time to time, such Loan Party or Subsidiary will make or cause to be made all
appropriate repairs, renewals or replacements thereof, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Change.

7.1.5 Visitation Rights.

Subject to (y) the rights of tenants and (z) applicable health and safety laws,
and except to the extent disclosure could reasonably be expected to contravene
attorney client privilege or similar protection or violate any confidentiality
or privacy obligation or otherwise contravene applicable Law, each Loan Party
shall, and shall cause each of its Subsidiaries to, permit any of the officers
or authorized employees or representatives of the Administrative Agent or any of
the Lenders to visit and inspect any of its properties and to examine and make
excerpts from its books and records and discuss its business affairs, finances
and accounts with its officers, all in such detail and at such times and as
often as any of the Lenders may reasonably request, provided that each Lender
shall provide the Borrowers and the Administrative Agent with reasonable notice
prior to any visit or inspection; provided, further, that (i) absent an Event of
Default, the Loan Parties shall only be required to pay for one (1) such visit
and inspection in any twelve (12) month period and (ii) when an Event of Default
exists the Administrative Agent or any Lender (or any of their representatives
or independent contractors) may do any of the foregoing at the expense of the
Loan Parties at any time during normal business hours without advance notice. In
the event any Lender desires to conduct an audit of any Loan Party, such Lender
shall make a reasonable effort to conduct such audit contemporaneously with any
audit to be performed by the Administrative Agent.

 

92



--------------------------------------------------------------------------------

7.1.6 Keeping of Records and Books of Account.

The Company shall, and shall cause each Subsidiary of the Company to, maintain
and keep proper books of record and account which enable the Company and its
Subsidiaries to issue consolidated financial statements in accordance with GAAP
and as otherwise required by applicable Laws of any Official Body having
jurisdiction over the Company or any Subsidiary of the Company, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.

7.1.7 Compliance with Laws; Use of Proceeds.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects; provided
that it shall not be deemed to be a violation of this Section 7.1.7 [Compliance
with Laws; Use of Proceeds] if any failure to comply with any Law would not
reasonably be expected to result in a Material Adverse Change. The Loan Parties
will use the Letters of Credit and the proceeds of the Loans only in accordance
with Section 2.9 [Use of Proceeds] and as permitted by applicable Law.

7.1.8 Further Assurances.

Each Loan Party shall, from time to time, at its expense, do such other acts and
things as the Administrative Agent may reasonably request from time to time in
order to exercise and enforce its rights and remedies thereunder.

7.1.9 Anti-Terrorism Laws.

None of the Loan Parties is or shall be (i) a Person with whom any Lender is
restricted from doing business under Executive Order No. 13224 or any other
Anti-Terrorism Law, (ii) engaged in any business involved in making or receiving
any contribution of funds, goods or services to or for the benefit of such a
Person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(iii) otherwise in violation of any Anti-Terrorism Law. The Loan Parties shall
provide to the Lenders any certifications or information that a Lender requests
to confirm compliance by the Loan Parties with Anti-Terrorism Laws. The Company
will maintain in effect and enforce policies and procedures designed to ensure
compliance in all material respects by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Terrorism Laws.

7.1.10 Keepwell.

Each Qualified ECP Loan Party hereby jointly and severally absolutely,
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each non-Qualified ECP Loan Party
(it being understood and agreed that this guarantee is a guaranty of payment and
not of collection) and (b) undertakes to provide such funds or other support as
may be needed from time to time by each other Loan Party in order for such Loan
Party to honor its guaranty obligations under this Agreement, or other Loan
Documents, in each case, in respect of Swap Obligations of a Loan Party
(provided, however, that each Qualified ECP Loan Party shall only be liable
under this Section 7.1.10 [Keepwell] for

 

93



--------------------------------------------------------------------------------

the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 7.1.10 [Keepwell], or otherwise
under this Agreement or any Loan Document, as it relates to such other Loan
Parties, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 7.1.10 [Keepwell] shall remain in
full force and effect until performance in full of the Obligations and
termination of this Agreement and the other Loan Documents. The Qualified ECP
Loan Parties intend that this Section 7.1.10 [Keepwell] constitutes, and this
Section 7.1.10 [Keepwell] shall be deemed to constitute, a “keepwell, support,
or other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

7.1.11 Most Favored Lender.

(i) If at any time after the Closing Date any of the Note Purchase Agreements
shall include any financial covenant, undertaking, restriction, event of default
or other provision (or any thereof shall be amended or otherwise modified) that
provides for limitations on or measures of indebtedness, interest expense, fixed
charges, net worth, stockholders’ equity or total assets, changes in control of
the Company or transfers of interests in assets of the Company or any Subsidiary
(however expressed and whether stated as a ratio, as a fixed threshold, as an
event of default or otherwise) and such covenant, undertaking, restriction,
event of default or provision is not contained in this Agreement or would be
more beneficial to the Lenders than any analogous covenant, undertaking,
restriction, event of default or provision contained in this Agreement (any such
covenant, undertaking, restriction, event of default or provision, an
“Additional Covenant”), then the Borrowers shall provide a Most Favored Lender
Notice to the Administrative Agent. Thereupon, unless waived in writing by the
Required Lenders within five (5) Business Days of receipt of such notice, such
Additional Covenant (including any associated cure period) shall be deemed
automatically incorporated by reference into this Agreement, mutatis mutandis,
as if set forth fully herein, without any further action required on the part of
any Person, effective as of the date when such Additional Covenant became
effective under the applicable Note Purchase Agreement. Thereafter, upon the
request of the Administrative Agent, the Borrowers shall enter into any
additional agreement or amendment to this Agreement reasonably requested by the
Administrative Agent evidencing any of the foregoing. Notwithstanding anything
contained in this Section 7.1.11 [Most Favored Lender] to the contrary, in no
event shall any amendment to the covenant levels set forth in any covenant
contained in any of the Note Purchase Agreements as of the Closing Date be
deemed to constitute an Additional Covenant for purposes of this Section 7.1.11
[Most Favored Lender].

(ii) Any Additional Covenant (including any associated cure period) incorporated
into this Agreement pursuant to this Section 7.1.11 [Most Favored Lender]
(herein referred to as an “Incorporated Covenant”) (i) shall be deemed
automatically amended herein to reflect any subsequent amendments made to such
Additional Covenant (including any associated cure period) under the applicable
Note Purchase Agreement; provided that if any Potential Default or an Event of
Default then exists (including in respect of such Incorporated Covenant) and the
amendment of such Additional Covenant would result in such Additional Covenant
being less restrictive on the Borrowers, such Incorporated Covenant shall only
be deemed automatically amended at such time as no Potential Default or Event of
Default then exists) and (ii) shall be deemed automatically deleted from this
Agreement at such time as such

 

94



--------------------------------------------------------------------------------

Additional Covenant is deleted or otherwise removed from the applicable Note
Purchase Agreement or the applicable Note Purchase Agreement shall have been
terminated, all commitments thereunder cancelled and all liabilities existing
thereunder paid in full (other than unasserted contingent liabilities and
obligations); provided that, if a Potential Default or an Event of Default then
exists (including in respect of such Incorporated Covenant), such Incorporated
Covenant shall only be deemed automatically deleted from this Agreement at such
time as no Potential Default or Event of Default then exists. Upon the request
of the Borrowers, the Administrative Agent and the Lenders shall (at the
Borrowers’ sole cost and expense) enter into any additional agreement or
amendment to this Agreement requested by the Borrowers evidencing the amendment
or deletion of any such Incorporated Covenant in accordance with the terms
hereof. If any Person party to any of the Note Purchase Agreements receives any
remuneration, fee or other compensation as consideration for any amendment,
waiver, modification, deletion or termination of any Additional Covenant that
constitutes an Incorporated Covenant hereunder, such amendment, waiver,
modification, deletion or termination shall not become effective under this
Agreement unless the Administrative Agent and the Lenders shall have received
equivalent remuneration, fees or other compensation.

(iii) For the avoidance of doubt, all of the existing financial covenants in
Section 7.2.14 [Minimum Fixed Charges Coverage Covenant] and Section 7.2.16
[Maximum Leverage Ratio] as of the date of this Agreement shall remain in this
Agreement regardless of whether any Additional Covenants are incorporated into
this Agreement.

7.1.12 COMI.

With respect to each Loan Party subject to the European Insolvency Regulation,
not knowingly, without the prior written consent of the Administrative Agent,
change its centre of main interest (as that term is used in Article 3(1) of the
European Insolvency Regulation) or its place of central administration unless it
is changing to a centre of main interest and place of central administration
located in the same country as the original centre of interest.

7.2 Negative Covenants.

7.2.1 Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

(i) Indebtedness under the Loan Documents;

(ii) Existing Indebtedness as set forth on Schedule 7.2.1 (including any
extensions, refinancings or renewals thereof; provided there is no increase in
the amount thereof or other significant change in the terms thereof that would
otherwise be materially less favorable to the Loan Parties and their
Subsidiaries, taken as a whole (other than fees, expenses, interest accrual and
premiums incurred in connection with any such refinancing);

(iii) Indebtedness under the Note Purchase Agreements and the Notes (as defined
in the Note Purchase Agreements (other than the Shelf Notes (as defined in the
2010 Note Purchase Agreement)) in an aggregate principal amount not to exceed
the principal

 

95



--------------------------------------------------------------------------------

amount outstanding on the Closing Date (but not including the One Hundred
Seventy-Five Million and 00/100 Dollar ($175,000,000.00) Private Shelf Facility
in the 2010 Note Purchase Agreement), the 2006 Note Purchase Guarantees and the
2010 Note Purchase Agreement Guarantees, as the same may be extended, renewed or
refinanced;

(iv) Indebtedness of a Domestic Loan Party to another Domestic Loan Party which
is subordinated pursuant to the Intercompany Subordination Agreement;

(v) Indebtedness of a Domestic Loan Party to a Foreign Borrower or any Excluded
Subsidiary, provided such Indebtedness to Foreign Borrowers and Excluded
Subsidiaries does not exceed Three Hundred Million and 00/100 Dollars
($300,000,000.00) in the aggregate for all such Indebtedness to all such Foreign
Borrowers and Excluded Subsidiaries at any time outstanding;

(vi) Indebtedness incurred with respect to Purchase Money Security Interests and
capitalized leases;

(vii) Any (a) Currency Agreement, (b) Lender Provided Interest Rate Hedge or
Lender Provided Commodity Hedge, (c) Interest Rate Hedge approved by the
Administrative Agent or (d) Indebtedness under any Other Lender Provided
Financial Services Product; provided, however, the Loan Parties and their
Subsidiaries shall enter into any Currency Agreement, Lender Provided Interest
Rate Hedge, Lender Provided Commodity Hedge or any other Interest Rate Hedge
only for hedging (rather than speculative) purposes;

(viii) Indebtedness of a Foreign Borrower or an Excluded Subsidiary to a Foreign
Borrower or an Excluded Subsidiary;

(ix) Guaranties permitted by Section 7.2.3 [Guaranties] and transactions
permitted by Section 7.2.4 [Loans and Investments];

(x) Any Indebtedness not otherwise permitted in items (i) through (ix) above
which does not exceed Twenty Million and 00/100 Dollars ($20,000,000.00) in the
aggregate at any time outstanding, provided that the documentation relating to
such Indebtedness does not result in covenants materially more restrictive,
taken as a whole, on the Loan Parties than those set forth in the Loan Documents
and provided further that such Indebtedness shall only be permitted to be
secured as and to the extent permitted under clause (xiii) under the definition
of “Permitted Liens” in Section 1.1 [Certain Definitions]; and

(xi) Any unsecured Indebtedness not otherwise permitted in items (i) through
(x) above which does not exceed Two Hundred Thirty Million and 00/100 Dollars
($230,000,000.00) in the aggregate at any time outstanding, provided that the
documentation relating to such Indebtedness does not result in covenants
materially more restrictive, taken as a whole, on the Loan Parties than those
set forth in the Loan Documents.

 

96



--------------------------------------------------------------------------------

7.2.2 Liens.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens. Notwithstanding the
foregoing, no Loan Party shall, and no Loan Party shall permit any Subsidiary
to, grant any Liens securing Indebtedness outstanding under or pursuant to any
of the Note Purchase Agreements unless and until the Obligations shall be
substantially concurrently secured equally and ratably with such Indebtedness
pursuant to documentation in form and substance satisfactory to the
Administrative Agent.

7.2.3 Guaranties.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for (i) Guaranties of
Indebtedness of the Loan Parties and their respective Subsidiaries permitted
under Section 7.2.1 [Indebtedness], (ii) Guaranties that are in existence on the
Closing Date and set forth on Schedule 7.2.3 (including any extensions or
renewals thereof; provided there is no increase in the amount thereof or other
significant change in the terms thereof unless otherwise specified on Schedule
7.2.3), and (iii) any unsecured Guaranty (including, but not limited to,
Guarantees of leases (other than Capitalized Leases) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business) not otherwise permitted in items (i) and (ii) above which
does not exceed Fifty Million and 00/100 Dollars ($50,000,000.00) in the
aggregate at any time outstanding.

7.2.4 Loans and Investments.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:

(i) trade credit extended on usual and customary terms in the ordinary course of
business;

(ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(iii) Permitted Investments;

(iv) loans, advances and investments in Domestic Loan Parties;

(v) Permitted Acquisitions;

 

97



--------------------------------------------------------------------------------

(vi) loans, advances and investments by Foreign Borrowers and Excluded
Subsidiaries in other Foreign Borrowers and Excluded Subsidiaries;

(vii) transactions permitted under Section 7.2.1 [Indebtedness]; and

(viii) loans, advances and investments not otherwise permitted in items
(i) through (vii) above in Foreign Borrowers, Excluded Subsidiaries and Joint
Ventures in an amount, measured at the time any such loan, advance or investment
is made, which shall not exceed, together with any Asset Disposition described
in clause (a)(iii) of the definition thereof, Three Hundred Million and 00/100
Dollars ($300,000,000.00) in the aggregate at any one time outstanding, which
amount shall be calculated net of any Asset Disposition from a Foreign Borrower
or Foreign Subsidiary to the US Borrower or a Domestic Subsidiary.

7.2.5 Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person; provided
that

(i) any Loan Party other than a Borrower may consolidate or merge into another
Loan Party which is wholly-owned by one or more of the other Loan Parties,
provided that a Domestic Loan Party may consolidate or merge only into another
Domestic Loan Party, a UK Loan Party may only merge or consolidate into another
UK Loan Party and a Dutch Loan Party may only consolidate or merge into another
Dutch Loan Party;

(ii) any Loan Party or any Subsidiary of a Loan Party may acquire, whether by
purchase or by merger, (A) all or substantially all of the ownership interests
of another Person or (B) all or substantially all of the assets of another
Person or of a business or division of another Person (each a “Permitted
Acquisition”), provided that, each of the following requirements is met:

(A) if a Loan Party is acquiring the ownership interests in such Person, such
Person shall, unless not required by Section 7.2.8 [Subsidiaries, Partnerships
and Joint Ventures], execute a Guarantor Joinder and such other documents
required by Section 10.13 [Joinder of Guarantors] and join this Agreement as a
Guarantor pursuant to Section 10.13 [Joinder of Guarantors] within thirty
(30) days after the date of such Permitted Acquisition (or such later date as
agreed to by the Administrative Agent in its reasonable discretion);

(B) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition; and

(C) in the case of a merger or consolidation involving a Loan Party, a Loan
Party shall be the continuing and surviving entity; and

(iii) an Excluded Subsidiary that is not a Material Subsidiary may dissolve,
liquidate and wind-up its affairs, so long as such dissolution, liquidation, or
winding-up could not reasonably be expected to result in a Material Adverse
Change.

 

98



--------------------------------------------------------------------------------

7.2.6 Dispositions of Assets or Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to make any Asset Disposition, except Asset Dispositions where the Disposition
Value of the property subject to such Asset Disposition, together with the
aggregate Disposition Value of all property of the Company and its Subsidiaries
that was subject of an Asset Disposition during the then current fiscal year of
the Company, would not exceed ten percent (10.0%) of Consolidated Net Tangible
Assets determined as of the end of the then most recently ended fiscal year of
the Company; provided that, immediately after giving effect to such Asset
Disposition, no Event of Default or Potential Default would exist.

7.2.7 Affiliate Transactions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction with any Affiliate of any Loan Party
(including purchasing property or services from or selling property or services
to any Affiliate of any Loan Party or other Person) unless (i) such transaction
involves the provision of corporate services by MSAW to the Company and its
Subsidiaries, (ii) such transaction is solely between Loan Parties, or
(iii) such transaction is not otherwise prohibited by this Agreement, is entered
into in the ordinary course of business upon fair and reasonable arms-length
terms and conditions which are fully disclosed to the Administrative Agent and
is in accordance with all applicable Law.

7.2.8 Subsidiaries, Partnerships and Joint Ventures.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to own or create directly or indirectly any Subsidiaries other than (i) any
Subsidiary which has joined this Agreement as Guarantor on the Closing Date,
(ii) any Excluded Subsidiary as of the Closing Date; (iii) any Domestic
Subsidiary created, acquired or otherwise formed after the Closing Date in
compliance with this Agreement (including, without limitation, Section 7.2.4
[Loans and Investments] so long as either (A) such Domestic Subsidiary joins
this Agreement as a Guarantor pursuant to Section 10.13 [Joinder of Guarantors],
or (B) such Domestic Subsidiary is listed as an Excluded Subsidiary on Schedule
1.1(S) pursuant to an update to such schedule provided by the Borrowers to the
Administrative Agent within thirty (30) days after the creation, acquisition or
formation of such Domestic Subsidiary, or such later date as consented to by the
Administrative Agent in its reasonable discretion and approved by the
Administrative Agent and the Required Lenders and (iv) any Foreign Subsidiary
created, acquired or otherwise formed after the Closing Date in compliance with
this Agreement (including, without limitation, Section 7.2.4 [Loans and
Investments]). Except as permitted pursuant to Section 7.2.4 [Loans and
Investments] hereof, each of the Loan Parties shall not become or agree to
become a party to a Joint Venture.

 

99



--------------------------------------------------------------------------------

7.2.9 Continuation of or Change in Business.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in any business other than the development, manufacturing, sales and
administration of safety products and related items, substantially as conducted
and operated by such Loan Party or Subsidiary during the present fiscal year and
businesses substantially related, incidental or ancillary thereto.

7.2.10 Fiscal Year.

The Company shall not, and shall not permit any Subsidiary of the Company to,
change its fiscal year from the twelve month period beginning January 1 and
ending December 31.

7.2.11 [Reserved].

7.2.12 Changes in Organizational Documents.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, amend in any respect its certificate or articles of incorporation (including
any provisions or resolutions relating to capital stock), by-laws, certificate
of limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents in the event such
change would be materially adverse to the Lenders, without obtaining the prior
written consent of the Required Lenders; provided, however, that the Loan
Parties may permit any of its Subsidiaries to amend in any respect its
certificate or articles of incorporation (including any provisions or
resolutions relating to capital stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents if such amendment is
required to effectuate a Permitted Acquisition (provided such Subsidiary shall
remain wholly-owned by the Company).

7.2.13 [Reserved].

7.2.14 Minimum Fixed Charges Coverage Ratio.

The Loan Parties shall not permit the Fixed Charges Coverage Ratio, calculated
as of the end of each fiscal quarter for the period equal to the four
(4) consecutive fiscal quarters then ended, to be less than one hundred fifty
percent (150%).

7.2.15 [Reserved].

7.2.16 Maximum Leverage Ratio.

The Loan Parties shall not permit the Leverage Ratio calculated as of the end of
each fiscal quarter for the period equal to the four (4) consecutive fiscal
quarters then ended, to be greater than 3.25 to 1.0, or, during any Acquisition
Period, 3.50 to 1.00.

 

100



--------------------------------------------------------------------------------

7.2.17 [Reserved].

7.2.18 Amendment, Etc. of Indebtedness.

Each of the Loan Parties covenants and agrees that it shall not amend, modify or
change in any manner any term or condition of any Indebtedness, including, but
not limited to any of the Note Purchase Agreements, except for (a) any
refinancing, refunding, renewal or extension thereof permitted by Section 7.2.1
[Indebtedness] or (b) changes and amendments which (i) do not materially and
adversely affect the rights and privileges or the interests of the
Administrative Agent or any of the Lenders under the Loan Documents and (ii) are
not materially more restrictive on the Loan Parties, taken as a whole, than
those set forth in this Agreement.

7.2.19 Anti-Terrorism Laws.

(i) No Covered Entity will become a Sanctioned Person, (ii) no Covered Entity,
either in its own right or through any third party, will (A) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (B) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use or request any Loan or Letter of Credit to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law, (iii)the
funds used to repay the Obligations will not be derived from any unlawful
activity, (iv) each Covered Entity shall comply with all Anti-Terrorism Laws and
(v) the Company shall promptly notify the Agent in writing upon the occurrence
of a Reportable Compliance Event.

7.3 Reporting Requirements.

The Company will furnish or cause to be furnished to the Administrative Agent
(and the Administrative Agent shall provide to each of the Lenders):

7.3.1 Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three (3) fiscal quarters in each fiscal year,
financial statements of the Company, consisting of a consolidated balance sheet
as of the end of such fiscal quarter and related consolidated statements of
income, stockholders’ equity and cash flows for the fiscal quarter then ended
and the fiscal year through that date, all in reasonable detail and certified
(subject to normal year-end audit adjustments) by an Authorized Officer of the
Company as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year.

 

101



--------------------------------------------------------------------------------

7.3.2 Annual Financial Statements.

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Company, financial statements of the Company consisting
of a consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of income, stockholders’ equity and cash flows for the
fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by Pricewaterhouse Coopers LLP or such other firm of
independent certified public accountants of nationally recognized standing
selected by the Company and reasonably satisfactory to the Administrative Agent.
The certificate or report of accountants shall be free of qualifications (other
than any consistency qualification that may result from a change in the method
used to prepare the financial statements as to which such accountants concur,
and provided that to the extent the components of such consolidated financial
statements relating to a prior fiscal period are separately audited by different
independent public accounting firms, the audit report of any such accounting
firm may contain a qualification or exception as to scope of such consolidated
financial statements as they relate to such components) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of any Loan Party under any of the Loan Documents.

7.3.3 Certificate of the Company.

Concurrently with the financial statements of the Company furnished to the
Administrative Agent and to the Lenders pursuant to Sections 7.3.1 [Quarterly
Financial Statements] and Section 7.3.2 [Annual Financial Statements], beginning
with the financial statements delivered pursuant to Section 7.3.2 [Annual
Financial Statements] for the period ending December 31, 2015, a certificate
(each a “Compliance Certificate”) of the Company signed by an Authorized Officer
of the Company, in substantially the form of Exhibit 7.3.3.

7.3.4 Notices.

7.3.4.1 Default. Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

7.3.4.2 Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which,
involve a claim or series of claims which could reasonably be expected to result
in a Material Adverse Change.

7.3.4.3 [Reserved].

7.3.4.4 Erroneous Financial Information. Promptly in the event that the Company
or its accountants conclude or advise that any previously issued financial
statement, audit report or interim review should no longer be relied upon or
that disclosure should be made or action should be taken to prevent future
reliance.

 

102



--------------------------------------------------------------------------------

7.3.4.5 ERISA Event or Foreign Benefit Event. Promptly upon the occurrence of
any ERISA Event or Foreign Benefit Event.

7.3.4.6 Other Reports. Promptly upon their becoming available to the Company:

(i) Annual Budget. The annual budget and any forecasts or projections of the
Company, to be supplied not later than March 1 of the fiscal year to which any
of the foregoing may be applicable;

(ii) SEC Reports; Shareholder Communications. Reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Company with the Securities and Exchange Commission
and not posted to the EDGAR website; and

(iii) Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.

Documents required to be delivered pursuant Section 7.3.1 [Quarterly Financial
Statements], Section 7.3.2 [Annual Financial Statements] and Section 7.3.4.6
[Other Reports] may be delivered electronically and, if so delivered (to the
extent that the Company is required to file Annual Reports or Quarterly Reports
with the Securities and Exchange Commission), shall be deemed to have been
delivered on the date on which such documents are filed for public availability
on the EDGAR website; provided that the Company shall (i) notify (which may be
by facsimile or electronic mail) the Administrative Agent of the filing of any
such documents, and (2) provide to the Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything to the
contrary contained herein, in every instance the Company shall be required to
provide paper copies of the compliance certificate required by Section 7.3.3
[Certificate of the Company] to the Administrative Agent.

7.3.5 IFRS Reconciliations.

Following the Company’s election to use IFRS in preparing the financial
statements referred to herein, (i) concurrently with any delivery of financial
statements under Section 7.3.1 [Quarterly Financial Statements] or Section 7.3.2
[Annual Financial Statements] hereof, deliver a reconciliation between such
statements prepared using IFRS and GAAP and (ii) if requested by the Required
Lenders, provide financial statements under Section 7.3.1 [Quarterly Financial
Statements] and/or Section 7.3.2 [Annual Financial Statements] hereof, prepared
in accordance with both IFRS and GAAP.

 

103



--------------------------------------------------------------------------------

8 DEFAULT

8.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

8.1.1 Payments Under Loan Documents.

The Borrowers shall fail to pay (i) any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit or Obligation or any interest on
any Loan, Reimbursement Obligation or Letter of Credit Obligation on the date
which such principal or interest becomes due in accordance with the terms hereof
or (ii) any other amount owing hereunder or under the other Loan Documents on
the date on which such principal, interest or other amount becomes due in
accordance with the terms hereof or thereof and such failure continues for five
(5) days;

8.1.2 Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

8.1.3 Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.

Any of the Loan Parties shall default in the observance or performance of any
(i) covenant contained in Section 7.1.5 [Visitation Rights], Section 7.1.9
[Anti-Terrorism Laws] or Section 7.2 [Negative Covenants] or (ii) any Additional
Covenant incorporated into this Agreement pursuant to Section 7.1.11 [Most
Favored Lender] and such default is not remedied prior to the expiration of the
associated cure period for such Additional Covenant;

8.1.4 Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty (30) days;

8.1.5 [Reserved].

8.1.6 Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under: (a) the terms of
any other agreement involving borrowed money or the extension of credit or any
other Indebtedness under which any Loan Party or Subsidiary of any Loan Party
may be obligated as a borrower or guarantor in excess of Twenty-Five Million and
00/100 Dollars ($25,000,000.00) in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any Indebtedness (whether or not
such right shall have been waived) or the termination of any commitment to lend,
or (b) any Lender Provided Interest Rate Hedge, Lender Provided Commodity Hedge
or Lender Provided Foreign Currency Agreement;

 

104



--------------------------------------------------------------------------------

8.1.7 Final Judgments or Orders.

Any final judgments or orders for the payment of money in excess of Twenty-Five
Million and 00/100 Dollars ($25,000,000.00) in the aggregate in excess of any
valid and binding third party insurance coverage not in dispute shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;

8.1.8 Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;

8.1.9 Proceedings Against Assets.

Any of the Loan Parties’ or any of their Material Subsidiaries’ assets are
attached, seized, levied upon or subjected to a writ or distress warrant; or
such come within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors and the same is not cured within sixty (60) days
thereafter;

8.1.10 Events Relating to Plans and Benefit Arrangements.

(i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or could reasonably be expected to result in liability of the
Company under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC which could reasonably be expected to result in a Material Adverse Change,
(ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan which could reasonably be expected to result in a Material Adverse Change,
or (iii) with respect to any Foreign Plan, one or more Foreign Benefit Events
occur that individually or in the aggregate results or could reasonably be
expected to result in a Material Adverse Change;

8.1.11 Change of Control.

Any Person or group of Persons (within the meaning of Sections 13(d) or 14(a) of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership of (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) fifty percent (50%) or more of the issued
and outstanding voting capital stock of the Company;

 

105



--------------------------------------------------------------------------------

8.1.12 Relief Proceedings.

(i) A Relief Proceeding shall have been instituted against any Loan Party or
Material Subsidiary of a Loan Party and such Relief Proceeding shall remain
undismissed and in effect for a period of thirty (30) consecutive days or such
court shall enter a decree or order granting any of the relief sought in such
Relief Proceeding, (ii) any Loan Party or Subsidiary of a Loan Party institutes,
or takes any action in furtherance of (including consenting to), a Relief
Proceeding, (iii) the Loan Parties, taken as a whole, cease to be Solvent or any
Loan Party or any Subsidiary of a Loan Party admits in writing its inability to
pay its debts as they mature or ceases operation of its present business; or
(iv) in respect of any Dutch Loan Party, the occurrence of any bankruptcy
(faillissement), suspension of payments (surseance van betaling), debt
rescheduling for natural persons (schuldsanering natuurlijke personen),
administration (onderbewindstelling), dissolution (ontbinding), death of a
natural person and any other event whereby the relevant company or natural
person is limited in the right to dispose of its assets.

8.2 Consequences of Event of Default.

8.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Section 8.1.1 [Payments Under Loan
Documents] through and including Section 8.1.11 [Change of Control] shall occur
and be continuing, the Lenders and the Administrative Agent shall be under no
further obligation to make Loans and the Issuing Lender shall be under no
obligation to issue Letters of Credit and the Administrative Agent may, and upon
the request of the Required Lenders, shall (i) by written notice to the
Borrowers, declare the unpaid principal amount of the Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
US Borrower to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) require the US Borrower to, and the US Borrower shall
thereupon, deposit in a non-interest-bearing account with the Administrative
Agent, as cash collateral for its Obligations, an amount equal to one hundred
five percent (105%) of the maximum amount currently or at any time thereafter
available to be drawn on all outstanding Letters of Credit, and the US Borrower
hereby pledges to the Administrative Agent and the Lenders, and grants to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such Obligations; and

8.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 8.1.12 [Relief Proceedings] shall
occur, the Lenders shall be under no further obligations to make Loans hereunder
and the Issuing Lender shall be under no obligation to issue Letters of Credit
and the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrowers to
the Lenders hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and

 

106



--------------------------------------------------------------------------------

8.2.3 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender, and each of their respective Affiliates and any participant of
such Lender or Affiliate which has agreed in writing to be bound by the
provisions of Section 4.3 [Sharing of Payments by Lenders] is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate or participant to or for the credit or the account
of any Loan Party against any and all of the Obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, Affiliate or participant, irrespective of whether or
not such Lender, Issuing Lender, Affiliate or participant shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the Issuing Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section 8.2 [Consequences of Event of
Default] are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates and
participants may have. Each Lender and the Issuing Lender agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and

8.2.4 Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of the Loans pursuant
to any of the foregoing provisions of this Section 8.2 [Consequences of Event of
Default], the Administrative Agent or any Lender, if owed any amount with
respect to the Loans, may proceed to protect and enforce its rights by suit in
equity, action at law and/or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement or
the other Loan Documents, including as permitted by applicable Law the obtaining
of the ex parte appointment of a receiver, and, if such amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right of the Administrative Agent or such Lender; and

8.2.5 Application of Proceeds.

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 8.2 [Consequences of Event of Default] and until
Payment in Full, any and all proceeds received by the Administrative Agent from
the exercise of any remedy by the Administrative Agent, shall be applied as
follows:

(i) first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with the collection of any Obligations of any of the
Loan Parties under any of the Loan Documents;

 

107



--------------------------------------------------------------------------------

(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Lenders or their Affiliates incurred under this Agreement or any
of the other Loan Documents or agreements evidencing any Lender Provided
Interest Rate Hedge, Lender Provided Commodity Hedge, Lender Provided Foreign
Currency Agreement, or Other Lender Provided Financial Service Product, whether
of principal, interest, fees, expenses or otherwise and to cash collateralize
the Letter of Credit Obligations, in such manner as the Administrative Agent may
determine in its discretion; and

(iii) the balance, if any, as required by Law.

Notwithstanding the foregoing, amounts received from any Loan Party that is not
an Eligible Contract Participant shall not be applied to any Excluded Swap
Obligations owing to any Lender providing a Lender Provided Interest Rate Hedge,
Lender Provided Commodity Hedge or Lender Provided Foreign Currency Agreement
(it being understood, that in the event that any amount is applied to
Obligations other than Excluded Swap Obligations as a result of this sentence,
the Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to this Section 8.2.5 [Application of
Proceeds] from amounts received from Eligible Contract Participants to ensure,
as nearly as possible, that the proportional aggregate recoveries with respect
to Obligations described in above paragraphs of this Section 8.2.5 [Application
of Proceeds] by Lenders providing Lender Provided Interest Rate Hedges, Lender
Provided Commodity Hedge or Lender Provided Foreign Currency Agreement that are
the holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Obligations pursuant to the above
paragraphs of this Section 8.2.5 [Application of Proceeds].

9 THE ADMINISTRATIVE AGENT

9.1 Appointment and Authority.

Each of the Lenders and the Issuing Lender hereby irrevocably appoints PNC to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article 9 are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither any Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

9.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its

 

108



--------------------------------------------------------------------------------

Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1 [Modifications, Amendments or Waivers]
and Section 8.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Company, or any other Borrower, a
Lender or the Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 6
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

109



--------------------------------------------------------------------------------

9.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.5 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article 9 [The Administrative Agent] shall apply
to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

9.6 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrowers. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with approval from
the Borrowers (so long as no Event of Default has occurred and is continuing),
to appoint a successor, such approval not to be unreasonably withheld or
delayed. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall

 

110



--------------------------------------------------------------------------------

be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 9.6 [Resignation of Administrative Agent]. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.6 [Resignation of Administrative Agent]).
The fees payable by the Borrowers to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article 9 [The Administrative Agent] and Section 10.3 [Expenses; Indemnity;
Damage Waiver] shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

If PNC resigns as Administrative Agent under this Section 9.6 [Resignation of
Administrative Agent], PNC shall also resign as an Issuing Lender. Upon the
appointment of a successor Administrative Agent hereunder, such successor shall
(i) succeed to all of the rights, powers, privileges and duties of PNC as the
retiring Issuing Lender and Administrative Agent and PNC shall be discharged
from all of its respective duties and obligations as Issuing Lender and
Administrative Agent under the Loan Documents, and (ii) issue letters of credit
in substitution for the Letters of Credit issued by PNC, if any, outstanding at
the time of such succession or make other arrangement reasonably satisfactory to
PNC to effectively assume the obligations of PNC with respect to such Letters of
Credit.

9.7 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

111



--------------------------------------------------------------------------------

9.8 No Other Duties, etc.

Anything herein to the contrary notwithstanding, the lead arranger and
syndication agent, to the extent applicable, listed on the cover page hereof
shall not have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents.

9.9 Administrative Agent’s Fee.

The Borrowers shall pay to the Administrative Agent a nonrefundable fee (the
“Administrative Agent’s Fee”) under the terms of a letter (the “Administrative
Agent’s Letter”) between the Company and Administrative Agent, as amended from
time to time, which Administrative Agent’s Letter supersedes the Administrative
Agent’s Letter (as defined in the Existing Credit Agreement).

9.10 Authorization to Release Guarantors.

The Lenders and Issuing Lenders authorize the Administrative Agent to release
any Guarantor from its obligations under the Guaranty Agreement if the ownership
interests in such Guarantor are sold or otherwise disposed of or transferred to
persons other than Loan Parties or Subsidiaries of the Loan Parties in a
transaction permitted under Section 7.2.6 [Disposition of Assets or
Subsidiaries] or Section 7.2.5 [Liquidations, Mergers, Consolidations,
Acquisitions].

9.11 No Reliance on Administrative Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

10 MISCELLANEOUS

10.1 Modifications, Amendments or Waivers.

With the written consent of the Required Lenders (or as expressly contemplated
by Section 2.6 [Increase in Revolving Credit Commitments]), the Administrative
Agent, acting on behalf of all the Lenders, and the Borrowers, on behalf of the
Loan Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder. Any such agreement, waiver
or consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:

10.1.1 Increase of Commitment.

Increase the amount of the Revolving Credit Commitment of any Lender hereunder
without the consent of such Lender;

 

112



--------------------------------------------------------------------------------

10.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.

Whether or not any Loans are outstanding, extend the Expiration Date or the time
for payment of principal or interest of any Loan (excluding the due date of any
mandatory prepayment of a Loan), the Commitment Fee or any other fee payable to
any Lender, or reduce the principal amount of or the rate of interest borne by
any Loan or reduce the Commitment Fee or any other fee payable to any Lender,
the Commitment Fee or any other fee payable to any Lender, without the consent
of each Lender directly affected thereby;

10.1.3 Release of Guarantor or Borrower.

Except as contemplated by Section 9.10 [Authorization to Release Guarantors],
release any Guarantor or any Borrower from its Obligations under the Guaranty
Agreement or this Agreement without the consent of all Lenders (other than any
Defaulting Lender); or

10.1.4 Miscellaneous.

Amend Section 4.2 [Pro Rata Treatment of Lenders], Section 9.3 [Exculpatory
Provisions, Etc.] or Section 4.3 [Sharing of Payments by Lenders] or this
Section 10.1 [Modification, Amendments or Waivers], alter any provision
regarding the pro rata treatment of the Lenders or requiring all Lenders to
authorize the taking of any action or reduce any percentage specified in the
definition of Required Lenders, in each case without the consent of all of the
Lenders (other than any Defaulting Lender);

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 10.1.1 [Increase of
Commitment] through 10.1.4 [Miscellaneous] above, the consent of the Required
Lenders is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained (each a “Non-Consenting Lender”), then the
Borrowers shall have the right to replace any such Non-Consenting Lender with
one or more replacement Lenders pursuant to Section 4.6.2 [Replacement of a
Lender]. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of

 

113



--------------------------------------------------------------------------------

such Lender, and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender. Any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender.

10.2 No Implied Waivers; Cumulative Remedies.

No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the Administrative Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have.

10.3 Expenses; Indemnity; Damage Waiver.

10.3.1 Costs and Expenses.

The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of one (1) counsel for the Administrative Agent and
one (1) local counsel in each relevant jurisdiction), and shall pay all fees and
time charges and disbursements for attorneys who may be employees of the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the Issuing Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 10.3
[Expenses, Indemnity, Damage Waiver], or (B) in connection with the Loans made
or Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) subject to Section 7.1.5 [Visitation
Rights], all reasonable out-of-pocket expenses of the Administrative Agent’s
regular employees and agents engaged periodically to perform audits of the Loan
Parties’ books, records and business properties.

10.3.2 Indemnification by the Borrowers.

The Borrowers shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Lender, and each Related Party of any of
the

 

114



--------------------------------------------------------------------------------

foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or non-performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of any Borrower under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws, whether based on contract, tort
or any other theory, whether brought by a third party or by a Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee, (y) result from a claim brought by any
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
a Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) result from any dispute solely among such Indemnitees that do not involve
any act or omission by any Borrower or any of its Subsidiaries and which are not
claims against PNC or its Affiliates, solely in its capacity as Administrative
Agent. To the extent an Indemnitee is legally permitted to do so, such
Indemnitee shall provide the Borrowers with prompt notice of any such claim,
investigation, litigation or proceeding. This Section 10.3.2 [Indemnification by
the Borrowers] shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

10.3.3 Reimbursement by Lenders.

To the extent that the Borrowers for any reason fail to indefeasibly pay any
amount required under Sections 10.3.1 [Costs and Expenses] or 10.3.2
[Indemnification by the Borrowers] to be paid by it to the Administrative Agent
(or any sub-agent thereof), the Issuing Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Issuing Lender or such Related Party, as the case
may be, such Lender’s Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Lender in connection with such capacity.

 

115



--------------------------------------------------------------------------------

10.3.4 Waiver of Consequential Damages, Etc.

To the fullest extent permitted by applicable Law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided,
however, that the Borrowers’ indemnity and contribution obligations, as set
forth in this Section, will apply in respect of any special, indirect,
consequential or punitive damages that may be awarded against any Indemnitee in
connection with a claim by a third party. No Indemnitee referred to in Section
10.3.2 [Indemnification by Borrowers] shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

10.3.5 Payments.

All amounts due under this Section 10.3 [Expenses, Indemnity; Damage Waiver]
shall be payable not later than thirty (30) days after demand therefor.

10.3.6 Bifurcation of Obligations.

For the avoidance of doubt, the parties hereto acknowledge and agree that,
notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, and notwithstanding that certain Loan Parties which are “United
States persons” under and as defined in Section 770l(a)(30) of the Code (“US
Loan Parties”) are Guarantors or are liable with respect to the Obligations of
Loan Parties which are not “United States persons” under and as defined in
Section 770l(a)(30) of the Code (“Non-US Loan Parties”), the Obligations of the
Non-US Loan Parties under this Agreement or any of the other Loan Documents
shall be separate and distinct from the Obligations of any US Loan Party and
shall be expressly limited to the Obligations of the Non-US Loan Parties. In
furtherance of the foregoing, each of the parties hereto acknowledges and agrees
that (a) the liability of any Non-US Loan Party for the payment and performance
of its covenants, representations and warranties set forth in this Agreement and
the other Loan Documents shall be several from but not joint with the
Obligations of the US Borrower and any other US Loan Party and (b) the Non-US
Loan Parties shall not guarantee any Obligations of any US Loan Party

10.4 Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 3.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding

 

116



--------------------------------------------------------------------------------

the Expiration Date if the Expiration Date is not a Business Day. Whenever any
payment or action to be made or taken hereunder (other than payment of the
Loans) shall be stated to be due on a day which is not a Business Day, such
payment or action shall be made or taken on the next following Business Day, and
such extension of time shall not be included in computing interest or fees, if
any, in connection with such payment or action.

10.5 Notices; Effectiveness; Electronic Communication.

10.5.1 Notices Generally.

Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 10.5.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.5.2 [Electronic Communications], shall be effective as
provided in such Section.

10.5.2 Electronic Communications.

Notices and other communications to the Lenders and the Issuing Lender hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender if such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrowers may, in its or their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

117



--------------------------------------------------------------------------------

10.5.3 Change of Address, Etc.

Any party hereto may change its e-mail address, address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

10.6 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

10.7 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In Full. All
covenants and agreements of the Borrowers contained herein relating to the
payment of principal, interest, premiums, additional compensation or expenses
and indemnification, including those set forth in the Notes, Section 4
[Payments] and Section 10.3 [Expenses; Indemnity; Damage Waiver], shall survive
Payment In Full. All other covenants and agreements of the Loan Parties shall
continue in full force and effect from and after the date hereof and until
Payment In Full.

10.8 Successors and Assigns.

10.8.1 Successors and Assigns Generally.

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that no Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 10.8.2 [Assignments by
Lenders], (ii) by way of participation in accordance with the provisions of
Section 10.8.4 [Participations], or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.8.6 [Certain
Pledges; Successors and Assigns Generally] (and any other attempted assignment
or transfer by any party hereto shall be null and void); provided, however, no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder to a Foreign Lender without the prior consent of the Borrowers (such
consent to not be unreasonably withheld, conditioned or delayed). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.8.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

118



--------------------------------------------------------------------------------

10.8.2 Assignments by Lenders.

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in clause (i)(A) of this Section 10.8.2
[Assignments by Lenders], the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption Agreement, as of the Trade Date) shall not be less than Five
Million and 00/100 Dollars ($5,000,000.00), in the case of any assignment in
respect of the Revolving Credit Commitment of the assigning Lender, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consent (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(B) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and

 

119



--------------------------------------------------------------------------------

Assumption Agreement, together with a processing and recordation fee of Three
Thousand Five Hundred and 00/100 Dollars ($3,500.00) (provided that no such fee
shall be payable in connection with an assignment from a Lender to an Affiliate
of such Lender), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an administrative questionnaire provided by the
Administrative Agent.

(v) No Assignment to Borrowers. No such assignment shall be made to any Borrower
or any of the Borrowers’ Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 3.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], Section 4.8 [Increased Costs], and Section 10.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.8.2 [Assignments by Lenders] shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.8.4 [Participations].

10.8.3 Register.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers shall maintain a record of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time. Such register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is in such register pursuant to the terms hereof as
a Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

10.8.4 Participations.

Any Lender may at any time, without the consent of, or notice to, the Borrowers
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement

 

120



--------------------------------------------------------------------------------

(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders, and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Section 10.1.1 [Increase of Commitment], Section 10.1.2
[Extension of Payment, Etc.], or Section 10.1.3 [Release of Guarantor]) that
affects such Participant. The Borrowers agree that each Participant shall be
entitled to the benefits of Section 3.4 [LIBOR Rate Unascertainable, Etc.],
Section 4.8 [Increased Costs], Section 4.10 [Indemnity], Section 4.9 [US Taxes]
(subject to the requirements and limitations therein, including the requirements
under Section 4.9.7 [Status of Lenders] (it being understood that the
documentation required under Section 4.9.7 [Status of Lenders] shall be
delivered to the participating Lender)) and Section 4.14 [UK and Dutch Taxes] to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 4.6.2
[Replacement of a Lender] and Section 4.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 10.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Section 4.8
[Increased Costs], Section 4.9 [US Taxes] or Section 4.14 [UK and Dutch Taxes],
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrowers’ request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 4.6.2 [Replacement of a
Lender] and Section 4.6.3 [Designation of Different Lending Office] with respect
to any Participant. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 8.2.3 [Set-off] as though it were a
Lender; provided that such Participant agrees to be subject to Section 4.3
[Sharing of Payments by Lenders] as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

121



--------------------------------------------------------------------------------

10.8.5 Limitations upon Participant Rights Successors and Assigns Generally.

A Participant shall not be entitled to receive any greater payment under
Section 4.8 [Increased Costs], Section 4.9 [US Taxes], Section 4.14 [UK and
Dutch Taxes] or Section 10.3 [Expenses; Indemnity; Damage Waiver] than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 4.9 [US Taxes] or Section 4.14 [UK and Dutch
Taxes] unless the Borrowers are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 4.9.7 [Status of Lenders] as though it were a Lender.

10.8.6 Certain Pledges; Successors and Assigns Generally.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

10.9 Confidentiality.

10.9.1 General.

Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (i) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 10.9 [Confidentiality], to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (vii) with the consent of the Borrowers, or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section 10.9 [Confidentiality] or (Z) becomes
available to the Administrative Agent, any Lender, the Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source

 

122



--------------------------------------------------------------------------------

other than any Borrower or other Loan Parties. Any Person required to maintain
the confidentiality of Information as provided in this Section 10.9
[Confidentiality] shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

10.9.2 Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to any Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 10.9.1 [General].

10.10 Counterparts; Integration; Effectiveness.

10.10.1 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof including any prior confidentiality agreements and commitments.
Except as provided in Section 6 [Conditions Of Lending And Issuance Of Letters
Of Credit], this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

10.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

10.11.1 Governing Law.

This Agreement shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.
Each Letter of Credit issued under this Agreement shall be subject either to the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce (the “ICC”) at the
time of issuance (“UCP”) or the rules of the International Standby Practices
(ICC Publication Number 590) (“ISP98”), as determined by the Issuing Lender, and
each Commercial Letter of Credit shall be subject to UCP, and in each case to
the extent not inconsistent therewith, the Laws of the Commonwealth of
Pennsylvania without regard to is conflict of laws principles.

 

123



--------------------------------------------------------------------------------

10.11.2 SUBMISSION TO JURISDICTION.

EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE COMMONWEALTH OF PENNSYLVANIA SITTING IN ALLEGHENY COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE WESTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

10.11.3 WAIVER OF VENUE.

EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION 10.11 [CHOICE OF LAW, ETC.]. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

10.11.4 SERVICE OF PROCESS.

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT
LIMITING THE OTHER PROVISIONS OF THIS SECTION 10.11.4 AND IN ADDITION TO

 

124



--------------------------------------------------------------------------------

THE SERVICE OF PROCESS PROVIDED FOR HEREIN, EACH OF THE UK BORROWER AND THE
DUTCH BORROWER APPOINTS AND EMPOWERS THE US BORROWER (AND THE US BORROWER HEREBY
IRREVOCABLY ACCEPTS SUCH APPOINTMENT) AS ITS AUTHORIZED DESIGNEE, APPOINTEE AND
AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT
OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND
DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF FOR ANY
REASON THE US BORROWER SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH OF THE
UK BORROWER AND THE DUTCH BORROWER AGREES TO PROMPTLY DESIGNATE A NEW AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT IN PENNSYLVANIA ON THE TERMS AND FOR THE PURPOSES
OF THIS PROVISION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT.

10.11.5 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11 [CHOICE OF LAW, ETC.].

10.12 USA Patriot Act Notice.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Loan Parties that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the USA Patriot Act.

10.13 Joinder of Guarantors.

Any Subsidiary of any Loan Party which is required to join this Agreement as a
Guarantor pursuant to Section 7.2.8 [Subsidiaries, Partnerships and Joint
Ventures] and which has not yet done so shall execute and deliver to the
Administrative Agent (i) a Guarantor Joinder in substantially the form attached
hereto as Exhibit 1.1(G)(1) pursuant to which it shall join as a Guarantor each
of the documents to which the Guarantors are parties; and (ii) documents in the

 

125



--------------------------------------------------------------------------------

forms described in Section 6.1 [First Loans and Letters of Credit] modified as
appropriate to relate to such Subsidiary. The Loan Parties shall deliver such
Guarantor Joinder and related documents to the Administrative Agent within
thirty (30) days after the date of (a) the filing of such Subsidiary’s articles
of incorporation if the Subsidiary is a corporation, (b) the filing of its
certificate of limited partnership if it is a limited partnership or (c) if it
is an entity other than a limited partnership or corporation, its organization,
or such later date as consented to by the Administrative Agent in its reasonable
discretion.

10.14 Amendment and Restatement.

This Agreement amends and restates in its entirety the Existing Credit
Agreement. All references to the “Agreement” contained in the Loan Documents
delivered in connection with the Existing Credit Agreement or this Agreement
shall, and shall be deemed to, refer to this Agreement. Notwithstanding the
amendment and restatement of the Existing Credit Agreement by this Agreement,
the Obligations of the US Borrower and the other Loan Parties outstanding as of
the Closing Date under the Existing Credit Agreement and the Loan Documents as
defined and entered into in conjunction with the Existing Credit Agreement shall
remain outstanding and shall constitute continuing Obligations without novation,
but subject to any changes in the provisions governing the same under this
Agreement and the other Loan Documents as defined in this Agreement. Such
Obligations shall in all respects be continuing and this Agreement shall not be
deemed to evidence or result in a novation or repayment and reborrowing of such
Obligations.

10.15 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrowers acknowledge and agree that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Lenders are arm’s-length commercial transactions between the Borrowers and
their Affiliates, on the one hand, and the Lenders, on the other hand, (B) the
Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (C) the Borrowers are
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Borrower or any of its Affiliates, or any other Person and (B) no Lender
has any obligation to any Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and no Lender has any obligation to disclose any of such interests to the
Borrowers or their Affiliates. To the fullest extent permitted by law, the
Borrowers hereby waive and release any claims that they may have against each of
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

[INTENTIONALLY LEFT BLANK]

 

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement the day and year first above written.

 

    BORROWERS: WITNESS:     MSA SAFETY INCORPORATED

/s/ Richard Roda

    By:  

/s/ Kerry M. Bove

    Name:   Kerry M. Bove     Title:   Senior Vice President and Chief Strategy
Officer WITNESS:     MSA UK HOLDINGS LIMITED

/s/ Richard Roda

    By:  

/s/ Kerry M. Bove

    Name:   Kerry M. Bove     Title:   Director WITNESS:     MSA INTERNATIONAL
HOLDINGS BV

/s/ Kinberly Knox

    By:  

/s/ Johanna Hermina Nienhuis c/v Doets

    Name:   Johanna Hermina Nienhuis c/v Doets     GUARANTORS: WITNESS:     MSA
WORLDWIDE, LLC

/s/ Richard Roda

    By:  

/s/ Kerry M. Bove

    Name:   Kerry M. Bove     Title:   Senior Vice President and Chief Strategy
Officer WITNESS:     MINE SAFETY APPLIANCES COMPANY LLC

/s/ Richard Roda

          By:  

/s/ Kerry M. Bove

    Name:   Kerry M. Bove     Title:   Vice President



--------------------------------------------------------------------------------

WITNESS:     MSA ADVANCED DETECTION, LLC

/s/ Richard Roda

    By:  

/s/ Nishan J. Vartanian

    Name:   Nishan J. Vartanian     Title:   President WITNESS:     GENERAL
MONITORS     TRANSNATIONAL, LLC

/s/ Richard Roda

          By:  

/s/ Nishan J. Vartanian

    Name:   Nishan J. Vartanian     Title:   President WITNESS:     GENERAL
MONITORS, INC.

/s/ Richard Roda

    By:  

/s/ Nishan J. Vartanian

    Name:   Nishan J. Vartanian     Title:   President WITNESS:     MSA
INTERNATIONAL, INC.

/s/ Richard Roda

    By:  

/s/ George W. Steggles

    Name:   George W. Steggles     Title:   President WITNESS:     MSA SAFETY
DEVELOPMENT, LLC

/s/ Richard Roda

    By:  

/s/ Nishan J. Vartanian

    Name:   Nishan J. Vartanian     Title:   President WITNESS:     MSA
TECHNOLOGY, LLC

/s/ Richard Roda

    By:  

/s/ Nishan J. Vartanian

    Name:   Nishan J. Vartanian     Title:   President



--------------------------------------------------------------------------------

WITNESS:     MSA INNOVATION, LLC

/s/ Richard Roda

    By:  

/s/ Nishan J. Vartanian

    Name:   Nishan J. Vartanian     Title:   President



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

PNC BANK, NATIONAL ASSOCIATION, as

a Lender and as Administrative Agent

By:  

/s/ Tracy J. DeCock

Name:   Tracy J. DeCock Title:   Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and as Syndication Agent By:  

/s/ Anthony Galea

Name:   Anthony Galea Title:   Vice President



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Michael Kiss

Name:   Michael Kiss Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Colleen M. O’Brien

Name:   Colleen M. O’Brien Title:   Sr. Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Ross Graney

Name:   Ross Graney Title:   Assistant Vice President



--------------------------------------------------------------------------------

FIRST NIAGARA BANK, N.A., as a Lender By:  

/s/ Jason J. Ratkovich

Name:   Jason J. Ratkovich Title:   First Vice President



--------------------------------------------------------------------------------

FIRST COMMONWEALTH BANK, as a Lender   By:  

/s/ Neil Corry-Roberts

Name:   Neil Corry-Roberts Title:   Senior Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Joseph J. Branchion III

Name:   Joseph J. Branchion III Title:   Senior Vice President



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Lender By:  

/s/ Michael Ball

Name:   Nichael Ball Title:   Vice President



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender   By:  

/s/ Andrew Holz

Name:   Andrew Holz Title:   Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

VARIABLE PRICING AND FEES BASED ON NET LEVERAGE RATIO (ALL

PRICING AND FEES EXPRESSED IN BASIS POINTS)

 

Level

  

Net Leverage Ratio

   Standby
Letter of
Credit Fee      Commercial
Letter of
Credit Fee      Revolving
Credit Base
Rate Spread      Revolving
Credit
LIBOR
Rate Spread      Commitment
Fee  

I

   < 1.00 to 1.00      75.0         37.5         00.0         75.0         15.0
  

II

  

³ 1.00 to 1.00

but

< 1.50 to 1.00

     100.0         50.0         00.0         100.0         17.5   

III

  

³ 1.50 to 1.00

but

< 2.00 to 1.00

     125.0         62.5         25.0         125.0         20.0   

IV

  

³ 2.00 to 1.00

but

< 2.50 to 1.00

     150.0         75.0         50.0         150.0         22.5   

V

   ³ 2.50 to 1.00      175.0         87.5         75.0         175.0        
25.0   

For purposes of determining the Applicable Margin, the Applicable Commitment
Fee, the Applicable Standby Letter of Credit Fee Rate and the Applicable
Commercial Letter of Credit Fee Rate:

(a) The Applicable Margin, the Applicable Commitment Fee Rate, the Applicable
Standby Letter of Credit Fee Rate and the Applicable Commercial Letter of Credit
Fee Rate for the period commencing on the Closing Date through the day
immediately preceding the first (1st) Adjustment Date, shall be based on Level
IV of the Pricing Grid above.

(b) The Applicable Margin, the Applicable Commitment Fee Rate, the Applicable
Standby Letter of Credit Fee Rate and the Applicable Commercial Letter of Credit
Fee Rate shall be recomputed as of the end of each fiscal quarter ending after
the Closing Date based on the Net Leverage Ratio as of such quarter end. Any
increase or decrease in the Applicable Margin, the Applicable Commitment Fee
Rate, the Applicable Standby Letter of Credit Fee Rate or the Applicable
Commercial Letter of Credit Fee Rate computed as of a quarter end shall be
effective on the date on which the Compliance Certificate evidencing such
computation is due to be delivered under Section 7.3.3 [Certificate of Company]
(each, an “Adjustment Date”). If a Compliance Certificate is not delivered when
due in accordance with such Section 7.3.3

 

SCHEDULE 1.1(A) - 1



--------------------------------------------------------------------------------

[Certificate of the Company], then the rates in Level V shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Net Leverage Ratio as calculated by the Company as of any
applicable date was inaccurate and (ii) a proper calculation of the Net Leverage
Ratio would have resulted in higher pricing for such period, the Borrowers shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Lender, as the case may be, under Section 2.10 [Letter of Credit
Subfacility] or Section 3.3 [Interest After Default] or Article 8 [Default]. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

SCHEDULE 1.1(A) - 2



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

   Amount of
Commitment for
Revolving Credit
Loans      Ratable Share  

Name: PNC Bank, National Association

Address: The Tower at PNC

300 Fifth Ave. - 13th Floor

Pittsburgh, PA 15222

Attention: Tracy DeCock

Telephone: 412-762-9999

Telecopy: 412-762-4718

 

With a copy to:

 

Name: PNC Agency Services

Address: PNC Firstside Center

500 First Avenue; P7-PFSC-04-I

Pittsburgh, PA 15219

Attention: Laura Macioce

Telephone: 412-762-0911

Telecopy: 412-762-8672

   $ 105,000,000         18.2608695652 % 

Name: JPMorgan Chase Bank, N.A.

Address: 270 Park Avenue, 43rd Floor

New York, NY 10017

Attention: Anthony Galea

Telephone: 212-622-8804

Telecopy: 866-682-7113

   $ 90,000,000         15.6521739130 % 

Name: The Huntington National Bank

Address: 41 South High Street (HC 0735)

Columbus, OH 43215

Attention: Chad A. Lowe

Telephone: 614-480-5810

Telecopy: 877-274-8593

   $ 60,000,000         10.4347826087 % 

 

SCHEDULE 1.1(B) - 1



--------------------------------------------------------------------------------

Name: Bank of America, N.A.

Address: 1600 John F. Kennedy Boulevard

Suite 1100

Philadelphia, PA 19106

Attention: Colleen M. O’Brien

Telephone: 412-454-8966

Telecopy: 312-453-6274

   $ 90,000,000         15.6521739130 % 

Name: HSBC Bank USA, National Association

Address: 1 HSBC Center

Commercial Banking, Lobby Level

Buffalo, New York 14203

Attention: Frank M. Eassa

Telephone: 716-841-7506

Telecopy: 212-642-1888

Scheme Reference No.: 13/H/314375/DTTP

Jurisdiction of Tax Residence: United States

   $ 50,000,000         8.6956521739 % 

Name: First Niagara Bank, N.A.

Address: 11 Stanwix Street, 16th Floor

Pittsburgh, Pennsylvania 15222

Attention: Debra Riefner

Telephone: 412-807-2783

Telecopy: 412-953-5121

   $ 20,000,000         3.4782608696 % 

 

SCHEDULE 1.1(B) - 2



--------------------------------------------------------------------------------

Name: First Commonwealth Bank

Address: 437 Grant Street

Frick Building, Suite 1600

Pittsburgh, PA 15219

Attention: Neil Corry-Roberts

Telephone: 412-690-2222

Telecopy: 412-690-2206

 

With a copy to:

 

Name: Administrative Services

Address: 437 Grant Street

Frick Building, Suite 1600

Pittsburgh, PA 15219

Attention: Nancy Rihs

Telephone: 724-463-2473

Facsimile: 724-465-3290

   $ 20,000,000         3.4782608696 % 

Name: Wells Fargo Bank, N.A.

Address: 444 Liberty Avenue, Suite 1400

Pittsburgh, PA 15222

Attention: Joseph J. Bianchin

Telephone: 412-454-4604

   $ 60,000,000         10.4347826087 % 

Name: MUFG Union Bank, N.A.

Address: 445 South Figueroa Street, 16th Floor

Los Angeles, CA 90071

Attention Michael Ball

Telephone: 213-236-6083

   $ 60,000,000         10.4347826087 % 

Name: The Northern Trust Company

Address: 50 S. LaSalle, M-27

Chicago, IL 60603

Attention: Andrew Holtz

Telephone: 312-444-4243

Facsimile: 312-557-1425

   $ 20,000,000         3.4782608696 %    

 

 

    

 

 

 

Total

   $ 575,000,000.00         100.00000000 %    

 

 

    

 

 

 

 

SCHEDULE 1.1(B) - 3



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Company:

ADMINISTRATIVE AGENT

Name: PNC Bank, National Association

Address: The Tower at PNC

300 Fifth Ave. - 13th Floor

Pittsburgh, PA 15222

Attention: Tracy DeCock

Telephone: 412-762-9999

Telecopy: 412-762-4718

With a copy to:

Name: PNC Agency Services

Address: PNC Firstside Center

500 First Avenue; P7-PFSC-04-I

Pittsburgh, PA 15219

Attention: Laura Macioce

Telephone: 412-762-0911

Telecopy: 412-762-8672

COMPANY:

Name: MSA Safety Incorporated

Address: 1000 Cranberry Woods Drive

Cranberry Township, Pennsylvania 16066

Attention: Kerry M. Bove, Interim Chief Financial Officer

Telephone: 724-741-8231

Telecopy: 724-741-1589

 

SCHEDULE 1.1(B) - 4